Exhibit 10.62

Confidential Treatment

Dialysis Organization Agreement

Information Sheet

This Information Sheet sets forth certain definitions and other information as
used in the attached Dialysis Organization Agreement. As used in such Dialysis
Organization Agreement, the following terms shall have the meanings ascribed
below:

DIALYSIS CENTER (FULL LEGAL NAME):
DaVita Inc.                                     
                                                                               
   

TERRITORY: United States                                     
                                        
                                                                                
            

TERM START DATE: January 1, 2008                                        
                                        
                                                                       

TERM END DATE: December 31, 2010                                        
                                        
                                                                      

PRODUCTS: EPOGEN® (Epoetin alfa)                                       
                                        
                                                                         

PRODUCT [DELETED]

 

PRODUCT: EPOGEN®   [DELETED]  

All products and packages generally made available for sale in the United States
throughout the term of the Agreement.

DIALYSIS CENTER NOTICE ADDRESS AND FAX:

601 Hawaii Street

El Segundo, CA 90245

Fax: 866-891-4866

AMGEN AGREEMENT NO.: 200800239

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission.

 

1



--------------------------------------------------------------------------------

Dialysis Organization Agreement

 

This Dialysis Organization Agreement (this “Agreement”) is made by and between
Amgen USA Inc. (“Amgen”), a wholly-owned subsidiary of Amgen Inc., and Dialysis
Center to set forth the terms and conditions upon which Dialysis Center shall
purchase Products and Amgen shall pay rebates. Amgen Inc. is a party to this
Agreement for the purposes set forth in Sections 3.2, 3.7, 4.6, 4.7, 6.1, 6.2,
7.1 and 7.2.1 of this Agreement.

Amgen and Dialysis Center hereby agree as follows:

 

1. DEFINITIONS

When used with initial capitals herein, the following terms shall have the
meanings ascribed to them below:

 

1.1. “Affiliate” of a given entity shall mean an entity that controls, is
controlled by, or under common control with such given entity. Control shall
mean ownership of more than fifty percent (50%) of the voting stock of an entity
or, for non-stock entities, the right to more than fifty percent (50%) of the
profits of such entity.

 

1.2. “Authorized Wholesalers” shall mean those wholesalers listed on
Schedule 1.2, as such list may be modified pursuant to Section 2.3.

 

1.3. “Data” shall have the meaning set forth in Schedule 4.1 of the Agreement.

 

1.4. “Designated Affiliates” shall mean any Affiliate of Dialysis Center listed
on Schedule 1.4, as such list may be modified pursuant to Section 2.2.

 

1.5. “Dialysis Center” shall mean the company specified on the Information
Sheet.

 

1.6. “Eligible Managed Center” means a Managed Center which has provided
Dialysis Center the authority to share the Data.

 

1.7. “HIPAA” shall mean the Health Insurance Portability and Accountability Act
of 1996 and its implementing regulations, each as may be amended.

 

1.8. “Individually Identifiable Health Information” shall have the meaning
specified in HIPAA.

 

1.9. “Information Sheet” shall mean the information sheet attached hereto.

 

1.10. [DELETED] shall mean, with respect to a particular Product, the [DELETED]
set forth in the Information Sheet.

 

1.11. “Managed Centers” shall mean an entity that is not an Affiliate but an
entity to which Dialysis Center or an Affiliate provides management and
administrative services including the purchase and billing of Products, and that
is listed on Schedule 1.11, as such list may be modified pursuant to
Section 2.2.

 

1.12. “Products” shall mean the Amgen product specified on the Information
Sheet.

 

1.13. “Qualified Gross Purchases” shall mean Products purchased by Dialysis
Center, Designated Affiliates or Managed Centers during the term of this
Agreement from an Authorized Wholesaler (or from Amgen pursuant to Section 2.3)
and confirmed by Amgen through sales tracking data. Qualified Gross Purchases
shall be calculated using the [DELETED].

 

2



--------------------------------------------------------------------------------

1.14. [DELETED].

 

1.15. [DELETED] shall mean the [DELETED]. [DELETED] is subject to change by
[DELETED] in accordance with the provisions of Section 2.1 of this Agreement.

 

2. PURCHASE AND SALE OF PRODUCTS

 

2.1. Discounts. Effective on the Term Start Date of this Agreement, Dialysis
Center, its Designated Affiliates and Managed Centers shall have the right to
purchase Products through Authorized Wholesalers or directly from Amgen pursuant
to Section 2.3 at the [DELETED]. Amgen reserves the right to change [DELETED] at
any time, by any amount, without notice; provided, however, that Amgen shall not
increase the [DELETED] charged to Dialysis Center, its Designated Affiliates and
Managed Centers by more than [DELETED] in each [DELETED] period during the
[DELETED] of the term of this Agreement, except in the event of an unanticipated
material change in applicable government reimbursement and/or coverage laws,
regulations or policies for the Products. Prices set forth in this Agreement are
without regard to any wholesaler markup, service fees, or other charges, which
may be charged separately by Authorized Wholesalers.

 

2.2.

Affiliates. Only purchases of Products made by Dialysis Center, its Designated
Affiliates and Managed Centers shall be eligible for the pricing, discounts
and/or rebates granted pursuant to this Agreement. Dialysis Center shall have
the right to remove its Affiliates from the list of Designated Affiliates and to
remove Managed Centers from the list of Managed Centers by thirty (30) days
prior written notice to Amgen. Dialysis Center shall have the right to add its
Affiliates and Managed Centers to the list of Designated Affiliates or Managed
Centers as appropriate with prior written notice to Amgen and upon Amgen’s
approval, which shall not be unreasonably conditioned, withheld or delayed, it
being understood that Dialysis Center shall use its commercially reasonable best
efforts to provide Amgen and the applicable Authorized Wholesaler with at least
thirty (30) days prior written notice in situations involving de nova clinics
and at least fifteen (15) days prior written notice in the case of clinics that
are acquired by Dialysis Center or that enter into management or administrative
service agreements with Dialysis Center. In the event Dialysis Center provides
fifteen (15) or fewer days prior written notice, Dialysis Center agrees to
coordinate with Dialysis Center’s Authorized Wholesaler to ensure purchases made
by such Affiliates and/or Managed Centers are credited to Dialysis Center upon
the date Amgen adds such Affiliates and/or Managed Centers to this Agreement.
Amgen shall restrict the dissemination of information pertaining to new
Affiliates and Managed Centers to its employees, agents and contractors that
have a need to know such information. So long as Dialysis Center has used its
commercially reasonable best efforts to provide such advance notice to Amgen,
such new Affiliates and Managed Centers shall be added to the lists of
Designated Affiliates or Managed Centers, as appropriate, as of the date of
acquisition by Dialysis Center or the commencement of the management
relationship between Dialysis Center and Managed Center or such later date
specified by Dialysis Center. All purchases of Products made on and after the
date such Designated Affiliates and Managed Centers are added to this Agreement
shall constitute “Qualified Gross Purchases” under this Agreement and shall be
included for purposes of calculating each and every

 

3



--------------------------------------------------------------------------------

 

rebate provided hereunder and in Exhibit 3.1 (which is incorporated by reference
hereto and made a part of this Agreement), including the [DELETED]. Amgen shall
pay all such rebates to Dialysis Center unless Amgen can demonstrate to Dialysis
Center that it is obligated to pay such rebates to any person or entity other
than Dialysis Center, which rebates results from (and is equivalent in amount to
those rebates payable to Dialysis Center hereunder with respect to) those
purchases of Product attributed to Dialysis Center. In the event of a change to
information regarding a Designated Affiliate or Managed Center (such as
address), Dialysis Center shall promptly notify Amgen and Amgen shall update the
relevant list. Amgen shall reserve the right in its reasonable discretion to
remove Designated Affiliates or Managed Centers from the list of Designated
Affiliates and Managed Centers in accordance with the following: termination of
any Designated Affiliate or Managed Center by Amgen shall be effective
(a) immediately in instances in which Amgen determines, in its sole discretion,
that such immediate termination is required by law or order of any court or
regulatory agency or as a result of negligence or willful misconduct in the use
or administration of Products by such Designated Affiliate or Managed Center, or
(b) upon thirty (30) days prior written notice to Dialysis Center in all other
instances; provided, however, that Dialysis Center shall have the right to
object to the removal of a Designated Affiliate or Managed Center other than if
required by law or order of any court or regulatory agency, but must notify
Amgen within five (5) business days of such objection, explaining the basis for
such objection; and provided further, that such termination shall be effective
before the expiration of such thirty (30) days where Dialysis Center requests or
consents to such earlier termination. Dialysis Center shall ensure compliance
with the terms and conditions of this Agreement applying to Dialysis Center by
its Designated Affiliates and Managed Centers. Dialysis Center shall be liable
for the acts and omissions of its Designated Affiliates and Managed Centers, and
Amgen shall have the right (but not the obligation) to proceed directly against
Dialysis Center in the event of a breach of this Agreement by any such
Designated Affiliate or Managed Center, without first proceeding against such
Designated Affiliate or Managed Center.

 

2.3.

Authorized Wholesalers. Only Products purchased from Authorized Wholesalers or
directly from Amgen pursuant to this Section 2.3 shall be eligible for the
pricing, discounts and/or rebates granted pursuant to this Agreement. Dialysis
Center shall have the right to remove wholesalers from the list of Authorized
Wholesalers by thirty (30) days prior written notice to Amgen, and shall have
the right to add wholesalers to the list of Authorized Wholesalers by thirty
(30) days notice to Amgen upon Amgen’s approval, which approval shall not be
unreasonably withheld or delayed. Amgen shall have the right, in its reasonable
discretion, to add wholesalers to the list of Authorized Wholesalers by thirty
(30) days prior written notice to Dialysis Center. Additionally, Amgen shall
have the right, in its reasonable discretion to remove wholesalers from the list
of Authorized Wholesalers by thirty (30) days prior written notice to Dialysis
Center, so long as (a) Amgen rejects or terminates such wholesaler with respect
to providing Products to any and all purchasers of Products, or (b) such
wholesaler independently requests Amgen to remove it as an Authorized Wholesaler
for Dialysis Center. In the event Amgen terminates any Authorized Wholesaler
from which Dialysis Center is purchasing Products, Amgen shall work with
Dialysis Center to transition Dialysis Center’s purchasing to an Authorized
Wholesaler and shall use reasonable efforts to establish a direct purchasing
relationship in any interim period between the removal of the removed Authorized
Wholesaler and the initiation of purchases from a new Authorized Wholesaler, if
no alternative Authorized Wholesaler exists at such time, which) in no event
shall exceed sixty

 

4



--------------------------------------------------------------------------------

 

(60) days. Any such relationship shall be subject to credit qualification and
the approval by Amgen of an application for direct ship account. If Dialysis
Center purchases directly from Amgen as contemplated immediately above, all
purchases made from Amgen shall be deemed “Qualified Gross Purchases” and all
such purchases shall be eligible for all of the discounts, and/or rebates
provided for in this Agreement and Exhibit 3.1.

 

2.4. Own Use. Dialysis Center hereby certifies that Products purchased hereunder
shall be for Dialysis Center’s, its Designated Affiliates” and its Managed
Centers’ “own use” for the treatment of dialysis patients. Only Products
purchased for Dialysis Center’s, its Designated Affiliates’ or its Managed
Centers’ “own use” for the treatment of dialysis patients shall be eligible for
the pricing, discounts and/or rebates available pursuant to this Agreement.
Dialysis Center, its Designated Affiliates and its Managed Centers covenant that
they shall not seek any such pricing, discounts and/or rebates for any Products
not for its or their “own use” for the treatment of dialysis patients, and shall
promptly notify Amgen in the event Amgen does provide Dialysis Center, its
Designated Affiliates or its Managed Centers any such pricing, discount and/or
rebates.

 

2.5.

Product License Agreement. Amgen has publicly disclosed that it is a party to a
product license agreement with Ortho Pharmaceutical Corporation. Amgen hereby
represents to Dialysis Center that, under such product license agreement:
(a) Amgen has the exclusive right to promote and sell Epoetin alfa, in the
United States, under the trade name EPOGEN® for use with dialysis patients,
(b) Amgen has licensed Ortho, as Amgen’s distributor, the exclusive right to
promote and sell Epoetin alfa in the United States under the trade name PROCRIT®
for non-dialysis uses only and (c) Ortho is not authorized to promote or sell
PROCRIT® in the United States for dialysis use. Consistent with the terms of
such product license agreement and so long as such agreement remains in effect,
Dialysis Center, its Designated Affiliates and its Managed Centers shall not use
PROCRIT® for use with dialysis patients.

 

2.6. Vial Sizes. Dialysis Center agrees that it and its Designated Affiliates
and Managed Centers shall maintain consistency in its relative mix of Product
types in their purchases. Dialysis Center shall give Amgen at least six months’
prior written notice should the percentage of its purchases made up by any
particular SKU deviate by more than [DELETED] from the previous [DELETED] unless
Amgen’s prior written consent shall have been obtained. [DELETED] Dialysis
Center shall promptly notify and consult with Amgen should it consider a
material change to its Product type mix. Nevertheless, Amgen shall use its
commercially reasonable efforts to accommodate requests by Dialysis Center for
Products in SKUs different from its typical mix if such Products are available
for distribution and sale in the United States of America and are not committed
to others.

 

3. REBATES

 

3.1. Earning and Vesting of Rebates. Dialysis Center shall qualify for rebates
based upon its and its Designated Affiliates and Managed Centers verified
Qualified Gross Purchases in accordance with the terms and conditions of this
Agreement and the formulae set forth in Exhibit 3.1. For the purposes of
calculating any of the rebates hereunder, Qualified Gross Purchases shall be
deemed made on the date of invoice to Dialysis Center (or its Designated
Affiliate or Managed Center) from the Authorized Wholesaler or Amgen pursuant to
Section 2.3.

 

5



--------------------------------------------------------------------------------

3.2. Payment of Rebates. Rebates shall be paid [DELETED] in arrears, within the
time frame specified for each such rebate in Exhibit 3.1, by electronic funds
transfer (“EFT”) using EFT information provided to Amgen by Dialysis Center as
necessary to enable EFT payment. Amgen Inc. hereby guarantees Amgen’s obligation
to pay all rebates earned by Dialysis Center hereunder. All payments are subject
to audit and final determination as provided in Section 3.3 hereto.

 

3.3. Verification and Audit. Rebates specified herein are subject to
verification and audit of the relevant purchase and other data (including the
Data supplied pursuant to Article 4), as reasonably necessary to calculate
amounts payable hereunder. Dialysis Center, its Designated Affiliates and
Managed Centers shall maintain their books and records in accordance with U.S.
generally accepted accounting principles, consistently applied. To the extent
[DELETED] the calculation of any rebate described in this Agreement in order to
audit and assure compliance with the terms of this Agreement, [DELETED] shall
provide written notice of same [DELETED]. Any such audit shall be conducted
during normal business hours, and so as not to unreasonably interfere with the
business [DELETED]. In the event any such audit [DELETED] shows that Dialysis
Center, its Designated Affiliates or Managed Centers have submitted incorrect
information resulting in Dialysis Center receiving in excess of [DELETED] of the
amount to which it was entitled in any [DELETED], Dialysis Center shall
reimburse Amgen the reasonable costs of such audit; [DELETED] Following any
audit that shows any over or underpayment hereunder, the relevant party shall,
within sixty (60) days, make payment to the other party for the difference
between the amount paid hereunder and the amount actually payable hereunder
based upon the results of such audit.

 

3.4. Adjustments for Changes. In accordance with Section 2.2 above, in the event
of the addition or deletion of any Designated Affiliates or Managed Center
during any [DELETED] of the term of this Agreement, Amgen shall adjust Qualified
Gross Purchases to account for such change by adding or deleting such Designated
Affiliates’ or Managed Centers’ purchases to or from the relevant [DELETED] or
comparison [DELETED] (or portion thereof).

 

3.5. Treatment of Discounts and Rebates.

 

  3.5.1. Dialysis Center agrees that it, its Designated Affiliates and Managed
Centers shall properly disclose and account for all discounts and/or rebates
earned hereunder, in whatever form, in compliance with all applicable federal,
state, and local laws and regulations, including §1128B(b) of the Social
Security Act, as amended and its implementing regulations. Dialysis Center also
agrees that, if required by such statutes or regulations, it (together with its
Designated Affiliates) shall and it shall cause its Managed Centers to (i) claim
the benefit of such discount and/or rebate received in the fiscal year in which
such discount and/or rebate was earned or the year after, (ii) fully and
accurately report the value of such discount and/or rebate in any cost reports
filed under Title XVIII or Title XIX of the Social Security Act, as amended or a
state health care program, and (iii) provide, upon request by the U.S.
Department of Health and Human Services or a state agency or any other federally
funded state health care program, the information furnished to Dialysis Center,
its Designated Affiliates or Managed Centers by Amgen concerning the amount or
value of such discount and/or rebate.

 

6



--------------------------------------------------------------------------------

  3.5.2. In order to assist Dialysis Center’s compliance with its obligations as
set forth in Section 3.5.1 immediately above, Amgen agrees that it will fully
and accurately report all discounts and/or rebates on the invoices or statements
submitted to Dialysis Center and use reasonable efforts to inform Dialysis
Center of its obligations to report such discounts and/or rebates; or where the
value of a discount and/or rebate is not known at the time of sale, Amgen shall
fully and accurately report the existence of the discount and/or rebate program
on the invoices or statements submitted to Dialysis Center, use reasonable
efforts to inform Dialysis Center of its obligations to report such discounts
and/or rebates and when the value of the discounts and/or rebates becomes known,
provide Dialysis Center with documentation of the calculation of the discount
and/or rebate identifying the specific goods or services purchased to which the
discount and/or rebate will be applied, in accordance with Section 3.6 below.

 

3.6. Reports. Amgen shall provide to Dialysis Center a [DELETED] statement of
the discounts and/or rebates earned hereunder with the itemization of Product
purchases made in a particular [DELETED], broken down by Designated Affiliates
and Managed Centers; and any other information that Dialysis Center may
reasonably request that is reasonably available to Amgen and necessary for
Dialysis Center to obtain in order to comply with its obligations hereunder.
Dialysis Center agrees that it will provide such information to its Designated
Affiliates and Managed Centers in a timely manner in order to allow such
Designated Affiliates and Managed Centers to meet their reporting and other
obligations hereunder and under applicable law and regulation.

 

3.7. Best Price Limitation. Dialysis Center and Amgen do not intend for any
discount or rebate under this Agreement or aggregated price concessions to
Dialysis Center to result in the establishment of “Best Price” for any dosage,
form or strength of Products under the Medicaid Best Price Program (42 U.S.C.
§1396r-8) including all implementing regulations (“the Medicaid Best Price
Program”). In the event transactions involving [DELETED]. Other than as provided
for under Section 8.4, if Dialysis Center establishes “Best Price” for any
dosage, form or strength of Products under the Medicaid Best Price Program, then
Amgen may only [DELETED] as described in Exhibit 3.1 attached hereto and made a
part hereof). Any [DELETED] shall be collected from Dialysis Center through the
[DELETED] that Dialysis Center is entitled to [DELETED], as determined by Amgen.
If the contract is terminated or expires prior to the full amount of [DELETED]
owed to Amgen being collected, Dialysis Center shall pay any remaining amounts
to Amgen within thirty (30) days of contract termination or expiration.

 

4. PATIENT AND PRODUCT DATA

 

4.1.

Data Submission. Subject to the requirements set forth elsewhere in this
Agreement, including Exhibit 3.1, Dialysis Center shall provide certain patient
and product data, as specified on Schedule 4.1 (the “Data”) to Amgen (or to a
data collection vendor specified and paid for by Amgen) on a calendar [DELETED]
basis by the last day of the following calendar [DELETED] (or the next business
day if such last day is not a business day). To the extent Amgen requests that
Dialysis Center deliver the Data to a designated data collection vendor instead
of Amgen directly, Dialysis Center’s delivery of the Data to such data
collection vendor shall be considered delivery to Amgen for purposes of this
Agreement. Data shall be submitted by Dialysis Center in the format set forth on
Schedule 4.1. To the extent Amgen requests that Dialysis Center deliver the Data
to a designated data collection vendor, Amgen agrees to cause any such
designated data collection vendor to adhere to and be bound by all of the
requirements relating

 

7



--------------------------------------------------------------------------------

 

to the confidentiality, use and disclosure of the Data hereunder as applicable
to Amgen, and any failure by any such designated data collection vendor to act
in accordance with such requirements shall be the sole responsibility of Amgen,
and Amgen shall be directly liable to Dialysis Center as if Amgen had directly
breached any of its obligations or the requirements related to the
confidentiality, use or disclosure of the Data as set forth herein.

 

4.2. HIPAA Compliance. The parties acknowledge and agree that Dialysis Center
has no intent to provide to Amgen (or any designated data collection vendor),
and Amgen has no intent to receive from Dialysis Center, any Data in violation
of the HIPAA Privacy Rule. Further, it is the intent of such parties that each
delivery the Data hereunder to Amgen (or such designee) meet the requirements
for “statistical de-identification” as set forth in 45 C.F.R.
Section 164.514(b)(1). Accordingly, and notwithstanding anything in this
Agreement to the contrary, Amgen acknowledges and agrees that Dialysis Center
shall not be obligated to submit any Data pursuant to this Agreement unless and
until a Certification has been delivered to Dialysis Center for the submission
of such Data and the Certification Requirements (as defined in Section 4.3)
therein have been satisfied. For purposes of the foregoing, “Certification”
shall mean a written certification delivered to Dialysis Center by a
statistician who is reasonably acceptable to Dialysis Center and Amgen who meets
the requirements set forth in 45 C.F.R. Section 164.514(b)(1) (a
“Statistician”), which Certification must conclude that, subject to any
conditions, requirements or assumptions set forth therein, each delivery of the
Data pursuant to this Agreement will meet the standards for “de-identification”
under HIPAA.

 

4.3. Certification Requirements. Promptly following the date of execution of
this Agreement by the parties, Dialysis Center will engage (at Amgen’s sole cost
and expense) a Statistician to render a Certification to Dialysis Center. In
connection with the delivery of the Certification the parties agree to use their
reasonable best efforts to facilitate the delivery of such Certification in an
expedited manner. In support of the foregoing and in acknowledgement that the
delivery of the Data hereunder is contemplated to be an ongoing obligation of
Dialysis Center, the parties agree to amend or supplement this Agreement from
time to time to reflect those additional representations, warranties or
covenants of the parties as are necessary to support any conditions,
requirements or assumptions contained in such Certification (the “Certification
Requirements”). During the term of this Agreement and upon request from Dialysis
Center (which request shall not be more frequently than twice per calendar year,
if at all), Amgen agrees to certify to Dialysis Center in writing that the
Certification Requirements have been fulfilled and that any representations or
covenants of Amgen contained in this Agreement (or in any amendment or
supplement hereto) in support of such Certification Requirements are true and
correct or have been satisfied, as the case may be. Notwithstanding anything in
this Agreement to the contrary, Amgen shall be under no obligation to pay any
rebates pursuant to this Agreement, unless and until the initial Certification
is issued.

 

4.4.

Invalid Certification. In the event that the Statistician determines that a
Certification is no longer valid, the parties agree to use their reasonable best
efforts to work together in good faith and take such actions as may be necessary
to cause a valid Certification to be issued to Dialysis Center such that the
delivery of the Data hereunder to Amgen may be resumed as quickly as possible,
with the intent of preserving as many of the Data elements set forth in
Schedules 4.1 as possible. In the event that a change in applicable laws, rules
or regulations is the cause for the Certification becoming invalid, each party
shall have the right,

 

8



--------------------------------------------------------------------------------

 

after attempting to negotiate changes to the Agreement as contemplated above, to
terminate this Agreement upon thirty (30) days written notice with no
requirement that Dialysis Center deliver the Data and no right of Dialysis
Center to receive the rebates set forth in Exhibit 3.1. In the event Dialysis
Center is the cause of such Certification becoming invalid, Amgen shall have the
right, after working together in good faith to take such actions as may be
necessary to cause a valid Certification to be issued as contemplated above, to
terminate this Agreement upon thirty (30) days prior written notice to Dialysis
Center. In connection with any such termination, Amgen shall pay to Dialysis
Center, in accordance with Exhibit 3.1, the appropriate proportion of any
rebates earned up to the dates covered in the last data submission by Dialysis
Center and thereafter Dialysis Center shall have no obligation to deliver any
Data. If Amgen is the cause of such Certification becoming invalid, Dialysis
Center shall promptly notify Amgen of that fact and the parties shall work
together in good faith to take such actions as may be necessary to cause a valid
Certification to be issued as contemplated above. If a replacement Certification
is not obtained within seventy five (75) days of the date that Dialysis Center
sent the notice stating that the Certification was invalidated, either party may
terminate this Agreement effective as of the ninetieth (90th) day after Dialysis
Center transmitted the notice that the Certification was invalidated. From the
date Dialysis Center sends the notice to Amgen that the Certification was
invalidated until the time that a new Certification is issued or the time that
this Agreement is terminated, which period shall not exceed ninety (90) days
from the date that Dialysis Center sent the notice of invalidation, Dialysis
Center may suspend the delivery of the Data without losing the ability to earn
rebates through the date this Agreement is terminated. To the extent the Data
necessary for Amgen to calculate any outcomes based rebate described in
Exhibit 3.1 is not delivered as a result of a Certification becoming invalid,
Dialysis Center shall calculate such outcomes based rebates and shall provide
the results of such calculations to Amgen until the delivery of the Data
hereunder to Amgen can be resumed. In connection with the foregoing, Amgen shall
be permitted to audit any such calculations of outcomes made by Dialysis Center,
either directly or through a third party selected by Amgen, subject to the
execution and delivery of appropriate agreements regarding confidentiality and
compliance with laws, including HIPAA.

 

4.5.

Amgen Activities; Permitted Data Elements. Amgen represents, warrants, covenants
and agrees that (i) absent the express written consent from Dialysis Center and
other than linking with fields of information that contain only Permitted Data
Elements (as defined below), Amgen will not link the Data with any other data
elements; (ii) Amgen will delete, purge or eliminate from any database that will
hold the Data, all data elements identified in the safe harbor at 45 C.F.R.
Section 164.514(b)(2)(i), other than any data element that constitutes a
Permitted Data Element, and (iii) Amgen will not create any reports that contain
Patient Level Data (as defined below) or permit access to the Data by any person
who otherwise has access to Patient Level Data for patients of Dialysis Center.
For purposes of the foregoing and this Agreement, the following definitions
shall apply: (A) ”Patient Level Data” shall mean any data elements attributable
to a particular patient; and (B) ”Permitted Data Element” shall mean the data
elements comprising the Data, together with any other data element that
identifies dates of service (including admission dates and discharge dates),
gender, age or ICD-9 diagnosis and procedure codes for any individual patient.
Furthermore, Amgen represents, warrants, covenants and agrees that throughout
the term of this Agreement it will maintain and enforce such policies, standards
or procedures, including those regarding various physical, technical and
procedural safeguards, as necessary for Amgen to comply with the restrictions on
use and disclosure of the Data by Amgen that are set forth herein. To the extent
that

 

9



--------------------------------------------------------------------------------

 

Amgen desires to link with any data element not included in the list of
Permitted Data Elements, Amgen shall so inform Dialysis Center in writing and
identify the additional data elements desired to be included as a Permitted Data
Element hereunder. Upon receipt of such notice, Dialysis Center will promptly
engage, at Amgen’s expense, a Statistician to render a written Certification to
Dialysis Center with respect to the Data, taking into account the desired
linking of the additional data to be included as a Permitted Data Element
hereunder. In connection with the foregoing, such Statistician shall provide a
timeline to both Dialysis Center and Amgen setting forth the required time and
any additional information necessary for such Statistician to conduct an
appropriate review of such new desired Permitted Data Elements, and inform the
parties whether a Certification can be rendered within thirty (30) days. To the
extent that such Statistician determines that such Certification cannot be
rendered within such thirty (30) day time period, Dialysis Center and Amgen
shall work together in good faith to identify a mutually acceptable alternate
solution.

 

4.6. Data Use. Amgen and Amgen Inc. covenant and agree that Amgen shall only be
permitted to use the Data as follows: verification of the rebates referenced in
this Agreement; Amgen sponsored research and analysis concerning patient use of
the Products; development of marketing materials for the Products; running
internal trending and forecasting analyses; development of educational materials
for patients and health care professionals; preparing and running outcomes plus
reports; and sales force targeting and compensation with respect to the
Products. In addition, Amgen may use the Data, with the prior written consent of
Dialysis Center (which shall not be unreasonably withheld), in support of any
reimbursement or policy issues related to the treatment of patients with renal
disease or the dialysis business generally. Except as set forth above, Amgen and
Amgen Inc. covenant that Amgen shall not otherwise use, disclose, sell or resell
the Data, or the results of any analyses or any derivative works based in whole
or part on any Data, without the prior written consent of Dialysis Center.
Notwithstanding anything in this Agreement to the contrary, Amgen agrees to not
use any Data (or the results of any analyses or any derivative works based in
whole or part on any Data) in a manner that shows the Data separately or
specifies that it came from Dialysis Center, or any of its Designated Affiliates
or Managed Centers; provided however, that so long as the Data does not
(a) constitute more than seventy percent (70%) of the overall data displayed for
purposes of education or assistance of any competitor of Dialysis Center; and
(b) reasonably result in a competitive disadvantage to Dialysis Center, as
determined by Dialysis Center in its reasonable discretion, then Amgen shall be
permitted to use the Data (or the results of any analyses or any derivative
works based in whole or part on any Data) for such purpose.

 

4.7. Patient ID. The “Patient ID” as described in the Data to be delivered
hereunder shall be a consistent and unique alpha-numeric code (which shall not
be derived from Individually Identifiable Health Information) and a “case
identifier” to track the care rendered to each individual patient over time, and
Amgen and Amgen Inc. covenant that Amgen shall not request and Dialysis Center
shall not provide the key or list matching patient identities to these “Patient
IDs” or unique case identifiers.

 

4.8.

Clinical Research Studies. Dialysis Center and Amgen acknowledge that Dialysis
Center, either directly or through DaVita Clinical Research, Inc., an Affiliate
of Dialysis Center, may from time to time be engaged in research studies in
which patients of Dialysis Center or its Affiliates, including its Designated
Affiliates and/or Managed Centers, may serve as clinical trial

 

10



--------------------------------------------------------------------------------

 

subjects (a “Research Study”). Accordingly, and notwithstanding any obligation
of Dialysis Center in this Agreement to the contrary, including any requirement
in Section 3.1 or Exhibit 3.1, Dialysis Center [DELETED] for only those patients
of Dialysis Center or its Affiliates, including its Designated Affiliates and/or
Managed Center utilizing the Products, that is [DELETED], but shall continue
without limitation to be eligible for, and if earned receive, all rebates
granted pursuant to this Agreement, so long as (i) Dialysis Center notifies
Amgen of the [DELETED] by Dialysis Center to Amgen as otherwise required by this
Agreement as a result of such [DELETED], and (ii) the [DELETED] whose [DELETED]
Dialysis Center does not exceed the [DELETED]. For purposes of the foregoing,
“[DELETED]” means [DELETED] of the aggregate number of persons receiving
treatment from Dialysis Center or any of its Affiliates (including its
Designated Affiliates and/or Managed Centers) in any calendar [DELETED].

 

5. COMPENSATION DATA

Dialysis Center agrees that it shall provide the data set forth on Schedule 5
attached hereto (the “Compensation Data”) to Amgen in the electronic format set
forth on Schedule 5 on a calendar [DELETED] basis no later than the [DELETED] of
the following calendar [DELETED] following the [DELETED] for which such
Compensation Data is being provided. Amgen acknowledges, agrees and covenants
that it shall only use the Compensation Data for sales force targeting and
compensation. Dialysis Center and Amgen acknowledge and agree that the
Compensation Data does not include and shall never include any Individually
Identifiable Health Information of any patient of Dialysis Center or any of its
Designated Affiliates and/or Managed Centers. Notwithstanding the foregoing,
Amgen acknowledges and agrees that Dialysis Center [DELETED].

 

6. WARRANTIES, REPRESENTATIONS AND COVENANTS

 

6.1. Power and Authority. Each party represents and warrants to the other that
this Agreement: (a) has been duly authorized, executed, and delivered by it,
(b) constitutes a valid, legal, and binding agreement enforceable against it in
accordance with the terms contained herein, and (c) does not conflict with or
violate any of its other contractual obligations, expressed or implied, to which
it is a party or by which it may be bound. The party executing this Agreement on
behalf of Dialysis Center specifically warrants and represents to Amgen that it
is authorized to execute this Agreement on behalf of and has the power to bind
Dialysis Center, the Designated Affiliates and the Managed Centers to the terms
set forth in this Agreement. The parties executing this Agreement on behalf of
Amgen and Amgen Inc. specifically warrant and represent to Dialysis Center that
they are authorized to execute this Agreement on behalf of and have the power to
bind Amgen and Amgen Inc. to the terms set forth in this Agreement.

 

6.2.

Compliance with Law and Regulation. Amgen and Amgen Inc. shall, and Dialysis
Center, its Designated Affiliates and Managed Centers shall, comply with all
applicable laws and regulations. Both parties represent and warrant the
following (which representations and warranties shall be ongoing representations
and warranties during the term of this Agreement), and each party shall promptly
notify the other party of any known change in status in respect to the
following: (i) that it is not currently named on any of the following lists
(A) HHS/OIG List of Excluded Individuals/Entities, (B) GSA List of Parties
Excluded from Federal Programs, or (C) OFAC “SDN and Blocked Individuals”; and
(ii) that if during the term there is a

 

11



--------------------------------------------------------------------------------

 

change in either party’s status which excludes it from participation in any
Federal health care program, the other party may terminate this Agreement
immediately upon prior written notice to the other party.

 

6.3. Products. Amgen covenants and agrees that none of the Products are or will
be adulterated or misbranded within the meaning of the Federal Food, Drug and
Cosmetic Act, as amended, or within the meaning of any applicable state or
municipal law, or are or will be a product which may not be introduced in to
interstate commerce. Amgen warrants that the Products purchased pursuant to this
Agreement (a) are manufactured, and up to the time of their receipt by
Authorized Wholesalers are handled, stored and transported in accordance with
all applicable federal, state and local laws and implementing regulations, and
meet all specifications for effectiveness and reliability as required by the
United States Food and Drug Administration, and (b) when used in accordance with
the directions in the labeling are fit for the purposes and indications
described in the labeling. Amgen warrants that the use of the Products by
Dialysis Center shall not infringe upon any ownership rights of any other person
or upon any patent, copyright, trademark or other intellectual property or
proprietary right or trade secret of any third party. Amgen agrees that it will
promptly notify Dialysis Center once it determines that there has been any
material defect in any of the Products delivered to Dialysis Center.

 

7. INDEMNITY AND INSURANCE

 

7.1. [DELETED]

 

7.2. [DELETED]

 

8. TERM AND TERMINATION

 

8.1. Term. This Agreement shall come into effect as of the Term Start Date and
shall expire as of the Term End Date, unless sooner terminated in accordance
with this Article 8.

 

8.2. Termination for Breach. In addition to any other legal or equitable
remedies which may be available to either party upon breach by the other party,
such party may terminate this Agreement for a material breach upon thirty
(30) days advance written notice specifying the breach, provided that such
breach remains uncured at the end of the thirty (30) day period, [DELETED]. In
addition, in the event that Dialysis Center materially breaches any provision of
this Agreement, and such breach remains uncured for thirty (30) days following
written notice by Amgen specifying the breach, [DELETED] Amgen shall have no
obligation to continue to offer the terms described herein or pay any further
discounts and/or rebates to Dialysis Center, except those discounts and/or
rebates earned by Dialysis Center up to the time of a breach which results in
termination.

 

8.3. Termination for Convenience. Either party shall have the right to terminate
this Agreement in its entirety, including any discount, rebate or incentive
program, or with respect to a particular Product by [DELETED] prior written
notice to the other party.

 

8.4.

Compliance with or Change in Law or Regulation. Notwithstanding anything
contained herein to the contrary, in order to assure compliance with any
existing federal, state or local statute, regulation or ordinance, or at any
time following the enactment of any federal, state, or local law, regulation,
policy, program memorandum or other interpretation, modification or utilization

 

12



--------------------------------------------------------------------------------

 

guideline by any payer that in any material manner reforms, modifies, alters,
restricts, or otherwise materially affects the pricing of or reimbursement
available for any of the Products, including but not limited to the enactment of
any reimbursement rule, guideline, final program memorandum, coverage decision,
pricing decision, instruction or the like by the Centers for Medicare and
Medicaid Services (“CMS”) or one of its contractors (carriers or fiscal
intermediaries), or any change in reimbursement systems that in any material
manner reforms, modifies, alters, restricts or otherwise materially affects the
reimbursement available to Dialysis Center for the Product, upon [DELETED] prior
written notice, (i) either party may terminate this Agreement, (ii) Amgen may,
in its sole discretion, modify any pricing, rebate or discount terms contained
herein, or (iii) Amgen may, in its sole discretion, exclude any Designated
Affiliates or Managed Centers from participating in this Agreement. Without
limiting the foregoing, any material change, modification or further
clarification to the Medicare Prescription Drug Improvement and Modernization
Act of 2003 (“MMA”) relating to the reimbursement of one or more of the Products
or any rules or regulations promulgated thereunder, or the Erythropoeitin Claims
Monitoring Policy for ESRD Patients that occurs subsequent to the Term Start
Date would specifically trigger the right to the termination or modification
referenced herein. Additionally, to assure compliance with any existing federal,
state or local statute, regulation or ordinance, Amgen reserves the right, in
its sole discretion, to exclude any Designated Affiliates or Managed Centers
from the pricing, rebate and discount provisions of this Agreement and/or to
reasonably modify any pricing, rebate or discount terms contained herein. In the
event either party has provided the other party a [DELETED] notice as described
in this Section 8.4, the parties agree to meet and, in good faith, negotiate a
new agreement or amendment to this Agreement. Any such negotiations shall in no
way toll or otherwise impact either party’s rights under this section.

 

8.5. Effect of Termination. Upon any termination or expiration of this
Agreement, any earned and vested rebates shall be paid in accordance with the
terms set forth in Article 3. Upon termination of this Agreement for any reason
other than actual or threatened breach by Dialysis Center, any earned but
unvested rebates shall vest as of the effective date of such termination. In the
event of any termination during a Quarter, Amgen shall pro-rate any data used in
calculating payments hereunder, and such payments, as appropriate.

 

8.6. Survival. The following provisions shall survive any expiration or
termination of this Agreement: Sections 3.2–3.5 (with respect to periods prior
to such expiration or termination) and 8.5 and Articles 4 (with respect to
periods prior to such expiration or termination), 7 and 9.

 

9. MISCELLANEOUS

 

9.1. Amendment. Except as expressly set forth herein, no amendment of this
Agreement shall be effective unless expressed in a writing signed by a duly
authorized representative of each party.

 

9.2. Assignment. Neither party may assign this Agreement to a third party
without the prior written consent of the other party, which consent may not be
unreasonably withheld, conditioned, or delayed.

 

13



--------------------------------------------------------------------------------

9.3. Conflicting Provisions. To the extent that any provisions of Amgen’s
general or customary policies and procedures or any terms of any purchase order
conflict with or are in addition to the terms of this Agreement or any
Exhibit or Schedule attached hereto, the terms of this Agreement and its
Exhibits and Schedules shall govern.

 

9.4. Construction. This Agreement shall be deemed to have been jointly drafted
by the parties, and no rule of strict construction shall apply against either
party. As used herein, the word “including” shall mean “including, without
limitation.”

 

9.5. Counterparts; Facsimile/PDF Signatures. This Agreement may be executed in
one or more counterparts, each of which shall be considered an original. The
parties hereto agree that facsimile or PDF transmission of original signatures
shall constitute and be accepted as original signatures.

 

9.6. Currency. All amounts herein are set forth in United States Dollars.

 

9.7. Force Majeure. Neither party will be liable for delays in performance or
nonperformance of this Agreement or any covenant contained herein if such delay
or nonperformance is a result of Acts of God, civil or military authority, civil
disobedience, epidemics, war, failure of carriers to furnish transportation,
strike, lockout or other labor disturbances, inability to obtain material or
equipment, or any other cause of like or different nature beyond the control of
such party. In the event that there is a disruption or shortage in supply of the
Products, Amgen will use reasonable efforts to notify Authorized Wholesalers as
far in advance of such disruption as is commercially reasonable and in
accordance with all regulatory guidelines.

 

9.8. Further Assurances. Each party shall perform all further acts reasonably
requested by the other to effectuate the purposes of this Agreement, including
but not limited to obtaining the certifications under Article 4 [DELETED].

 

9.9. Governing Law. This Agreement shall be governed by the laws of the State of
California (without regard to its conflict of law rules) and, except as
otherwise set forth in this Agreement, the parties submit to the jurisdiction of
the California courts, both state and federal.

 

9.10. Merger. This Agreement, together with the Information Sheet, the Good
Pharmaceutical Practice Support Services Agreement, when executed (as defined in
Section 9.16) the Schedules, the Exhibits and any other written agreement
entered into by the parties with respect to the subject matter hereof,
constitutes the entire agreement, written or oral, of the parties as of the Term
Start Date concerning the subject matter hereof.

 

9.11. No Partnership. The relationship between Amgen and Dialysis Center, its
Affiliates and Managed Centers is that of independent contractors, and not a
partnership or an agency, franchise or other relationship. Neither party shall
have the authority to bind the other.

 

9.12.

Notices. Any notice or other communication required or permitted hereunder
(excluding purchase orders) shall be in writing and shall be deemed given or
made five (5) days after deposit in the United States mail with proper postage
for first-class registered or certified mail prepaid, return receipt requested,
or when delivered personally or by facsimile (as shown by concurrent written
transmission confirmation and confirmed by overnight mail), or one (1) day
following traceable delivery to a nationally

 

14



--------------------------------------------------------------------------------

 

recognized overnight delivery service with instructions for overnight delivery,
in each case addressed to the address set forth below, or at such designated
address that either party shall have furnished to the other in accordance with
this Section 9.12:

 

If to Amgen:

 

Amgen USA Inc.

One Amgen Center Drive, M/S 27-4-A

Thousand Oaks, CA 91320-1789

Attn: Specialist, Contracts & Pricing – Nephrology Business Unit

Fax: (805) 830-0306

with a copy to:

 

Amgen USA Inc.

One Amgen Center Drive, M/S 38-5-A

Thousand Oaks, CA 91320-1789

Attn: General Counsel

Fax: (805) 499-4531

If to Amgen Inc.:

 

Amgen Inc.

One Amgen Center Drive, M/S 38-5-A

Thousand Oaks, CA 91320-1789

Attn:

Fax No.:

If to Dialysis Center:

 

DaVita Inc.

15253 Bake Parkway

Irvine, California 92618

Attn: Senior Vice-President of Purchasing

Fax No.: (949) 930-6958

with a copy to:

 

DaVita Inc.

601 Hawaii Street

El Segundo, CA 90245

Attn: General Counsel

Fax No: (866) 891-4866

 

9.13.

Confidentiality. By the nature, terms and performance of this Agreement, Amgen
and Dialysis Center acknowledge and agree that the parties will exchange
confidential and proprietary information (including business and clinical
practices and protocols and patient information, “Confidential Information”).
Confidential Information includes not only written information but also
information transferred orally, visually, electronically, in a machine readable
format or by any other means and includes all notes, analyses, compilations,
studies and summaries thereof containing or based on, in whole or in part, any
Confidential Information. Confidential Information does not include any
information which the receiving party can show was publicly available prior to
the receipt of such information by the receiving party, or thereafter became
publicly available other than by any breach of this Agreement by the receiving
party, additionally, for Dialysis Center only, Confidential Information does not
include the Data. Information shall be deemed “publicly available” if it is a
matter of public knowledge or is contained in materials available to the public.
Accordingly, the parties agree (a) to hold all such Confidential Information
(including the terms of this Agreement) received from the other in confidence
and to use such Confidential Information solely for the purposes set forth in
this Agreement; and (b) to not disclose any such Confidential Information
received from the other, or the terms of

 

15



--------------------------------------------------------------------------------

 

this Agreement, to any third party (including Amgen Inc. or any other affiliate
of Amgen), or otherwise make such information public without prior written
authorization of the other party, except where such disclosure is contemplated
hereunder or required by law or pursuant to subpoena or court or administrative
order, and then only upon prior written notification to the other party (giving
such party an adequate opportunity to take whatever steps it deems necessary to
prevent, limit the scope of or contest the disclosure). Any party which seeks to
prevent disclosure or to contest or limit the scope of any such disclosure by
the other party shall pay all of the costs and expenses incurred by the other
party directly related thereto, and such other party shall not unreasonably
object to or interfere with the objecting party’s actions it deems necessary to
undertake. For purposes of the foregoing, any Confidential Information received
by any employee, partner, agent, affiliate, consultant, advisor, data collection
vendor or other representative (in any case, a “representative”) of a party to
this Agreement pursuant to the terms of this Agreement shall be deemed received
by such party to this Agreement, and any breach by any such representative of
the foregoing confidentiality provisions shall be deemed a breach by the
respective party to this Agreement.

 

9.14. Severability. Subject to the provisions of Section 8.4, should any one or
more of the provisions of this Agreement be determined to be illegal or
unenforceable, the parties shall attempt, in good faith, to negotiate a
modification of this Agreement so as to comply with the relevant law or
regulation. Should they be unable to do so within thirty (30) days, either party
shall have the right to terminate this Agreement upon ten (10) days prior
written notice to the other.

 

9.15. Waiver. No party shall be deemed to have waived any right hereunder,
unless such waiver is expressed in a writing signed by such party.

 

9.16. Good Pharmaceutical Practice Support Services for the Products. Promptly
after the Term Start Date of this Agreement, the parties agree to meet and, in
good faith, negotiate a new Good Pharmaceutical Practice Support Services
agreement.

 

9.17.

Access. Unless otherwise agreed by the parties, Amgen acknowledges, agrees and
understands that absent an applicable Services Agreement (as defined in
Section 9.16 above), none of its agents, representatives or employees shall be
permitted access at any time to Dialysis Center, its Designated Affiliates
and/or Managed Centers for any reason whatsoever. In each situation in which a
Services Agreement is executed and delivered, Amgen may be granted access solely
for the purposes described in such Services Agreement(s). If Dialysis Center or
any of its designated Affiliates or Managed Centers changes their general
policies concerning vendors accessing their clinics, Dialysis Center shall use
its commercially reasonable efforts to provide Amgen with at least fifteen
(15) days notice in advance of the effective date of such change. If Dialysis
Center or any of its Designated Affiliates or Managed Centers denies Amgen
access to any of its clinics, Dialysis Center shall provide Amgen with a written
explanation of the reason for such denial within fifteen (15) days after such
denial. Without limitation of the foregoing, Amgen agrees that it and its
agents, representatives and employees shall at all times comply with all
applicable laws and regulations, [DELETED] and that Amgen’s discussion of the
products shall be in compliance with [DELETED] all applicable laws and
regulations. Furthermore, Amgen acknowledges, agrees and understands that it
must obtain Dialysis Center’s prior written approval of all proposed
educational, marketing and promotional materials, including, but not limited to,

 

16



--------------------------------------------------------------------------------

 

all proposed presentations relating to anemia management, any of the Products,
any other Amgen product or otherwise, whether directed toward Dialysis Center
employees or any patient of Dialysis Center. Such approval may be given only by
Dialysis Center’s Vice President, Clinical Operations or his authorized
representative. Dialysis Center’s Vice President, Clinical Operations or his
authorized representative agree to notify Amgen’s National Account Manager of
his decision within ten (10) business days after receipt of such program,
material or presentation request, otherwise such request will be deemed denied.
If Dialysis Center or any of its Designated Affiliates or Managed Centers
determines that any previously approved Amgen materials are no longer
appropriate for use in such facilities, Dialysis Center shall provide Amgen with
written notice of such determination promptly so that Amgen can notify its
personnel of such determination and understand the reason therefore.

 

9.18. Open Records. To the extent required by §1861(v)(1)(I) of the Social
Security Act, as amended, the parties will allow the U.S. Department of Health
and Human Services, the U.S. Comptroller General and their duly authorized
representatives, access to this Agreement and all books, documents and records
necessary to certify the nature and extent of costs incurred pursuant to it
during the term of this Agreement and for four (4) years following the last date
Products or services are furnished under it. If Amgen carries out the duties of
this Agreement through a subcontract worth $10,000 or more over a 12-month
period with a related organization, the subcontract shall also contain an access
clause to permit access by the U.S. Department of Health and Human Services, the
U.S. Comptroller General, and their duly authorized representatives to the
related organization’s books and records.

 

9.19. Corporate Integrity Agreement. The parties hereby acknowledge and agree as
follows: (a) Amgen acknowledges that DVA Renal Healthcare, Inc. (f/k/a Gambro
Healthcare, Inc.) (“DVA Healthcare”), a subsidiary of Dialysis Center, is under
a Corporate Integrity Agreement (the “CIA”) with the Office of the Inspector
General of the Federal Department of Health and Human Services, and that such
CIA imposes various reporting and operational compliance related obligations on
DVA Healthcare. To the extent not otherwise set forth herein, Amgen agrees to
cooperate with DVA Healthcare in compliance with the requirements of such CIA,
as such requirements may apply to the performance of Amgen’s obligations under
this Agreement; (b) Amgen hereby certifies that it will comply with the terms of
DVA Healthcare’s Corporate Compliance Program, including any training required
to be provided thereunder by DVA Healthcare to employees and certain
contractors, and DVA Healthcare’s Compliance Critical Concepts and policies and
procedures related to compliance with 42 U.S.C. 1320a-7b(b) (the “Anti-Kickback
Statute”) a copy of each of which will be provided to Amgen, in each case as
applicable to the performance of Amgen’s obligations under this Agreement;
(c) Amgen and Dialysis Center (on behalf of DVA Healthcare) agree and certify
that this Agreement is not intended to generate referrals for services or
supplies for which payment may be made in whole or in part under any Federal
health care program; and (d) Amgen certifies that it will abide by the terms of
the Anti-Kickback Statute and its applicable implementing regulations in
connection with the performance of its obligations under this Agreement.

********

 

17



--------------------------------------------------------------------------------

The parties have executed this Agreement by their designated representatives set
forth below.

 

AMGEN USA INC.

    DIALYSIS CENTER

By:

 

/s/ Neil Bankston

    By:  

/s/ Dennis L. Kogod

Name (print):

  Neil Bankston     Name (print):   Dennis L. Kogod

Title:

  Executive Director, Contracts & Pricing     Title:   President

Date:

  December 20, 2007     Date:   December 20, 2007

 

Amgen Inc. with respect to certain provisions of this Agreement as set forth
herein.

Amgen Inc.

      By:  

/s/ Helen Torley

      Name (print):   Helen Torley       Title:   Vice President and General
Manager, Nephrology       Date:   December 20, 2007      



--------------------------------------------------------------------------------

Schedule 1.2

Authorized Wholesalers

ASD Specialty Healthcare, Sub of Abc Specialty Group

Addison, TX

CMA 600615

American Medical Distributors, Inc. Subsidiary of Bellco Drug Corporation

Amityville, NY

CMA 600644

AmerisourceBergen Drug Corporation

Thorofare, NJ

CMA 600124

Bergen Brunswig Drug Company

Orange, CA

CMA 600511

Bergen Brunswig Drug Company

Honolulu, HI

CMA 600654

Cardinal Health, Specialty Pharmaceutical Distribution

La Vergne, TN

CMA 600608

Henry Schein Incorporated

Melville, NY

CMA 600599

McKesson Pharmaceutical

San Francisco, CA

CMA 600541

Metro Medical Supply Inc.

Nashville, TN

CMA 600240

Priority Healthcare Corporation

Lake Mary, FL

CMA 600604

Oncology Therapeutics Network

South San Francisco, CA

CMA 600583



--------------------------------------------------------------------------------

Schedule 1.4

Designated Affiliates



--------------------------------------------------------------------------------

 

DaVita Inc.

Schedule 1.4

[DELETED]

         

Active
count

 

[DELETED]

 

CENTER NAME

 

[DELETED]

 

ADDRESS

 

ADDRESS

 

CITY

 

STATE

 

ZIP

1   [DELETED]   Los Angeles Dialysis Center (LADC)   [DELETED]   2250 S WESTERN
AVE   SUITE #300   LOS ANGELES   CA   90018-1301 2   [DELETED]   Garfield  
[DELETED]   118 HILLIARD AVE     MONTEREY PARK   CA   91754-1118 3   [DELETED]  
Lynwood (Kidney-KDCU)   [DELETED]   3600 E MARTIN LUTHER KING JR BLVD    
LYNWOOD   CA   90262-2607 4   [DELETED]   Lakewood Dialysis-CA   [DELETED]  
4645 SILVA ST     LAKEWOOD   CA   90712-2512 5   [DELETED]   Valley Dialysis  
[DELETED]   16149 HART ST     VAN NUYS   CA   91406-3906 6   [DELETED]   Downey
Dialysis   [DELETED]   8630 FLORENCE AVE   STE 100   DOWNEY   CA   90240-4017 7
  [DELETED]   Covina Dialysis   [DELETED]   1547 WEST GARVEY AVE     WEST COVINA
  CA   91790-2139 8   [DELETED]   Four Corners Farmington   [DELETED]   801 W
BROADWAY     FARMINGTON   NM   87401-5650 9   [DELETED]   Tuba City Dialysis  
[DELETED]   500 EDGEWATER DR     TUBA CITY   AZ   86045-2905 10   [DELETED]  
Camelback Dialysis Center (fka Scottsdale Dialysis Center)   [DELETED]   7321 E
OSBORN DR     SCOTTSDALE   AZ   85251-6418 11   [DELETED]   Westbank   [DELETED]
  4422 GENERAL MEYER AVE   STE 103   NEW ORLEANS   LA   70131-3588 12  
[DELETED]   Tri-Parish   [DELETED]   2345 ST CLAUDE AVE     NEW ORLEANS   LA  
70117 13   [DELETED]   Desert Mountain   [DELETED]   9220 E MOUNTAIN VIEW RD  
STE 105   SCOTTSDALE   AZ   85258-5133 14   [DELETED]   Chinle   [DELETED]   US
HWY 191   PO BOX 879   CHINLE   AZ   86503-0879 15   [DELETED]   Central City  
[DELETED]   1300 MURCHISON DRIVE   SUITE 320   EL PASO   TX   79902-4840 16  
[DELETED]   Federal Way   [DELETED]   1015 SOUTH 348TH STREET     FEDERAL WAY  
WA   98003-7078 17   [DELETED]   Beverly Hills   [DELETED]   50 N LA CIENEGA
BLVD   3RD FLOOR, STE 300   BEVERLY HILLS   CA   90211-2205 18   [DELETED]  
Walnut Creek   [DELETED]   404 N WIGET LANE     WALNUT CREEK   CA   94598-2408
19   [DELETED]   Norwalk   [DELETED]   12375 E IMPERIAL HWY   STE D3   NORWALK  
CA   90650-3129 20   [DELETED]   El Monte (Greater El Monte)   [DELETED]   1938
TYLER AVE   STE J-168   SOUTH EL MONTE   CA   91733-3623 21   [DELETED]  
Bayonet Point   [DELETED]   14144 NEPHRON LN     HUDSON   FL   34667-6504 22  
[DELETED]   New Port Richey   [DELETED]   7421 RIDGE RD     PORT RICHEY   FL  
34668 23   [DELETED]   Hernando   [DELETED]   2985 LANDOVER BLVD     SPRING HILL
  FL   34608-7258 24   [DELETED]   Woodbridge   [DELETED]   2751 KILLARNEY DR  
  WOODBRIDGE   VA   22192-4119 25   [DELETED]   Manassas   [DELETED]   10655
LOMOND DR   STE 101   MANASSAS   VA   20109-2766 26   [DELETED]   Springfield  
[DELETED]   8350 A TRAFORD LN     SPRINGFIELD   VA   22152-1638 27   [DELETED]  
Sterling   [DELETED]   46396 BENEDICT DR   STE 100   STERLING   VA   20164-6626
28   [DELETED]   Alexandria   [DELETED]   5999 STEVENSON AVE   STE 100  
ALEXANDRIA   VA   22304-3304 29   [DELETED]   Waynesboro   [DELETED]   163 S
LIBERTY ST     WAYNESBORO   GA   30830-4580 30   [DELETED]   Statesboro  
[DELETED]   4B COLLEGE PLAZA     STATESBORO   GA   30458-4928 31   [DELETED]  
Vidalia   [DELETED]   1806 EDWINA DR     VIDALIA   GA   30474-8927 32  
[DELETED]   Papago Dialysis (fka PD Central) (9/6/94)   [DELETED]   1401 N 24 ST
  STE 2   PHOENIX   AZ   85008-4638 33   [DELETED]   Boca Raton   [DELETED]  
998 NW 9TH CT     BOCA RATON   FL   33486-2214 34   [DELETED]   Del Ray  
[DELETED]   16244 S MILITARY TRAIL   STE 110   DELRAY BEACH   FL   33484-6534 35
  [DELETED]   Piedmont   [DELETED]   1575 NORTHSIDE DRIVE NW   STE 365   ATLANTA
  GA   30318-4210 36   [DELETED]   Logan Square   [DELETED]   2659 N MILWAUKEE
AVE   1ST FL   CHICAGO   IL   60647-1643 37   [DELETED]   Lake County  
[DELETED]   918 S MILWAUKEE AVE     LIBERTYVILLE   IL   60048-3229 38  
[DELETED]   Lincoln Park   [DELETED]   3157 N LINCOLN AVE     CHICAGO   IL  
60657-3111 39   [DELETED]   Lincoln Pk-PD(Logan)   [DELETED]   7009 W BELMONT
AVE     CHICAGO   IL   60634-4533 40   [DELETED]   West Palm Beach   [DELETED]  
2611 POINSETTIA AVE     WEST PALM BEACH   FL   33407-5919 41   [DELETED]  
Sunrise   [DELETED]   13039 HAWTHORNE BLVD     HAWTHORNE   CA   90250-4415 42  
[DELETED]   Kayenta   [DELETED]   US HWY 163 NORTH     KAYENTA   AZ   86033-1217
43   [DELETED]   Hyde Park   [DELETED]   710 W 43RD ST     CHICAGO   IL  
60609-3435 44   [DELETED]   Olympia Fields   [DELETED]   4557B LINCOLN HWY   STE
B   MATTESON   IL   60443-2318 45   [DELETED]   CKD   [DELETED]   1190 NW 95TH
ST   STE 208   MIAMI   FL   33150-2065 46   [DELETED]   Venture   [DELETED]  
16855 NE 2ND AVE   STE 205   N MIAMI BEACH   FL   33162-1744 47   [DELETED]  
Miami Beach   [DELETED]   400 ARTHUR GODFREY RD   STE 402   MIAMI BEACH   FL  
33140-3516 48   [DELETED]   South Broward   [DELETED]   4401 HOLLYWOOD BLVD    
HOLLYWOOD   FL   33021-6609 49   [DELETED]   East End   [DELETED]   2201 E MAIN
ST   STE 100   RICHMOND   VA   23223-7052 50   [DELETED]   Flamingo Park  
[DELETED]   901 E 10TH AVE   BAY 17   HIALEAH   FL   33010-3762 51   [DELETED]  
Interamerican   [DELETED]   7815 CORAL WAY   STE 115   MIAMI   FL   33155-6541



--------------------------------------------------------------------------------

52   [DELETED]   Le Jeune   [DELETED]   4338 NW 7TH ST     MIAMI   FL  
33126-3516 53   [DELETED]   Cielo Vista Dialysis (fka TRC - East)   [DELETED]  
7200 GATEWAY BLVD   STE B   EL PASO   TX   79915-1301 54   [DELETED]   West
Texas Dialysis (fka TRC - West)   [DELETED]   1250 E CLIFF DR   BLDG B   EL PASO
  TX   79902-4823 55   [DELETED]   Shiprock   [DELETED]   US HWY 491 N    
SHIPROCK   NM   87420-9998 56   [DELETED]   Arden Hills   [DELETED]   3900
NORTHWOODS DR   STE 110   ARDEN HILLS   MN   55112-6966 57   [DELETED]  
Burnsville   [DELETED]   501 E NICOLLET BLVD   STE 150   BURNSVILLE   MN  
55337-6784 58   [DELETED]   Coon Rapids   [DELETED]   3960 COON RAPIDS BLVD  
STE 309   COON RAPIDS   MN   55433-2598 59   [DELETED]   Edina   [DELETED]  
6550 YORK AVE S   STE 100   EDINA   MN   55435-2347 60   [DELETED]   Maplewood  
[DELETED]   2785 WHITE BEAR AVE   STE 201   MAPLEWOOD   MN   55109-1307 61  
[DELETED]   Minneapolis (Home Dialysis/CAPD)   [DELETED]   825 S EIGHTH ST   STE
SL42   MINNEAPOLIS   MN   55404-1208 62   [DELETED]   Minnetonka   [DELETED]  
17809 HUTCHINS DR     MINNETONKA   MN   55345-4100 63   [DELETED]   St. Paul
Dialysis   [DELETED]   555 PARK ST   STE 180   ST PAUL   MN   55103-2192 64  
[DELETED]   Special Needs   [DELETED]   606 24TH AVE S   STE 701   MINNEAPOLIS  
MN   55454-1455 65   [DELETED]   West St. Paul   [DELETED]   1555 LIVINGSTON AVE
    WEST ST PAUL   MN   55118-3411 66   [DELETED]   Cass Lake   [DELETED]   602
GRANT UTLEY   PO BOX 757   CASS LAKE   MN   56633-0757 67   [DELETED]  
Faribault   [DELETED]   201 S LYNDALE AVE   STE F   FARIBAULT   MN   55021-5758
68   [DELETED]   Marshall   [DELETED]   AVERA MARSHALL REGIONAL MEDICAL CENTER  
300 S BRUCE ST   MARSHALL   MN   56258-1934 69   [DELETED]   Montevideo  
[DELETED]   MONTEVIDEO HOSPITAL   824 N 11TH ST   MONTEVIDEO   MN   56265-1629
70   [DELETED]   Pine City   [DELETED]   LAKESIDE MEDICAL CENTER   129 6TH AVE E
  PINE CITY   MN   55063-1913 71   [DELETED]   Red Wing   [DELETED]   3028 NORTH
SERVICE DRIVE     RED WING   MN   55066-1921 72   [DELETED]   Redwood Falls  
[DELETED]   100 FALLWOOD RD     REDWOOD FALLS   MN   56283-2108 73   [DELETED]  
Mitchell   [DELETED]   QUEEN OF PEACE HOSPITAL   525 N FOSTER   MITCHELL   SD  
57301-2966 74   [DELETED]   Rosebud   [DELETED]   1 SOLDIER CREEK RD     ROSEBUD
  SD   57570-0610 75   [DELETED]   Sioux Falls   [DELETED]   MCKENNAN HOSPITAL  
800 EAST 21ST STREET STE 4600   SIOUX FALLS   SD   57105-1016 76   [DELETED]  
St. Croix Falls   [DELETED]   744 LOUISIANA ST E     ST CROIX FALLS   WI  
54024-9501 77   [DELETED]   Hayward   [DELETED]   21615 HESPERIAN BLVD   STE F  
HAYWARD   CA   94541-7000 78   [DELETED]   Pleasanton   [DELETED]   5720
STONERIDGE MALL RD   SUITE 160   PLEASANTON   CA   94588-2828 79   [DELETED]  
Union City   [DELETED]   32930 ALVARADO NILES RD   STE 300   UNION CITY   CA  
94587-8101 80   [DELETED]   East Bay - PD   [DELETED]   13939 E 14TH ST   STE
110   SAN LEANDRO   CA   94578-2613 81   [DELETED]   Greer   [DELETED]   211
VILLAGE DR     GREER   SC   29651-1238 82   [DELETED]   Upstate   [DELETED]  
308 MILLS AVE     GREENVILLE   SC   29605-4022 83   [DELETED]   Kenner (5/29/96)
  [DELETED]   200 W ESPLANADE AVE   STE 100   KENNER   LA   70065-2489 84  
[DELETED]   Downtown Dialysis   [DELETED]   821 N EUTAW   STE 401   BALTIMORE  
MD   21201-4648 85   [DELETED]   Eaton Canyon   [DELETED]   2551 E WASHINGTON
BLVD     PASADENA   CA   91107-1446 86   [DELETED]   Georgetown   [DELETED]  
3223 K STREET NW   STE 110   WASHINGTON   DC   20007-4412 87   [DELETED]   St.
Mary   [DELETED]   60 BLACKSMITH RD     NEWTOWN   PA   18940-1847 88   [DELETED]
  Bertha Sirk   [DELETED]   5820 YORK ROAD   STE 10   BALTIMORE   MD  
21212-3610 89   [DELETED]   Greenspring   [DELETED]   4701 MT HOPE DR   SUITE C
  BALTIMORE   MD   21215-3246 90   [DELETED]   Houston Kidney - NW   [DELETED]  
11029 NW FREEWAY     HOUSTON   TX   77092-7311 91   [DELETED]   NorthStar
Dialysis (fka Houston Kidney - No.)   [DELETED]   380 W LITTLE YORK     HOUSTON
  TX   77076-1303 92   [DELETED]   Port Charlotte   [DELETED]   4300 KINGS HWY  
STE 406   PORT CHARLOTTE   FL   33980-2990 93   [DELETED]   Gulf Coast PD  
[DELETED]   3300 TAMIAMI TRAIL   STE 101A   PORT CHARLOTTE   FL   33952-8054 94
  [DELETED]   Loma Vista   [DELETED]   1382 LOMALAND   SUITE A   EL PASO   TX  
79935-5204 95   [DELETED]   Paramount   [DELETED]   8319 ALONDRA BLVD    
PARAMOUNT   CA   90723-4403 96   [DELETED]   East LA   [DELETED]   950 S EASTERN
AVE     LOS ANGELES   CA   90022-4801 97   [DELETED]   Montebello (East)  
[DELETED]   1721 W WHITTIER BLVD     MONTEBELLO   CA   90640-4004 98   [DELETED]
  Pine Island (10/2/96) (temp close - hurricane)   [DELETED]   1871 N PINE
ISLAND RD     PLANTATION   FL   33322-5208 99   [DELETED]   Complete (Coral
Springs)   [DELETED]   7850 W SAMPLE RD     MARGATE   FL   33065-4710 100  
[DELETED]   Lone Star Dialysis (f.k.a. Hobby & HKCSE 1/21/03)   [DELETED]   8560
MONROE RD     HOUSTON   TX   77061-4815 101   [DELETED]   Forest Lake  
[DELETED]   FOREST LAKE PROFESSIONAL BLDG   1068 S LAKE ST STE 110   FOREST LAKE
  MN   55025-2633 102   [DELETED]   USC Phase II (TRC/USC)   [DELETED]   2310
ALCAZAR ST     LOS ANGELES   CA   90033-5327 103   [DELETED]   TRC/Union Plaza
Ctr   [DELETED]   810 1ST STREET NE   STE 100   WASHINGTON   DC   20002-4205 104
  [DELETED]   Mid-Columbia Kidney   [DELETED]   6825 BURDEN BLVD   SUITE A  
PASCO   WA   99301-9584 105   [DELETED]   Mt. Adams Kidney Ctr   [DELETED]  
3220 PICARD PLACE     SUNNYSIDE   WA   98944-8400 106   [DELETED]   Lakewood  
[DELETED]   5919 LAKEWOOD TOWNE CENTER BLVD SW   STE A   LAKEWOOD   WA  
98499-6513 107   [DELETED]   St. Paul Ramsey (Capitol)/Ramsey Acute   [DELETED]
  555 PARK ST   STE 230   SAINT PAUL   MN   55103-2193 108   [DELETED]   River
City Dialysis (fka Lakeview/Stillwater)   [DELETED]   1970 NORTHWESTERN AVE    
STILLWATER   MN   55082-6567



--------------------------------------------------------------------------------

109   [DELETED]   Woodbury   [DELETED]   1850-3 WEIR DR     WOODBURY   MN  
55125-2260 110   [DELETED]   Alhambra   [DELETED]   1315 ALHAMBRA BLVD   STE 100
  SACRAMENTO   CA   95816-5244 111   [DELETED]   Antelope   [DELETED]   6406
TUPELO DR   STE A   CITRUS HEIGHTS   CA   95621-1741 112   [DELETED]   Chico  
[DELETED]   530 COHASSET RD     CHICO   CA   95926-2212 113   [DELETED]   North
Clinic (Manzanita)   [DELETED]   4005 MANZANITA AVE   STE 17   CARMICHAEL   CA  
95608-1779 114   [DELETED]   Placerville   [DELETED]   3964 MISSOURI FLAT RD  
STE J   PLACERVILLE   CA   95667-5238 115   [DELETED]   South Sacramento  
[DELETED]   7000 FRANKLIN BLVD   STE 880   SACRAMENTO   CA   95823-1820 116  
[DELETED]   Redding   [DELETED]   1876 PARK MARINA DR     REDDING   CA  
96001-0913 117   [DELETED]   Sunrise Sacramento   [DELETED]   2951 SUNRISE BLVD
  STE 145   RANCHO CORDOVA   CA   95742-6550 118   [DELETED]   Yuba City  
[DELETED]   1525 PLUMAS COURT   SUITE A   YUBA CITY   CA   95991-3454 119  
[DELETED]   University Clinic(w/ University PD)   [DELETED]   777 CAMPUS COMMONS
DR   SUITE 100   SACRAMENTO   CA   95825-8344 120   [DELETED]   Mesa Vista  
[DELETED]   2400 N OREGON ST   SUITE C   EL PASO   TX   79902-3118 121  
[DELETED]   Hollywood   [DELETED]   5108 SUNSET BLVD     LOS ANGELES   CA  
90027-5708 122   [DELETED]   UCLA Harbor   [DELETED]   21602 S VERMONT AVE    
TORRANCE   CA   90502-1940 123   [DELETED]   Brighton   [DELETED]   7960 WEST
GRAND RIVER   STE 210   BRIGHTON   MI   48114-7330 124   [DELETED]   Macomb  
[DELETED]   28295 SCHOENHERR ROAD   SUITE A   WARREN   MI   48088-4357 125  
[DELETED]   North Oakland   [DELETED]   450 N TELEGRAPH   STE 600   PONTIAC   MI
  48341-1037 126   [DELETED]   Novi   [DELETED]   47250 W TEN MILE     NOVI   MI
  48374-2932 127   [DELETED]   Southfield   [DELETED]   23857 GREENFIELD ROAD  
  SOUTHFIELD   MI   48075-3122 128   [DELETED]   Waconia   [DELETED]   490 MAPLE
ST   STE 110   WACONIA   MN   55387-1760 129   [DELETED]   Children’s Mem’l
Hosp.   [DELETED]   2611 N HALSTED     CHICAGO   IL   60614-2304 130   [DELETED]
  New Center(Middlebrook)   [DELETED]   3011 W GRAND BLVD   STE 650   DETROIT  
MI   48202-3096 131   [DELETED]   Whittier (Friendly Hills)   [DELETED]   10055
WHITTWOOD DRIVE     WHITTIER   CA   90603-2313 132   [DELETED]   Miami Lakes  
[DELETED]   14600 NW 60TH AVE     MIAMI LAKES   FL   33014-2811 133   [DELETED]
  Anson County   [DELETED]   923 EAST CASWELL ST     WADESBORO   NC   28170 134
  [DELETED]   Edgecomb County   [DELETED]   3206 WESTERN BLVD     TARBORO   NC  
27886 135   [DELETED]   Franklin County   [DELETED]   1706 HWY 39 NORTH    
LOUISBURG   NC   27549 136   [DELETED]   Hoke County   [DELETED]   403 S MAIN ST
    RAEFORD   NC   28376-3222 137   [DELETED]   Martin County   [DELETED]   100
MEDICAL DR     WILLIAMSTON   NC   27892 138   [DELETED]   Montgomery County  
[DELETED]   323 WEST MAIN STREET     BISCOE   NC   27209-9528 139   [DELETED]  
Moore County   [DELETED]   16 REGIONAL DR     PINEHURST   NC   28374 140  
[DELETED]   Richmond County   [DELETED]   S NC HIGHWAY 177     HAMLET   NC  
28345 141   [DELETED]   Rockingham County   [DELETED]   251 W KINGS HWY     EDEN
  NC   27288-5009 142   [DELETED]   Rowan County   [DELETED]   111 DORSETT DR  
  SALISBURY   NC   28144-2278 143   [DELETED]   Rutherford County   [DELETED]  
226 COMMERCIAL DR     FOREST CITY   NC   28043 144   [DELETED]   Monterey Park  
[DELETED]   2560 CORPORATE PLACE BLDG D   STE 100-101   MONTEREY PARK   CA  
91754-7612 145   [DELETED]   Mason Dixon(Baltimore)   [DELETED]   9635-A LIBERTY
RD   STE 100   RANDALLSTOWN   MD   21133-2436 146   [DELETED]   Carrol County  
[DELETED]   412 MALCOLM DR   STE 310   WESTMINSTER   MD   21157-6108 147  
[DELETED]   South Brooklyn   [DELETED]   3915 AVENUE V   STE 104   BROOKLYN   NY
  11234-5156 148   [DELETED]   Phenix City   [DELETED]   1900 OPELIKA RD    
PHENIX CITY   AL   36867-3640 149   [DELETED]   Brea   [DELETED]   595 TAMARACK
AVE   STE A   BREA   CA   92821-3125 150   [DELETED]   Hemet   [DELETED]   1330
S STATE ST   STE B   SAN JACINTO   CA   92583-4916 151   [DELETED]   Temecula  
[DELETED]   40945 COUNTY CENTER DR   STE G   TEMECULA   CA   92591-6006 152  
[DELETED]   Riverside   [DELETED]   4361 LATHAM ST.   SUITE 100   RIVERSIDE   CA
  92501-1749 153   [DELETED]   Napa   [DELETED]   3900 BEL AIRE PLAZA   STE C  
NAPA   CA   94558-2834 154   [DELETED]   Santa Ana   [DELETED]   1820 E DEERE
AVE     SANTA ANA   CA   92705-5721 155   [DELETED]   Moreno Valley (Valley
View)   [DELETED]   26900 CACTUS AVE     MORENO VALLEY   CA   92555-3912 156  
[DELETED]   Orange (Main Place Dialysis)   [DELETED]   972 TOWN AND COUNTRY RD  
  ORANGE   CA   92868-4714 157   [DELETED]   San Bernadino (Mountain Vista)  
[DELETED]   401-B E HIGHLAND AVE     SAN BERNARDINO   CA   92404-3800 158  
[DELETED]   Lakeport   [DELETED]   804 11TH ST   STE 2   LAKEPORT   CA  
95453-4102 159   [DELETED]   Vacaville   [DELETED]   1241 ALAMO DR   STE 7  
VACAVILLE   CA   95687-5620 160   [DELETED]   Corona   [DELETED]   1820
FULLERTON AVE   STE 180   CORONA   CA   92881-3147 161   [DELETED]   Fairfield  
[DELETED]   604 EMPIRE ST     FAIRFIELD   CA   94533-5527 162   [DELETED]  
Westminster (fka Federal Heights)   [DELETED]   9053 HARLAN ST   STE 90  
WESTMINSTER   CO   80031-2908 163   [DELETED]   Aurora   [DELETED]   1411 S
POTOMAC   AMC II STE 100   AURORA   CO   80012-4536 164   [DELETED]   Denver  
[DELETED]   2900 DOWNING STREET   UNIT C   DENVER   CO   80205-4414 165  
[DELETED]   Littleton   [DELETED]   209 W COUNTY LINE RD     LITTLETON   CO  
80129-1901



--------------------------------------------------------------------------------

166   [DELETED]   South Denver   [DELETED]   850 E HARVARD AVE   STE 60   DENVER
  CO   80210-5073 167   [DELETED]   Lee Street Dialysis (fka: Grant Park)  
[DELETED]   5155 LEE ST NE     WASHINGTON   DC   20019-4051 168   [DELETED]  
Wilmington   [DELETED]   RIVERSIDE MEDICAL ARTS COMPLEX   700 LEA BLVD G-2  
WILMINGTON   DE   19802-2541 169   [DELETED]   Leesburg   [DELETED]   801 E
DIXIE AVE   STE 108A   LEESBURG   FL   34748-6013 170   [DELETED]   Panama City
  [DELETED]   615 HIGHWAY 231     PANAMA CITY   FL   32405-4704 171   [DELETED]
  Marianna   [DELETED]   4319 LAFAYETTE     MARIANNA   FL   32446-2982 172  
[DELETED]   Venice   [DELETED]   816 PINEBROOK RD     VENICE   FL   34285-7103
173   [DELETED]   Buena Vista   [DELETED]   349 GENEVA RD     BUENA VISTA   GA  
31803-0679 174   [DELETED]   Decatur   [DELETED]   1987 CANDLER RD     DECATUR  
GA   30032-4212 175   [DELETED]   Moultrie   [DELETED]   2419 S MAIN ST    
MOULTRIE   GA   31768-6531 176   [DELETED]   SW Atlanta   [DELETED]   3620
MARTIN LUTHER KING DR     ATLANTA   GA   30331-3711 177   [DELETED]   Griffin  
[DELETED]   731 S 8TH ST     GRIFFIN   GA   30224-4818 178   [DELETED]  
Columbus   [DELETED]   6228 BRADLEY PARK DR   STE B   COLUMBUS   GA   31904-3604
179   [DELETED]   East Macon   [DELETED]   165 EMERY HIGHWAY   SUITE 101   MACON
  GA   31217-3666 180   [DELETED]   Jonesboro   [DELETED]   129 KING STREET    
JONESBORO   GA   30236-3656 181   [DELETED]   Milledgeville   [DELETED]   400 S
WAYNE ST     MILLEDGEVILLE   GA   31061-3446 182   [DELETED]   Fort Valley  
[DELETED]   557 BLUEBIRD BOULEVARD     FORT VALLEY   GA   31030-5083 183  
[DELETED]   Midtown   [DELETED]   121 LINDEN AVE     ATLANTA   GA   30308-2432
184   [DELETED]   E. St. Louis   [DELETED]   2061 GOOSE LAKE RD     SAUGET   IL
  62206 185   [DELETED]   Granite City   [DELETED]   9 AMERICAN VILLAGE    
GRANITE CITY   IL   62040-3706 186   [DELETED]   Batesville   [DELETED]   232
STATE ROAD 129 SOUTH     BATESVILLE   IN   47006-7694 187   [DELETED]  
Lawrenceburg   [DELETED]   555 W EADS PARKWAY   STE 200   LAWRENCEBURG   IN  
47025-1157 188   [DELETED]   Madison   [DELETED]   220 CLIFTY DR VILLIAGE SQUARE
  UNIT K   MADISON   IN   47250-1669 189   [DELETED]   Newton   [DELETED]   1223
WASHINGTON RD     NEWTON   KS   67114-4855 190   [DELETED]   Derby   [DELETED]  
250 W RED POWELL RD     DERBY   KS   67037-2626 191   [DELETED]   Winfield  
[DELETED]   1315 E 4TH AVE     WINFIELD   KS   67156-2457 192   [DELETED]  
Wichita   [DELETED]   909 N TOPEKA     WICHITA   KS   67214-3620 193   [DELETED]
  Garden City   [DELETED]   401 N MAIN ST     GARDEN CITY   KS   67846-5429 194
  [DELETED]   E. Wichita   [DELETED]   320 N HILLSIDE     WICHITA   KS  
67214-4918 195   [DELETED]   Independance   [DELETED]   801 W MYRTLE ST    
INDEPENDENCE   KS   67301-3239 196   [DELETED]   Parson, KS   [DELETED]   1902 S
HWY 59   BLDG B   PARSONS   KS   67357-4948 197   [DELETED]   Wheaton  
[DELETED]   11941 GEORGIA AVE   WHEATON PARK SHOPPING CTR   WHEATON   MD  
20902-2001 198   [DELETED]   Rockville   [DELETED]   14915 BROSCHART RD   STE
100   ROCKVILLE   MD   20850-3350 199   [DELETED]   Owing Mills   [DELETED]   10
CROSSROADS DR   STE 110   OWINGS MILLS   MD   21117-5458 200   [DELETED]  
Berlin   [DELETED]   314 FRANKLIN AVE   STE 306   BERLIN   MD   21811-1215 201  
[DELETED]   Easton   [DELETED]   402 MARVEL CT     EASTON   MD   21601-4052 202
  [DELETED]   Chestertown   [DELETED]   KENT AND QUEEN ANNE’S HOSPITAL   100
BROWN ST   CHESTERTOWN   MD   21620-1435 203   [DELETED]   Hope Again (Kennett)
  [DELETED]   1207 STATE RTE VV     KENNETT   MO   63857-3823 204   [DELETED]  
Poplar Bluff   [DELETED]   2400 LUCY LEE PARKWAY   STE E   POPLAR BLUFF   MO  
63901-2429 205   [DELETED]   Crystal City   [DELETED]   JEFFERSON MEMORIAL
HOSPITAL   HWY 61 AND I-55   CRYSTAL CITY   MO   63019-0167 206   [DELETED]  
St. Louis   [DELETED]   2610 CLARK AVE     ST LOUIS   MO   63103-2502 207  
[DELETED]   Burlington   [DELETED]   873 HEATHER RD     BURLINGTON   NC  
27215-6288 208   [DELETED]   Scottsbluff   [DELETED]   3812 AVE B    
SCOTTSBLUFF   NE   69361-4653 209   [DELETED]   Bridgewater   [DELETED]   2121
ROUTE 22 W     BOUND BROOK   NJ   08805-1546 210   [DELETED]   Sparks  
[DELETED]   4860 VISTA BLVD   SUITE 100   SPARKS   NV   89436-1868 211  
[DELETED]   West Las Vegas   [DELETED]   3100 W CHARLESTON BLVD   STE 100   LAS
VEGAS   NV   89102-1900 212   [DELETED]   North Las Vegas   [DELETED]   2300
MCDANIEL ST     NORTH LAS VEGAS   NV   89030-6318 213   [DELETED]   Life Care  
[DELETED]   221 W 61ST ST     NEW YORK   NY   10023-7832 214   [DELETED]  
Cincinnati   [DELETED]   4435 AICHOLTZ RD   STE 800 A   CINCINNATI   OH  
45245-1527 215   [DELETED]   Oklahoma City   [DELETED]   4140 W MEMORIAL RD  
STE 107   OKLAHOMA CITY   OK   73120-8366 216   [DELETED]   Tulsa   [DELETED]  
4436 S HARVARD AVE     TULSA   OK   74135-2605 217   [DELETED]   NW Bethany  
[DELETED]   7800 NW 23RD ST   STE A   BETHANY   OK   73008-4948 218   [DELETED]
  Duncan   [DELETED]   2645 W ELK     DUNCAN   OK   73533-1572 219   [DELETED]  
Shawnee   [DELETED]   2508 N HARRISON ST     SHAWNEE   OK   74804-3131 220  
[DELETED]   Stillwater   [DELETED]   406 EAST HALL OF FAME AVE   STE 300  
STILLWATER   OK   74075-5428 221   [DELETED]   Midwest City   [DELETED]   7221 E
RENO AVE     MIDWEST CITY   OK   73110-4211 222   [DELETED]   Broken Arrow  
[DELETED]   601 S ASPEN     BROKEN ARROW   OK   74012-8302



--------------------------------------------------------------------------------

223   [DELETED]   Tahlequah   [DELETED]   228 N BLISS AVE     TAHLEQUAH   OK  
74464-2520 224   [DELETED]   Edmund   [DELETED]   50 S BAUMANN AVE     EDMOND  
OK   73034-5676 225   [DELETED]   Altus   [DELETED]   205 S PARK LN   STE 130  
ALTUS   OK   73521-5733 226   [DELETED]   Elk City   [DELETED]   1601 WEST 2ND
STREET     ELK CITY   OK   73644-4427 227   [DELETED]   Claremore   [DELETED]  
202 E BLUE STARR DR     CLAREMORE   OK   74017-4223 228   [DELETED]   Norman  
[DELETED]   1818 W LINDSEY ST   BLDG B STE 104   NORMAN   OK   73069-4102 229  
[DELETED]   Pocono   [DELETED]   447 OFFICE PLAZA   100 PLAZA CT STE B   EAST
STROUDSBURG   PA   18301-8258 230   [DELETED]   Palmerton   [DELETED]   185
DELAWARE AVE SUITE C     PALMERTON   PA   18071-1716 231   [DELETED]  
Jennersville   [DELETED]   1011 W BALTIMORE PIKE     WEST GROVE   PA  
19390-9400 232   [DELETED]   Lewistown   [DELETED]   611 ELECTRIC AVE    
LEWISTOWN   PA   17044-1128 233   [DELETED]   Lemoyne (Camp Hill)   [DELETED]  
425 N 21ST ST   PLAZA 21 BLDG 1ST FL   CAMP HILL   PA   17011-2223 234  
[DELETED]   Upland   [DELETED]   ONE MED CTR BLVD   STE 120   UPLAND   PA  
19013-3995 235   [DELETED]   South Philadelphia   [DELETED]   109 DICKINSON ST  
  PHILADELPHIA   PA   19147-6107 236   [DELETED]   Exton   [DELETED]   710
SPRINGDALE DR     EXTON   PA   19341-2801 237   [DELETED]   Northeast
Philadelphia   [DELETED]   518 KNORR ST     PHILADELPHIA   PA   19111-4604 238  
[DELETED]   Longview   [DELETED]   425 N FREDONIA ST     LONGVIEW   TX  
75601-6427 239   [DELETED]   Marshall-RTC   [DELETED]   1301 S WASHINGTON AVE  
  MARSHALL   TX   75670-6215 240   [DELETED]   Conroe   [DELETED]   500 MEDICAL
CENTER BLVD   STE 175   CONROE   TX   77304-2899 241   [DELETED]   San Marcos  
[DELETED]   TDC PLAZA   1820 PETER GARZA ST   SAN MARCOS   TX   78666-7407 242  
[DELETED]   Sherman   [DELETED]   205 W LAMBERTH RD     SHERMAN   TX  
75092-2659 243   [DELETED]   Tomball   [DELETED]   27720-A TOMBALL PARKWAY    
TOMBALL   TX   77375-6472 244   [DELETED]   Cleveland   [DELETED]   CROLEY
CENTER   600 E HOUSTON STE 630   CLEVELAND   TX   77327-4689 245   [DELETED]  
Livingston   [DELETED]   209 W PARK DR     LIVINGSTON   TX   77351 246  
[DELETED]   Kingwood   [DELETED]   2300 GREEN OAK DR   STE 500   KINGWOOD   TX  
77339-2046 247   [DELETED]   NW San Antonio   [DELETED]   8132 FREDERICKSBURG RD
    SAN ANTONIO   TX   78229-3312 248   [DELETED]   San Antonio   [DELETED]  
1211 E COMMERCE     SAN ANTONIO   TX   78205-3307 249   [DELETED]   North
Houston   [DELETED]   129 LITTLE YORK RD     HOUSTON   TX   77076-1020 250  
[DELETED]   Omni   [DELETED]   9350 KIRBY DR   STE 110   HOUSTON   TX  
77054-2528 251   [DELETED]   Victoria   [DELETED]   1405 VICTORIA STATION DRIVE
    VICTORIA   TX   77901-3092 252   [DELETED]   Lufkin   [DELETED]   700 S JOHN
REDDITT DR     LUFKIN   TX   75904-3145 253   [DELETED]   Gonzales   [DELETED]  
1406 N SARAH DEWITT DRIVE     GONZALES   TX   78629-2702 254   [DELETED]  
Denison   [DELETED]   1220 REBA MCENTIRE LANE     DENISON   TX   75020-9057 255
  [DELETED]   South San Antonio   [DELETED]   MISSION TERRACE OFFICE PARK   1313
SE MILITARY DR STE 111   SAN ANTONIO   TX   78214-2850 256   [DELETED]   Austin
(Waterloo)   [DELETED]   4200 N LAMAR BLVD   STE 100   AUSTIN   TX   78756-3420
257   [DELETED]   S. Austin (El Milagro)   [DELETED]   2800 S INTERSTATE HWY 35
  STE 120   AUSTIN   TX   78704-5700 258   [DELETED]   SW San Antonio  
[DELETED]   7515 BARLITE BLVD     SAN ANTONIO   TX   78224-1311 259   [DELETED]
  Bedford   [DELETED]   1401A BROWN TRAIL     BEDFORD   TX   76022-7014 260  
[DELETED]   TRC Med Cntr   [DELETED]   5610 ALMEDA RD     HOUSTON   TX  
77004-7515 261   [DELETED]   Chesapeake   [DELETED]   1400 CROSSWAYS BLVD  
CROSSWAYS II STE 106   CHESAPEAKE   VA   23320-2839 262   [DELETED]   Hopewell  
[DELETED]   301 W BROADWAY     HOPEWELL   VA   23860-2645 263   [DELETED]  
Newport News   [DELETED]   711 79TH STREET     NEWPORT NEWS   VA   23605-2767
264   [DELETED]   Norfolk   [DELETED]   962 NORFOLK SQUARE     NORFOLK   VA  
23502-3212 265   [DELETED]   Virginia Beach   [DELETED]   740 INDEPENDENCE
CIRCLE     VIRGINIA BEACH   VA   23455-6438 266   [DELETED]   Ghent (Norfolk)  
[DELETED]   901 HAMPTON BLVD   STE 200   NORFOLK   VA   23507-1503 267  
[DELETED]   Palmer   [DELETED]   30 COMMUNITY DR     EASTON   PA   18045-2658
268   [DELETED]   Burgaw   [DELETED]   704 S DICKERSON ST   PO BOX 1391   BURGAW
  NC   28425 269   [DELETED]   Elizabethtown   [DELETED]   101 DIALYSIS DR    
ELIZABETHTOWN   NC   28337 270   [DELETED]   Jacksonville   [DELETED]   14
OFFICE PARK DR     JACKSONVILLE   NC   28546 271   [DELETED]   Kenansville  
[DELETED]   305 BEASLEY ST     KENANSVILLE   NC   28349 272   [DELETED]  
Shallotte   [DELETED]   4770 SHALLOTTE AVE     SHALLOTTE   NC   28470 273  
[DELETED]   Whiteville   [DELETED]   608 PECAN LN     WHITEVILLE   NC   28472
274   [DELETED]   Wilmington   [DELETED]   2215 YAUPON DR     WILMINGTON   NC  
28401 275   [DELETED]   Deerfield   [DELETED]   1983 W HILLSBORO BLVD    
DEERFIELD BEACH   FL   33442-1418 276   [DELETED]   Pampano Beach   [DELETED]  
1311 E ATLANTIC BLVD     POMPANO BEACH   FL   33060-6744 277   [DELETED]  
Tamarack   [DELETED]   7140 WEST MCNAB RD     TAMARAC   FL   33321-5306 278  
[DELETED]   Atlantic AKC   [DELETED]   6 INDUSTRIAL WAY W   STE B   EATONTOWN  
NJ   07724-2268 279   [DELETED]   Rowan/Kannapolis   [DELETED]   1607 N MAIN ST
    KANNAPOLIS   NC   28081



--------------------------------------------------------------------------------

280   [DELETED]   Cortez   [DELETED]   610 E MAIN   STE C   CORTEZ   CO  
81321-3308 281   [DELETED]   West Bountiful   [DELETED]   724 WEST 500 S   STE
300   WEST BOUNTIFUL   UT   84087-1471 282   [DELETED]   Meherrin   [DELETED]  
201-A WEAVER AVE     EMPORIA   VA   23847-1248 283   [DELETED]   Montclair  
[DELETED]   5050 PALO VERDE ST   STE 100   MONTCLAIR   CA   91763-2329 284  
[DELETED]   Pipestone   [DELETED]   916 4TH AVE SW   911 FIFTH AVE SW  
PIPESTONE   MN   56164-1054 285   [DELETED]   Washington   [DELETED]   154
WASHINGTON PLAZA     WASHINGTON   GA   30673-2074 286   [DELETED]   Elberton  
[DELETED]   894 ELBERT STREET     ELBERTON   GA   30635-2628 287   [DELETED]  
Gulf Breeze   [DELETED]   1121 OVERCASH DR   A   DUNEDIN   FL   34698-5522 288  
[DELETED]   Asheville   [DELETED]   1600 CENTREPARK DRIVE     ASHEVILLE   NC  
28805-6206 289   [DELETED]   Sylva   [DELETED]   655 ASHEVILLE HWY     SYLVA  
NC   28779 290   [DELETED]   Hendersonville (Ashville)   [DELETED]   500 BEVERLY
HANKS CTR   HWY 25 N   HENDERSONVILLE   NC   28792 291   [DELETED]   Memorial  
[DELETED]   4427 S ROBERTSON ST     NEW ORLEANS   LA   70115-6308 292  
[DELETED]   Warner Robbins   [DELETED]   509 N HOUSTON RD     WARNER ROBINS   GA
  31093-8844 293   [DELETED]   Macon - Middle Georgia (DCMG)   [DELETED]   747
SECOND ST     MACON   GA   31201-6835 294   [DELETED]   Oakland PD   [DELETED]  
2633 TELEGRAPH AVE   STE 115   OAKLAND   CA   94612-1744 295   [DELETED]  
Fairfax   [DELETED]   8501 ARLINGTON BLVD   STE 100   FAIRFAX   VA   22031-4625
296   [DELETED]   Houston SW   [DELETED]   11111 BROOKLET DR   BLDG 100 STE 100
  HOUSTON   TX   77099-3555 297   [DELETED]   Pikes Peak   [DELETED]   2002
LELARAY ST   STE 130   COLORADO SPRINGS   CO   80909-2804 298   [DELETED]  
Printers Place (International)   [DELETED]   2802 INTERNATIONAL CIRCLE    
COLORADO SPRINGS   CO   80910-3127 299   [DELETED]   Lakewood Colorado  
[DELETED]   1750 PIERCE ST     LAKEWOOD   CO   80214-1434 300   [DELETED]  
Boulder (remodeling 5/00)   [DELETED]   2880 FOLSOM DR   STE 110   BOULDER   CO
  80304-3739 301   [DELETED]   Thornton   [DELETED]   8800 FOX DR     THORNTON  
CO   80260-6880 302   [DELETED]   Arvada   [DELETED]   9950 W 80TH AVE   STE 25
  ARVADA   CO   80005-3927 303   [DELETED]   Ft. Lauderdale   [DELETED]   6264 N
FEDERAL HIGHWAY     FORT LAUDERDALE   FL   33308-1904 304   [DELETED]   Houston
Cypress Station   [DELETED]   221 FM 1960 RD W   SUITE H   HOUSTON   TX  
77090-3515 305   [DELETED]   Erie County (Buffalo I)   [DELETED]   1461
KENSINGTON AVE     BUFFALO   NY   14215-1436 306   [DELETED]   UCLA Pediatrics  
[DELETED]   200 UCLA MEDICAL PLAZA   STE 565   LOS ANGELES   CA   90095-8344 307
  [DELETED]   Bronx   [DELETED]   1615 EASTCHESTER RD     BRONX   NY  
10461-2603 308   [DELETED]   Catskill   [DELETED]   139 FORESTBURGH RD    
MONTICELLO   NY   12701-2348 309   [DELETED]   Riverdale   [DELETED]   170 W
233RD ST     BRONX   NY   10463-5639 310   [DELETED]   South Bronx   [DELETED]  
1940 WEBSTER AVE     BRONX   NY   10457-4261 311   [DELETED]   Stanten Island
(Richmond)   [DELETED]   1366 VICTORY BLVD     STATEN ISLAND   NY   10301-3907
312   [DELETED]   McDonough (9/14/98)   [DELETED]   114 DUNN ST     MCDONOUGH  
GA   30253-2347 313   [DELETED]   Milford (Poconos)   [DELETED]   102 DAVITA
DRIVE     MILFORD   PA   18337-9311 314   [DELETED]   Honesdale (Poconos)  
[DELETED]   STOURBRIDGE MALL   RTE 6 AND MAPLE AVE   HONESDALE   PA   18431-9808
315   [DELETED]   Memorial (Houston) Memorial Dialysis Center, L.P.   [DELETED]
  11621 KATY FREEWAY     HOUSTON   TX   77079-1801 316   [DELETED]   Katy
Dialysis Center   [DELETED]   22233 KATY FREEWAY     KATY   TX   77450-1741 317
  [DELETED]   Cyfair Dialysis Center   [DELETED]   9110 JONES RD   STE 110  
HOUSTON   TX   77065-4489 318   [DELETED]   Port Chester   [DELETED]   38
BULKLEY AVE     PORT CHESTER   NY   10573-3902 319   [DELETED]   Franklin
Dialysis   [DELETED]   150 SOUTH INDEPENDENCE WEST   101 PUBLIC LEDGER BLDG  
PHILADELPHIA   PA   19106-3413 320   [DELETED]   Grand Blanc   [DELETED]   3625
GENESYS PARKWAY     GRAND BLANC   MI   48439-8070 321   [DELETED]   Oxford Court
  [DELETED]   930 TOWN CENTER DR   STE G-100   LANGHORNE   PA   19047-3503 322  
[DELETED]   Antioch   [DELETED]   3100 DELTA FAIR BLVD     ANTIOCH   CA  
94509-4001 323   [DELETED]   North Palm Beach   [DELETED]   3375 BURNS RD   STE
101   PALM BEACH GARDENS   FL   33410-4349 324   [DELETED]   Lodi   [DELETED]  
1610 WEST KETTLEMAN LANE   STE D   LODI   CA   95242-3731 325   [DELETED]  
United   [DELETED]   3111 LONG BEACH BLVD     LONG BEACH   CA   90807-5015 326  
[DELETED]   Premier   [DELETED]   7612 ATLANTIC AVE     CUDAHY   CA   90201-5020
327   [DELETED]   Salinas   [DELETED]   955 BLANCO CIR   STE C   SALINAS   CA  
93901-4456 328   [DELETED]   Lowry I   [DELETED]   7465 E 1ST AVE   STE A  
DENVER   CO   80230-6877 329   [DELETED]   Ypsilanti   [DELETED]   2766
WASHENTAW AVENUE     YPSILANTI   MI   48197-1506 330   [DELETED]   Eastpoint  
[DELETED]   2669 CHURCH ST     EAST POINT   GA   30344-3115 331   [DELETED]  
Celia Dill (Putnam Hospital)   [DELETED]   BARNS OFFICE CENTER   667 STONLEIGH
AVE STE 123   CARMEL   NY   10512-2455 332   [DELETED]   Elmbrook   [DELETED]  
8101 BROOKRIVER DR     DALLAS   TX   75247-4003 333   [DELETED]   Elk City
Kidney Center   [DELETED]   216 SOUTH BRIDGE ST     ELKTON   MD   21921-5915 334
  [DELETED]   Ocala East   [DELETED]   2870 SE 1ST AVE     OCALA   FL  
34471-0406 335   [DELETED]   Ocala West   [DELETED]   9401 SW HWY 200   BLDG 600
  OCALA   FL   34481-9612 336   [DELETED]   Ocala South   [DELETED]   13940 US
HWY 441   BLDG 400   LADY LAKE   FL   32159-8908



--------------------------------------------------------------------------------

337   [DELETED]   Delta Sierra Dialysis   [DELETED]   555 W BENJAMIN HOLT DR  
STE 200   STOCKTON   CA   95207-3839 338   [DELETED]   Olympic View   [DELETED]
  125 16TH AVE   E CSB 5TH FL   SEATTLE   WA   98112-5211 339   [DELETED]  
Pratt   [DELETED]   203 WATSON   STE 110   PRATT   KS   67124-3066 340  
[DELETED]   Buffalo (Buffalo II)   [DELETED]   550 ORCHARD PARK RD     WEST
SENECA   NY   14224-2646 341   [DELETED]   Woodland   [DELETED]   912 WOODLAND
DR   STE B   ELIZABETHTOWN   KY   42701-2746 342   [DELETED]   Taylor  
[DELETED]   101 KINGSWOOD DR     CAMPBELLSVILLE   KY   42718-9634 343  
[DELETED]   Gary   [DELETED]   4802 BROADWAY     GARY   IN   46408-4509 344  
[DELETED]   Hammond   [DELETED]   222 DOUGLAS ST     HAMMOND   IN   46320-1960
345   [DELETED]   Valparaiso   [DELETED]   606 E LINCOLNWAY     VALPARAISO   IN
  46383-5728 346   [DELETED]   Michigan City   [DELETED]   120 DUNES PLAZA    
MICHIGAN CITY   IN   46360-7338 347   [DELETED]   Munster   [DELETED]   8317
CALUMET AVE   STE A   MUNSTER   IN   46321-1723 348   [DELETED]   South
County-Deaconess   [DELETED]   4145 UNION RD     ST LOUIS   MO   63129-1064 349
  [DELETED]   South Hayward   [DELETED]   254 JACKSON ST     HAYWARD   CA  
94544-1907 350   [DELETED]   Dyker Heights   [DELETED]   1435 86TH ST    
BROOKLYN   NY   11228-3407 351   [DELETED]   Clarkston (Mid Oakland) Dialysis  
[DELETED]   6770 DIXIE HWY   STE 205   CLARKSTON   MI   48346-2087 352  
[DELETED]   Hudson Valley   [DELETED]   155 WHITE PLAINS RD     TARRYTOWN   NY  
10591-5523 353   [DELETED]   Central Tulsa   [DELETED]   1124 S ST LOUIS AVENUE
    TULSA   OK   74120-5413 354   [DELETED]   Okmulgee   [DELETED]   1101 S
BELMONT AVE   STE 204   OKMULGEE   OK   74447-6307 355   [DELETED]   Muskogee  
[DELETED]   2913 AZALEA PARK BLVD     MUSKOGEE   OK   74401-2283 356   [DELETED]
  Miami-Oklahoma   [DELETED]   2510 N MAIN STREET     MIAMI   OK   74354-1602
357   [DELETED]   Stilwell   [DELETED]   319 N 2ND ST     STILWELL   OK  
74960-2609 358   [DELETED]   East Chicago   [DELETED]   4320 FIR ST   STE 404  
EAST CHICAGO   IN   46312-3052 359   [DELETED]   Hope (Sentara Hampton)  
[DELETED]   300 MARCELLA RD     HAMPTON   VA   23666-2432 360   [DELETED]   TRC
Fort Pierce (   [DELETED]   1801 S 23RD ST   STE 1   FORT PIERCE   FL  
34950-4830 361   [DELETED]   Detroit (Eastern mrkt)   [DELETED]   2674 E
JEFFERSON AVE     DETROIT   MI   48207-4129 362   [DELETED]   White Plains  
[DELETED]   200 HAMILTON AVE   STE 13B   WHITE PLAINS   NY   10601-1812 363  
[DELETED]   Crescent Heights   [DELETED]   8151 BEVERLY BLVD     LOS ANGELES  
CA   90048-4514 364   [DELETED]   Pahrump Dialysis   [DELETED]   1460 E CALVADA
BLVD     PAHRUMP   NV   89048-5822 365   [DELETED]   Cherokee Dialysis Center  
[DELETED]   53 ECHOTA CHURCH RD     CHEROKEE   NC   28719-9702 366   [DELETED]  
Utah Valley   [DELETED]   1055 NORTH 500 WEST   STE 221   PROVO   UT  
84604-6103 367   [DELETED]   Washington Plaza   [DELETED]   516-522 E WASHINGTON
BLVD     LOS ANGELES   CA   90015-3723 368   [DELETED]   Commerce City  
[DELETED]   6320 HOLLY ST     COMMERCE CITY   CO   80022-3325 369   [DELETED]  
Bloomington Dialysis   [DELETED]   8591 LYNDALE AVE S     BLOOMINGTON   MN  
55420-2237 370   [DELETED]   Kent Community Dialysis   [DELETED]   21501 84TH
AVE S     KENT   WA   98032-1960 371   [DELETED]   Florin Dialyis   [DELETED]  
7000 STOCKTON BLVD     SACRAMENTO   CA   95823-2312 372   [DELETED]   South Las
Vegas Dialysis   [DELETED]   2250 S RANCHO DR   SUITE 115   LAS VEGAS   NV  
89102-4456 373   [DELETED]   Longmont Dialysis   [DELETED]   1700 KYLIE DR   STE
170   LONGMONT   CO   80501-9772 374   [DELETED]   Great Bridge   [DELETED]  
745 BATTLEFIELD BLVD N     CHESAPEAKE   VA   23320-4942 375   [DELETED]  
Weaverville Dialysis   [DELETED]   329 MERRIMON AVE     WEAVERVILLE   NC  
28787-9253 376   [DELETED]   Lakewood Crossing   [DELETED]   1057 S WADSWORTH
BLVD   STE 100   LAKEWOOD   CO   80226-4360 377   [DELETED]   Jackson  
[DELETED]   234 WEST LOUIS GLICK HWY     JACKSON   MI   49201-1226 378  
[DELETED]   Englewood   [DELETED]   3247 S LINCOLN ST     ENGLEWOOD   CO  
80113-2512 379   [DELETED]   Harford Road Dialysis   [DELETED]   5800 HARFORD RD
    BALTIMORE   MD   21214-1847 380   [DELETED]   Arcadia   [DELETED]   1341 E
OAK ST     ARCADIA   FL   34266-8902 381   [DELETED]   Richmond Community  
[DELETED]   1510 N 28TH ST   STE 110   RICHMOND   VA   23223-5332 382  
[DELETED]   Henderson   [DELETED]   1002 US HWY 79 N     HENDERSON   TX  
75652-6008 383   [DELETED]   Augusta   [DELETED]   1631 GORDON HIGHWAY   STE 1B
  AUGUSTA   GA   30906-2219 384   [DELETED]   Boston Post Road (fka Co-op)  
[DELETED]   4026 BOSTON RD     BRONX   NY   10475-1100 385   [DELETED]  
Peekskill   [DELETED]   2050 EAST MAIN STREET   SUITE 15   CORTLANDT MANOR   NY
  10567-2502 386   [DELETED]   Queens   [DELETED]   118-01 GUY BREWER BLVD    
JAMAICA   NY   11434-2101 387   [DELETED]   Soundview   [DELETED]   1622-24
BRUCKNER BLVD     BRONX   NY   10473-4553 388   [DELETED]   Port Washington  
[DELETED]   50 SEAVIEW BLVD     PORT WASHINGTON   NY   11050-4618 389  
[DELETED]   Lynbrook   [DELETED]   147 SCRANTON AVE     LYNBROOK   NY  
11563-2808 390   [DELETED]   Yonkers Dialysis Center   [DELETED]   575 YONKERS
AVE     YONKERS   NY   10704-2601 391   [DELETED]   IHS - Queens Village  
[DELETED]   222-02 HEMPSTEAD AVE   STE 170   QUEENS   NY   11429-2123 392  
[DELETED]   Coney Island   [DELETED]   26 BRIGHTON 11TH ST     BROOKLYN   NY  
11235-5304 393   [DELETED]   Garden City   [DELETED]   1100 STEWART AVE   STE 2
  GARDEN CITY   NY   11530-4839



--------------------------------------------------------------------------------

394   [DELETED]   Kenneth Hahn- I.R.A (Willowbrook)   [DELETED]   11854 S
WILMINGTON AVE     LOS ANGELES   CA   90059-3016 395   [DELETED]   North
Highland   [DELETED]   4986 WATT AVE   SUITE F   NORTH HIGHLANDS   CA  
95660-5182 396   [DELETED]   TRC Orangevale   [DELETED]   9267 GREENBACK LN  
STE A-2   ORANGEVALE   CA   95662-4863 397   [DELETED]   Forest Park Dialysis
Center   [DELETED]   380 FOREST PARKWAY   STE C   FOREST PARK   GA   30297-2107
398   [DELETED]   Grant Park Nursing Home Dialysis   [DELETED]   5000 NANNIE
HELEN BURROUGHS AVE NE   WASHINGTON   DC   20019-5506   399   [DELETED]   Fourth
Street Dialysis   [DELETED]   3101 N 4TH ST   SUITE B   LONGVIEW   TX  
75605-5142 400   [DELETED]   Bay Breeze   [DELETED]   11465 ULMERTON RD    
LARGO   FL   33778-1602 401   [DELETED]   Hopi   [DELETED]   HWY 264   POB 964  
POLACCA   AZ   86042-0964 402   [DELETED]   Orlando Dialysis   [DELETED]   14050
TOWN LOOP BLVD   STE 104-A   ORLANDO   FL   32837-6130 403   [DELETED]  
Celebration Dialysis   [DELETED]   1154 CELEBRATION BLVD     CELEBRATION   FL  
34747-4605 404   [DELETED]   Mt. Dora Dialysis   [DELETED]   2735 WEST OLD US
HWY 441     MOUNT DORA   FL   32757-3526 405   [DELETED]   Lake Dialysis  
[DELETED]   221 N 1ST ST     LEESBURG   FL   34748-5150 406   [DELETED]  
Puyallup Community Dialysis   [DELETED]   716C SOUTH HILL PARK DR     PUYALLUP  
WA   98373-1445 407   [DELETED]   Towson Dialysis   [DELETED]   113 WEST RD  
STE 201   TOWSON   MD   21204-2300 408   [DELETED]   First Landing   [DELETED]  
1745 CAMELOT DR   STE 100   VIRGINIA BEACH   VA   23454-2435 409   [DELETED]  
Purcellville   [DELETED]   280 HATCHER AVE     PURCELLVILLE   VA   20132-3193
410   [DELETED]   Iris City   [DELETED]   521 N EXPRESSWAY VILLAGE   STE 1509  
GRIFFIN   GA   30223-2073 411   [DELETED]   Slidell Kidney Care   [DELETED]  
1150 ROBERT BLVD   STE 240   SLIDELL   LA   70458-2004 412   [DELETED]  
Rivertowne Dialysis   [DELETED]   6192 OXON HILL RD   1ST FL   OXON HILL   MD  
20745-3114 413   [DELETED]   Pearland Dialysis   [DELETED]   6516 BROADWAY   STE
122   PEARLAND   TX   77581-7879 414   [DELETED]   East Aurora Dialysis  
[DELETED]   482 S CHAMBERS RD     AURORA   CO   80017-2092 415   [DELETED]  
Merrillville Dialysis   [DELETED]   9223 TAFT     MERRILLVILLE   IN   46410-6911
416   [DELETED]   Bricktown Dialysis   [DELETED]   525 JACK MARTIN BLVD   2ND FL
  BRICK   NJ   08724-7735 417   [DELETED]   Sapulpa   [DELETED]   9647 RIDGEVIEW
ST     TULSA   OK   74131-6205 418   [DELETED]   Ellijay Dialysis   [DELETED]  
449 INDUSTRIAL BLVD   STE 240   ELLIJAY   GA   30540-3781 419   [DELETED]  
Gainesville Dialysis   [DELETED]   2545 FLINTRIDGE RD   STE 130   GAINESVILLE  
GA   30501-7426 420   [DELETED]   Newnan Dialysis   [DELETED]   1565 EAST
HIGHWAY 34   STE 130   NEWNAN   GA   30265-1325 421   [DELETED]   Woodstock
Dialysis   [DELETED]   2001 PROFESSIONAL PARKWAY   STE 100   WOODSTOCK   GA  
30188-6442 422   [DELETED]   Ocala Regional Kidney Center - North   [DELETED]  
2620 W HWY 316     CITRA   FL   32113-3555 423   [DELETED]   Pin Oak Dialysis  
[DELETED]   1302 PIN OAK RD     KATY   TX   77494 424   [DELETED]   Imperial
Care Dialysis   [DELETED]   4345 EAST IMPERIAL HIGHWAY     LYNWOOD   CA  
90262-2318 425   [DELETED]   St. Louis Park Dialysis   [DELETED]   3505
LOUISIANA AVE SOUTH     ST LOUIS PARK   MN   55426-4121 426   [DELETED]  
Minneapolis NE Dialysis   [DELETED]   1049 10TH AVE SE     MINNEAPOLIS   MN  
55414-1312 427   [DELETED]   Flushing Dialysis   [DELETED]   3469 PIERSON PLACE
  STE A   FLUSHING   MI   48433-2413 428   [DELETED]   Dialysis Systems of
Covington   [DELETED]   210 GREENBRIAR BLVD     COVINGTON   LA   70433-7235 429
  [DELETED]   Dialysis Systems of Hammond   [DELETED]   15799 PROFESSIONAL PLAZA
    HAMMOND   LA   70403-1452 430   [DELETED]   Independence Renal Care  
[DELETED]   12392 HIGHWAY 40     INDEPENDENCE   LA   70443-4813 431   [DELETED]
  Soledad Dialysis   [DELETED]   901 LOS COCHES DR     SOLEDAD   CA   93960-2995
432   [DELETED]   Lake Elsinore Dialysis   [DELETED]   32291 MISSION TRAIL RD  
BLDG S   LAKE ELSINORE   CA   92530-4424 433   [DELETED]   Clinton Dialysis
Center   [DELETED]   150 SOUTH 31ST ST     CLINTON   OK   73601-3660 434  
[DELETED]   Bakers Ferry   [DELETED]   3645 BAKERS FERRY RD     ATLANTA   GA  
30331-3712 435   [DELETED]   Fowlerville   [DELETED]   206 E GRAND RIVER AVE    
FOWLERVILLE   MI   48836 436   [DELETED]   Hermiston   [DELETED]   1155 W LINDA
AVE     HERMISTON   OR   97838-9600 437   [DELETED]   Yakima   [DELETED]   1221
NORTH 16TH AVE     YAKIMA   WA   98902-1347 438   [DELETED]   Madison  
[DELETED]   302 HIGHWAY ST     MADISON   NC   27025 439   [DELETED]   Swannanoa
Dialysis   [DELETED]   2305 US HIGHWAY 70     SWANNANOA   NC   28778-8207 440  
[DELETED]   NE Wichita Dialysis   [DELETED]   2630 N WEBB RD   BLDG 100 STE 100
  WICHITA   KS   67226-8110 441   [DELETED]   Chadbourn Dialysis   [DELETED]  
210 E STRAWBERRY BLVD     CHADBOURN   NC   28431-1418 442   [DELETED]   Western
Home Dialysis   [DELETED]   1750 PIERCE ST   STE A   LAKEWOOD   CO   80214-1941
443   [DELETED]   Tustin Dialysis   [DELETED]   2090 N TUSTIN AVE   STE 100  
SANTA ANA   CA   92705-7827 444   [DELETED]   Appomatox (Petersburg)   [DELETED]
  15 W OLD ST     PETERSBURG   VA   23803-3221 445   [DELETED]   Maryville
Dialysis   [DELETED]   2130 VADALABENE DR     MARYVILLE   IL   62062-5632 446  
[DELETED]   Mission Hills   [DELETED]   2700 NORTH STANTON     EL PASO   TX  
79902-2500 447   [DELETED]   Moncrief   [DELETED]   800 WEST 34TH ST   STE 101  
AUSTIN   TX   78705-1102 448   [DELETED]   Southfield West Dialysis   [DELETED]
  CENTRAL BUSINESS PARK   21900 MELROSE AVE, STE 4   SOUTHFIELD   MI  
48075-7967 449   [DELETED]   Neptune Dialysis   [DELETED]   2180 BRADLEY AVE    
NEPTUNE   NJ   07753-4427 450   [DELETED]   Portsmouth Dialysis   [DELETED]  
2000 HIGH ST     PORTSMOUTH   VA   23704-3012



--------------------------------------------------------------------------------

451   [DELETED]   Tokay Dialysis   [DELETED]   312 S FAIRMONT AVE   STE A   LODI
  CA   95240-3840 452   [DELETED]   Mt. Pocono Dialysis   [DELETED]   100
COMMUNITY DR   STE 106   TOBYHANNA   PA   18466-8986 453   [DELETED]   Greater
Portsmouth   [DELETED]   3516 QUEEN ST     PORTSMOUTH   VA   23707-3238 454  
[DELETED]   Peninsula Dialysis   [DELETED]   716 DENBIGH BLVD   STE D1 AND D2  
NEWPORT NEWS   VA   23608-4414 455   [DELETED]   Saginaw Dialysis   [DELETED]  
1527 E GENESEE ST     SAGINAW   MI   48601-1755 456   [DELETED]   Churchview
Dialysis   [DELETED]   5970 CHURCHVIEW DR     ROCKFORD   IL   61107-2574 457  
[DELETED]   Freeport Dialysis   [DELETED]   1028 KUNKLE BLVD     FREEPORT   IL  
61032-3801 458   [DELETED]   Rockford Dialysis   [DELETED]   2400 NORTH ROCKTON
AVENUE   STE D-1   ROCKFORD   IL   61103-3655 459   [DELETED]   Whiteside
Dialysis   [DELETED]   2600 NORTH LOCUST   SUITE D - DIALYSIS UNIT   STERLING  
IL   61081-4602 460   [DELETED]   Pikesville Dialysis   [DELETED]   1500
REISTERSTOWN ROAD   SUITE 220   PIKESVILLE   MD   21208-4339 461   [DELETED]  
Waynesville Dialysis   [DELETED]   11 PARK TERRACE DR     CLYDE   NC  
28721-7445 462   [DELETED]   Davison Dialysis   [DELETED]   1011 S STATE ST    
DAVISON   MI   48423-1903 463   [DELETED]   Flint Dialysis   [DELETED]   TWO
HURLEY PLAZA   STE 115   FLINT   MI   48503-5902 464   [DELETED]   Hallwood
Dialysis   [DELETED]   4929 CLIO RD   STE B   FLINT   MI   48504-1886 465  
[DELETED]   Park Plaza Dialysis   [DELETED]   G-1075 N BALLENGER HWY     FLINT  
MI   48504-4431 466   [DELETED]   Rosemead Springs Dialysis   [DELETED]   3212
ROSEMEAD BLVD     EL MONTE   CA   91731-2807 467   [DELETED]   Scottsdale
Dialysis   [DELETED]   4725 N SCOTTSDALE RD   STE 100   SCOTTSDALE   AZ  
85251-7621 468   [DELETED]   Washington Parish Dialysis   [DELETED]   724
WASHINGTON ST     FRANKLINTON   LA   70438-1790 469   [DELETED]   Brookhollow
Dialysis   [DELETED]   4918 W 34TH ST     HOUSTON   TX   77092-6606 470  
[DELETED]   West Detroit Dialysis   [DELETED]   12950 W CHICAGO     DETROIT   MI
  48228-2651 471   [DELETED]   Sierra Rose Dialysis   [DELETED]   685 SIERRA
ROSE DR     RENO   NV   89511-2060 472   [DELETED]   Creekside   [DELETED]   141
PARKER ST     VACAVILLE   CA   95688-3913 473   [DELETED]   Middletown  
[DELETED]   500 STATE ROUTE 35   UNION SQUARE PLAZA   RED BANK   NJ   07701-5038
474   [DELETED]   Southwest Ohio Dialysis   [DELETED]   215 SOUTH ALLISON AVENUE
    XENIA   OH   45385-3625 475   [DELETED]   Oak Park   [DELETED]   13481 W TEN
MILE RD     OAK PARK   MI   48237-4633 476   [DELETED]   Eden Prairie  
[DELETED]   14852 SCENIC HEIGHTS ROAD   STE 255 BLDG B   EDEN PRAIRIE   MN  
55344-2320 477   [DELETED]   Owensboro Dialysis   [DELETED]   1930 EAST PARRISH
AVENUE     OWENSBORO   KY   42303-1443 478   [DELETED]   Tell City Dialysis  
[DELETED]   1602 MAIN STREET     TELL CITY   IN   47586-1310 479   [DELETED]  
Crestwood Dialysis   [DELETED]   9901 WATSON ROAD   SUITE 125   ST LOUIS   MO  
63126-1855 480   [DELETED]   Copperfield Dialysis   [DELETED]   1030 VINEHAVEN
DRIVE     CONCORD   NC   28025-2438 481   [DELETED]   North Georgia Dialysis  
[DELETED]   11685 ALPHARETTA HWY   STE 100   ROSWELL   GA   30076-4910 482  
[DELETED]   Grand Island Dialysis   [DELETED]   603 SOUTH WEBB ROAD     GRAND
ISLAND   NE   68803-5141 483   [DELETED]   Harlan Dialysis   [DELETED]   1213
GARFIELD AVENUE     HARLAN   IA   51537-2057 484   [DELETED]   Shenandoah
Dialysis   [DELETED]   300 PERSHING AVENUE     SHENANDOAH   IA   51601-2355 485
  [DELETED]   Germantown Dialysis   [DELETED]   20111 CENTURY BLVD   STE C  
GERMANTOWN   MD   20874-9165 486   [DELETED]   Lamplighter Dialysis   [DELETED]
  12654 LAMPLIGHTER SQUARE     ST LOUIS   MO   63128-2746 487   [DELETED]  
Kidney Care of Largo   [DELETED]   1300 MERCANTILE LN   STE 194   UPPER MARLBORO
  MD   20774-5339 488   [DELETED]   Kidney Care of Laurel   [DELETED]   14631
LAUREL BOWIE ROAD     LAUREL   MD   20707 489   [DELETED]   Durant Dialysis  
[DELETED]   411 WESTSIDE DRIVE     DURANT   OK   74701-2932 490   [DELETED]  
Palm Brook Dialysis   [DELETED]   14664 NORTH DEL WEBB BLVD     SUN CITY   AZ  
85351-2137 491   [DELETED]   Cambridge Dialysis   [DELETED]   300 BYRN STREET  
  CAMBRIDGE   MD   21613-1908 492   [DELETED]   Reston Dialysis Center  
[DELETED]   1875 CAMPUS COMMONS DRIVE   SUITE 110   RESTON   VA   20191-1564 493
  [DELETED]   Franconia Dialysis   [DELETED]   5695 KING CENTER DRIVE    
ALEXANDRIA   VA   22315-5737 494   [DELETED]   Eagan Dialysis   [DELETED]   2750
BLUE WATER RD   SUITE 300   EAGAN   MN   55121-1400 495   [DELETED]   Central
Des Moines Dialysis   [DELETED]   1215 PLEASANT ST   STE 106   DES MOINES   IA  
50309-1405 496   [DELETED]   West Des Moines Dialysis   [DELETED]   6800 LAKE
DRIVE   SUITE 185   WEST DES MOINES   IA   50266-2503 497   [DELETED]   Creston
Dialysis   [DELETED]   1700 WEST TOWNLINE STREET     CRESTON   IA   50801-1054
498   [DELETED]   Atlantic Dialysis   [DELETED]   1500 EAST 10TH STREET    
ATLANTIC   IA   50022-1935 499   [DELETED]   Newton Dialysis   [DELETED]   204 N
4TH STREET E     NEWTON   IA   50208-3100 500   [DELETED]   Dialysis of Des
Moines   [DELETED]   501 SW 7TH STREET   SUITE B   DES MOINES   IA   50309-4536
501   [DELETED]   Bellevue Dialysis   [DELETED]   3535 FACTORIA BLVD SE   SUITE
150   BELLEVUE   WA   98006-1290 502   [DELETED]   Somerset Dialysis   [DELETED]
  240 CHURCHILL AVE     SOMERSET   NJ   08873-3451 503   [DELETED]   East Ft.
Lauderdale Dialysis   [DELETED]   1301 SOUTH ANDREWS AVE   STE 101   FT
LAUDERDALE   FL   33315-1823 504   [DELETED]   Spring Branch Dialysis  
[DELETED]   1425 BLALOCK   SUITE 100   HOUSTON   TX   77055-4446 505   [DELETED]
  Battle Creek Dialysis   [DELETED]   220 E GOODALE AVE     BATTLE CREEK   MI  
49037-2728 506   [DELETED]   Hampton Avenue Dialysis   [DELETED]   1425 HAMPTON
AVENUE     ST LOUIS   MO   63139-3115 507   [DELETED]   Bogalusa Kidney Care  
[DELETED]   2108 SOUTH AVE F     BOGALUSA   LA   70427



--------------------------------------------------------------------------------

508   [DELETED]   Bardstown Dialysis   [DELETED]   210 WEST JOHN FITCH AVE    
BARDSTOWN   KY   40004-1115 509   [DELETED]   Newport Dialysis   [DELETED]   605
WEST NEWPORT PIKE     NEWPORT   DE   19804-3235 510   [DELETED]   Southern Pines
  [DELETED]   209 WINDSTAR PLACE     SOUTHERN PINES   NC   28387-7086 511  
[DELETED]   Montclare Dialysis   [DELETED]   7009 W BELMONT     CHICAGO   IL  
60634-4533 512   [DELETED]   Southern Hills   [DELETED]   9280 W SUNSET RD  
SUITE 110   LAS VEGAS   NV   89148-4846 513   [DELETED]   Kilgore Dialysis  
[DELETED]   209 HWY 42 NORTH     KILGORE   TX   75662-5019 514   [DELETED]  
Brighton Dialysis   [DELETED]   4700 EAST BROMLEY LANE   SUITE 103   BRIGHTON  
CO   80601-7821 515   [DELETED]   Union Gap   [DELETED]   1236 AHTANUM RIDGE DR
  AHTANUM RIDGE BUSINESS PARK   UNION GAP   WA   98903-1813 516   [DELETED]  
Dallas North Dialysis   [DELETED]   11886 GREENVILLE AVE   STE 100B   DALLAS  
TX   75243-3502 517   [DELETED]   Grovepark Dialysis   [DELETED]   794 MCDONOUGH
ROAD     JACKSON   GA   30233-1572 518   [DELETED]   Eastern Kentucky Dialysis  
[DELETED]   167 WEDDINGTON BRANCH ROAD   PIKEVILLE   KY   41501-3204   519  
[DELETED]   Paintsville Dialysis   [DELETED]   4750 S KY ROUTE 321     HAGERHILL
  KY   41222-9012 520   [DELETED]   West Virginia Dialysis   [DELETED]   167
STOLLINGS AVENUE     LOGAN   WV   25601-4010 521   [DELETED]   Reidsville
Dialysis   [DELETED]   1307 FREEWAY DRIVE     REIDSVILLE   NC   27320-7104 522  
[DELETED]   Cuero Kidney Dialysis   [DELETED]   111 EAST ALEXANDER     CUERO  
TX   77954-2457 523   [DELETED]   Elk Grove Dialysis   [DELETED]   9281 OFFICE
PARK CIRCLE   SUITE 105   ELK GROVE   CA   95758-8068 524   [DELETED]   Weston
Dialysis   [DELETED]   2685 EXECUTIVE PARK DR   SUITE 1   WESTON   FL  
33331-3651 525   [DELETED]   McCook Dialysis   [DELETED]   801 WEST C STREET    
MCCOOK   NE   69001-3537 526   [DELETED]   Hastings Dialysis   [DELETED]   1900
NORTH SAINT JOSEPH AVE     HASTINGS   NE   68901-2652 527   [DELETED]   Capital
City Dialysis   [DELETED]   307 NORTH 46TH STREET     LINCOLN   NE   68503-3714
528   [DELETED]   Renal Care of Bowie   [DELETED]   4861 TELSA DRIVE   STES G-H
  BOWIE   MD   20715-4318 529   [DELETED]   Renal Care of Takoma Park  
[DELETED]   831 UNIVERSITY BLVD E   STE 11   SILVER SPRING   MD   20903-2921 530
  [DELETED]   Renal Care of Lanham   [DELETED]   8855 ANNAPOLIS RD   STE 200  
LANHAM   MD   20706-2942 531   [DELETED]   Parma Dialysis   [DELETED]   6735
AMES DRIVE     PARMA   OH   44129-5601 532   [DELETED]   Middleburg Heights
Dialysis   [DELETED]   17800 JEFFERSON PARK   STE 101   MIDDLEBURG HEIGHTS   OH
  44130-3475 533   [DELETED]   Rocky River Dialysis   [DELETED]   20220 CENTER
RIDGE RD   STE 050   ROCKY RIVER   OH   44116-3567 534   [DELETED]   Diamond
Valley Dialysis   [DELETED]   1030 EAST FLORIDA AVE     HEMET   CA   92543-4511
535   [DELETED]   Murrieta Dialysis   [DELETED]   25100 HANCOCK AVENUE   STE 101
  MURRIETA   CA   92562-5973 536   [DELETED]   South Chico Dialysis   [DELETED]
  2345 FOREST AVENUE     CHICO   CA   95928-7641 537   [DELETED]   Dixon Kidney
Center   [DELETED]   1131 NORTH GALENA AVENUE     DIXON   IL   61021-1015 538  
[DELETED]   Grand Rapids   [DELETED]   801 CHERRY ST SE     GRAND RAPIDS   MI  
49506-1440 539   [DELETED]   Grand Rapids East   [DELETED]   1230 EKHART ST NE  
  GRAND RAPIDS   MI   49503-1372 540   [DELETED]   Grand Haven   [DELETED]  
16964 ROBBINS RD     GRAND HAVEN   MI   49417-2796 541   [DELETED]   Highland
Park   [DELETED]   64 VICTOR ST     HIGHLAND PARK   MI   48203-3128 542  
[DELETED]   Cadieux   [DELETED]   6150 CADIEUX ROAD     DETROIT   MI  
48224-2006 543   [DELETED]   Montgomery   [DELETED]   1001 FOREST AVENUE    
MONTGOMERY   AL   36106-1181 544   [DELETED]   East Montgomery   [DELETED]  
6890 WINTON BLOUNT BLVD     MONTGOMERY   AL   36117-3516 545   [DELETED]  
Prattville   [DELETED]   1815 GLYNWOOD DRIVE     PRATTVILLE   AL   36066-5584
546   [DELETED]   Elmore   [DELETED]   515 HOSPITAL DRIVE     WETUMPKA   AL  
36092-1626 547   [DELETED]   Fitchburg   [DELETED]   551 ELECTRIC AVENUE    
FITCHBURG   MA   01420-5371 548   [DELETED]   Rocky Hill   [DELETED]   30
WATERCHASE DRIVE     ROCKY HILL   CT   06067-2110 549   [DELETED]   Middlesex  
[DELETED]   100 RIVERVIEW CENTER   STE 11   MIDDLETOWN   CT   06457-3402 550  
[DELETED]   Newark   [DELETED]   571 CENTRAL AVENUE     NEWARK   NJ   07107-1463
551   [DELETED]   Johnstown   [DELETED]   344 BUDFIELD STREET     JOHNSTOWN   PA
  15904-3214 552   [DELETED]   Ebensburg   [DELETED]   236 JAMESWAY ROAD    
EBENSBURG   PA   15931-4207 553   [DELETED]   Walnut Tower   [DELETED]   834
WALNUT STREET     PHILADELPHIA   PA   19107-5109 554   [DELETED]   Ford Road  
[DELETED]   3905 FORD RD   1ST FL STE 129   PHILADELPHIA   PA   19131-2899 555  
[DELETED]   Lancaster   [DELETED]   1412 EAST KING STREET     LANCASTER   PA  
17602-3240 556   [DELETED]   Ephrata   [DELETED]   67 WEST CHURCH STREET    
STEVENS   PA   17578-9203 557   [DELETED]   Pinecrest Dialysis   [DELETED]   913
E PINECREST DR     MARSHALL   TX   75670-7309 558   [DELETED]   Westwood
Dialysis   [DELETED]   2615 SW TRENTON ST     SEATTLE   WA   98126-3745 559  
[DELETED]   Louisville Dialysis   [DELETED]   8037 DIXIE HIGHWAY     LOUISVILLE
  KY   40258-1344 560   [DELETED]   Fair Oaks Dialysis   [DELETED]   3955 PENDER
DRIVE   ONE PENDER BUSINESS PARK   FAIRFAX   VA   22030-6091 561   [DELETED]  
Oak Cliff   [DELETED]   2000 SOUTH LLEWELLYN AVE     DALLAS   TX   75224-1804
562   [DELETED]   Gilmer Dialysis   [DELETED]   519 NORTH WOOD STREET     GILMER
  TX   75644-1746 563   [DELETED]   Chicago Heights Dialysis   [DELETED]   177 W
JOE ORR ROAD   STE B   CHICAGO HEIGHTS   IL   60411-1733 564   [DELETED]   East
Georgia Dialysis   [DELETED]   450 GEORGIA AVENUE   SUITE A   STATESBORO   GA  
30458-4949



--------------------------------------------------------------------------------

565   [DELETED]   Northlake Dialysis   [DELETED]   1350 MONTREAL ROAD   STE 200
  TUCKER   GA   30084-8144 566   [DELETED]   Down River Dialysis   [DELETED]  
5600 ALLEN RD     ALLEN PARK   MI   48101-2604 567   [DELETED]   Belcaro  
[DELETED]   755 SOUTH COLORADO BOULEVARD   DENVER   CO   80246-8005   568  
[DELETED]   Sherwood Dialysis Center   [DELETED]   21035 SW PACIFIC HWY    
SHERWOOD   OR   97140-8062 569   [DELETED]   Lonetree Dialysis   [DELETED]  
9777 MOUNT PYRAMID COURT   SUITE 140   ENGLEWOOD   CO   80112-6017 570  
[DELETED]   River Park Dialysis   [DELETED]   2010 SOUTH LOOP 336 WEST   SUITE
200   CONROE   TX   77304-3313 571   [DELETED]   Northshore Dialysis   [DELETED]
  106 MEDICAL CENTER DRIVE     SLIDELL   LA   70461-5575 572   [DELETED]  
Marysville Dialysis   [DELETED]   1015 8TH STREET     MARYSVILLE   CA  
95901-5271 573   [DELETED]   West Georgia Dialysis   [DELETED]   1216 STARK
AVENUE     COLUMBUS   GA   31906-2500 574   [DELETED]   East Dearborn Dialysis  
[DELETED]   36588 FORD ROAD     WESTLAND   MI   48185-2210 575   [DELETED]  
Downtown Houston Dialysis   [DELETED]   2207 CRAWFORD STREET     HOUSTON   TX  
77002-8915 576   [DELETED]   Concord Dialysis   [DELETED]   2300 STANWELL DRIVE
  SUITE C   CONCORD   CA   94520-4809 577   [DELETED]   Pendleton Dialysis  
[DELETED]   7703 HIGHWAY 76     PENDLETON   SC   29670-1818 578   [DELETED]  
New Albany Dialysis   [DELETED]   2669 E CHARLESTON RD     NEW ALBANY   IN  
47150-2573 579   [DELETED]   Whitesburg Dialysis   [DELETED]   222 HOSPITAL ROAD
  SUITE D   WHITESBURG   KY   41858-7627 580   [DELETED]   Jacinto Dialysis  
[DELETED]   11515 MARKET STREET RD     HOUSTON   TX   77029-2305 581   [DELETED]
  Trinity Kidney Center   [DELETED]   1400 LINDBERG DR   SUITE 101   SLIDELL  
LA   70458-8056 582   [DELETED]   Desert Ridge Dialysis   [DELETED]   8573 EAST
PRINCESS DRIVE   SUITE 111   SCOTTSDALE   AZ   85255-7823 583   [DELETED]  
Transmountain Dialysis   [DELETED]   5255 TRANSMOUNTAIN DRIVE   SUITE B 18   EL
PASO   TX   79924-3831 584   [DELETED]   Southcrest Dialysis   [DELETED]   9001
S 101ST E AVENUE   SUITE 110   TULSA   OK   74133 585   [DELETED]   Lake Hearn  
[DELETED]   1150 LAKE HEARN DR NE   SUITE 100   ATLANTA   GA   30342-1566 586  
[DELETED]   Mt. Greenwood   [DELETED]   3401 WEST 111TH STREET     CHICAGO   IL
  60655-3329 587   [DELETED]   Citrus Valley Dialysis Center   [DELETED]   894
HARDT STREET     SAN BERNARDINO   CA   92408-2854 588   [DELETED]   McDowell
County Dialysis   [DELETED]   100 SPAULDING DRIVE   SUITE 2   MARION   NC  
28752-5172 589   [DELETED]   Leigh Dialysis Center   [DELETED]   420 NORTH
CENTER DRIVE   SUITE 128 BUILDING 11   NORFOLK   VA   23502-4019 590   [DELETED]
  Dialysis of Lithonia   [DELETED]   2485 PARK CENTRAL BLVD     DECATUR   GA  
30035-3902 591   [DELETED]   Embassy Lake Artificial Kidney Center   [DELETED]  
11011 SHERIDAN ST   SUITE 308   COOPER CITY   FL   33026-1532 592   [DELETED]  
Sun City Dialysis   [DELETED]   600 NEWMAN ST     EL PASO   TX   79902-5543 593
  [DELETED]   PDI Worcester   [DELETED]   19 GLENNIE STREET   SUITE A  
WORCESTER   MA   01605-3918 594   [DELETED]   Davenport Dialysis Center  
[DELETED]   RIDGEVIEW PLAZA   45597 US HIGHWAY 27   DAVENPORT   FL   33897-4519
595   [DELETED]   Cinema Dialysis   [DELETED]   3909 SOUTH WESTERN     OKLAHOMA
CITY   OK   73109-3405 596   [DELETED]   Greenwood Dialysis Center   [DELETED]  
1345 N LANSING AVENUE     TULSA   OK   74106-5911 597   [DELETED]   TRC Alamosa
Diakysis   [DELETED]   612 DEL SOL DRIVE     ALAMOSA   CO   81101-2340 598  
[DELETED]   South Austin   [DELETED]   6114 S 1ST ST     AUSTIN   TX  
78745-4008 599   [DELETED]   Durango Dialysis Center   [DELETED]   72 SUTTLE
STREET   SUITE D   DURANGO   CO   81303-6829 600   [DELETED]   Bolivar Dialysis
  [DELETED]   515 PECAN DR     BOLIVAR   TN   38008-1611 601   [DELETED]  
Brownsville Dialysis   [DELETED]   380 N DUPREE AVE     BROWNSVILLE   TN  
38012-2332 602   [DELETED]   Camden Dialysis   [DELETED]   168A W MAIN ST    
CAMDEN   TN   38320-1786 603   [DELETED]   Collierville Dialysis   [DELETED]  
791 W POPLAR AVE     COLLIERVILLE   TN   38017-2543 604   [DELETED]   Galleria
Dialysis   [DELETED]   9160 HIGHWAY 64     LAKELAND   TN   38002 605   [DELETED]
  Humboldt Dialysis   [DELETED]   2214 OSBORNE ST     HUMBOLDT   TN   38343-3044
606   [DELETED]   Stonegate Dialysis   [DELETED]   23 SANDSTONE CIRCLE    
JACKSON   TN   38305-2073 607   [DELETED]   Lexington Dialysis   [DELETED]   317
W CHURCH ST     LEXINGTON   TN   38351-2096 608   [DELETED]   Pickwick Dialysis
  [DELETED]   121 PICKWICK ST     SAVANNAH   TN   38372-1953 609   [DELETED]  
Selmber Dialysis   [DELETED]   251 OAKGROVE RD     SELMER   TN   38375-1881 610
  [DELETED]   Carriage Dialysis   [DELETED]   37 CARRIAGE HOUSE DR     JACKSON  
TN   38305-3934 611   [DELETED]   Childs Dialysis   [DELETED]   101 S MAIN ST  
  CHILDS   PA   18407-2671 612   [DELETED]   Dunmore Dialysis   [DELETED]   1212
O’NEIL HWY     DUNMORE   PA   18512-1717 613   [DELETED]   Old Forge Dialysis  
[DELETED]   325 S MAIN ST     OLD FORGE   PA   18518-1606 614   [DELETED]  
Scranton Dialysis   [DELETED]   475 MORGAN HWY     SCRANTON   PA   18508-2606
615   [DELETED]   Tunkhannock Dialysis   [DELETED]   880 SR 6 W     TUNKHANNOCK
  PA   18657-6149 616   [DELETED]   Stonegate PD Dialysis   [DELETED]   16
MURRAY GUARD DR     JACKSON   TN   38305-3609 617   [DELETED]   East Evansville
Dialysis   [DELETED]   1312 PROFESSIONAL BLVD     EVANSVILLE   IN   47714-8007
618   [DELETED]   North Evansville Dialysis   [DELETED]   1151 W BUENA VISTA RD
    EVANSVILLE   IN   47710-3334 619   [DELETED]   Jasper Dialysis   [DELETED]  
721 W 13TH ST   STE 105   JASPER   IN   47546-1856 620   [DELETED]   Daviess
County Dialysis   [DELETED]   310 NE 14TH ST     WASHINGTON   IN   47501-2137
621   [DELETED]   Gardenside Dialysis   [DELETED]   70 N GARDEN MILE RD    
HENDERSON   KY   42420-5529



--------------------------------------------------------------------------------

622   [DELETED]   PD Evansville Dialysis   [DELETED]   1312 PROFESSIONAL BLVD  
  EVANSVILLE   IN   47714-8007 623   [DELETED]   Meridian Dialysis Center  
[DELETED]   201 WEST FAIRMONT PARKWAY   SUITE A   LA PORTE   TX   77571-6303 624
  [DELETED]   Sycamore Dialysis (patients transferred from #1561) (only 5
stations from DeKalb cert)   [DELETED]   2200 GATEWAY DRIVE     SYCAMORE   IL  
60178-3113 625   [DELETED]   Ballenger Pointe Dialysis   [DELETED]   2262 S
BALLENGER HWY     FLINT   MI   48503-3447 626   [DELETED]   Leitchfield Dialysis
  [DELETED]   912 WALLACE AVENUE   SUITE 106   LEITCHFIELD   KY   42754-1418 627
  [DELETED]   Roxbury Dialysis Center   [DELETED]   622 ROXBURY ROAD    
ROCKFORD   IL   61107-5089 628   [DELETED]   LaGrange Dialysis   [DELETED]   240
PARKER DR     LA GRANGE   KY   40031-1200 629   [DELETED]   Des Moines East  
[DELETED]   1301 PENNSYLVANIA AVENUE   SUITE 208   DES MOINES   IA   50316-2365
630   [DELETED]   Lake Villa Dialysis   [DELETED]   37809 N IL ROUTE 59     LAKE
VILLA   IL   60046-7332 631   [DELETED]   Seneca Dialysis   [DELETED]   65 ST
FRANCIS ST     TIFFIN   OH   44883-3455 632   [DELETED]   Perry (6/1/00) (DaVita
majority owned 5/1/05 moved up in 6/1/05; E Macon also part of new partnerhip)  
[DELETED]   1027 KEITH DR     PERRY   GA   31069-2948 633   [DELETED]   Wilshire
  [DELETED]   1212 WILSHIRE BLVD     LOS ANGELES   CA   90017-1921 634  
[DELETED]   University Park   [DELETED]   3986 S FIGUEROA ST     LOS ANGELES  
CA   90037-1222 635   [DELETED]   Metro East Dialysis   [DELETED]   5105 WEST
MAIN STREET     BELLEVILLE   IL   62226-4728 636   [DELETED]   Ocala Regional
Kidney Centers   [DELETED]   2860 SE 1ST AVENUE     OCALA   FL   34471-0406 637
  [DELETED]   Little Village Dialysis   [DELETED]   2335 W CERMAK ROAD    
CHICAGO   IL   60608-3811 638   [DELETED]   Crossroads   [DELETED]   3214 YORBA
LINDA BLVD     FULLERTON   CA   92831-1707 639   [DELETED]   Vincennes Dialysis
  [DELETED]   700 WILLOW ST     VINCENNES   IN   47591-1028 640   [DELETED]  
Spring Dialysis   [DELETED]   607 TIMBERDALE LANE   STE 100   HOUSTON   TX  
77090-3043 641   [DELETED]   River Center   [DELETED]   1123 N MAIN AVE   STE
150   SAN ANTONIO   TX   78212-4738 642   [DELETED]   Southcross Dialysis Center
  [DELETED]   4602 E SOUTHCROSS BLVD     SAN ANTONIO   TX   78222-4911 643  
[DELETED]   Bonham Dialysis   [DELETED]   201 W 5TH ST     BONHAM   TX  
75418-4302 644   [DELETED]   Northwest Medical Center Dialysis   [DELETED]  
5284 MEDICAL DRIVE   SUITE 100   SAN ANTONIO   TX   78229-4849 645   [DELETED]  
Nelson Dialysis   [DELETED]   1950 MOUNT SAINT MARYS DR     NELSONVILLE   OH  
45764-1280 646   [DELETED]   Ontario Dialysis   [DELETED]   1950 GROVE AVENUE  
SUITE 101-105   ONTARIO   CA   91761-5693 647   [DELETED]   Chipley Community
Dialysis   [DELETED]   877 3RD ST   STE 2   CHIPLEY   FL   32428-1854 648  
[DELETED]   North Ikaloosa   [DELETED]   320 REDSTONE AVE W     CRESTVIEW   FL  
32536-6433 649   [DELETED]   West Florida Dialysis   [DELETED]   8333 N DAVIS
HWY   1ST FLOOR ATTN DIALYSIS ROOM   PENSACOLA   FL   32514-6049 650   [DELETED]
  Santa Rosa Dialysis   [DELETED]   5819 HIGHWAY 90     MILTON   FL   32583-1763
651   [DELETED]   Fort Walton Beach   [DELETED]   1110 HOSPTIAL ROAD   SUITE A  
FORT WALTON BEACH   FL   32547-6644 652   [DELETED]   Atmore Dialysis  
[DELETED]   807 E CRAIG STREET     ATMORE   AL   36502-3017 653   [DELETED]  
South Baldwin Dialysis   [DELETED]   150 W PEACHTREE AVENUE     FOLEY   AL  
36535-2244 654   [DELETED]   Olney Dialysis (mgd for two months then acquired by
DaVita)   [DELETED]   117 N BOONE ST     OLNEY   IL   62450-2109 655   [DELETED]
  Lancaster Dialysis   [DELETED]   2424 W PLEASANT RUN RD     LANCASTER   TX  
75146-1110 656   [DELETED]   Columbia Dialysis   [DELETED]   1701 EAST BROADWAY
  SUITE G102   COLUMBIA   MO   65201-8018 657   [DELETED]   Las Palmas Dialysis
Center   [DELETED]   803 CASTROVILLE RD   SUITE 415   SAN ANTONIO   TX  
78237-3148 658   [DELETED]   South Shore Dialysis Center   [DELETED]   212 GULF
FREEWAY SOUTH   SUITE G3   LEAGUE CITY   TX   77573-3524 659   [DELETED]  
Marymount Dilaysis Center   [DELETED]   2391 NE LOOP 410   SUITE 211   SAN
ANTONIO   TX   78217-5675 660   [DELETED]   Fox River Dialysis   [DELETED]  
1910 RIVERSIDE DRIVE     GREEN BAY   WI   54301-2319 661   [DELETED]   Titletown
Dialysis   [DELETED]   120 SIEGLER STREET     GREEN BAY   WI   54303-2636 662  
[DELETED]   Northwoods Dialysis   [DELETED]   W 7305 ELM AVENUE     SHAWANO   WI
  54166-1024 663   [DELETED]   North Charleston Dialysis   [DELETED]   4937
FARGO STREET     NORTH CHARLESTON   SC   29418-5952 664   [DELETED]   Charleston
County Dialysis   [DELETED]   3801 FABER PLACE DRIVE     NORTH CHARLESTON   SC  
29405-8533 665   [DELETED]   Goose Creek Dialysis   [DELETED]   109 GREENLAND
DRIVE     GOOSE CREEK   SC   29445-5354 666   [DELETED]   Bridgeport Dialysis  
[DELETED]   900 MADISON AVE   STE 221, 210   BRIDGEPORT   CT   6606 667  
[DELETED]   Greater Waterbury Dialysis   [DELETED]   209 HIGHLAND AVE    
WATERBURY   CT   06708-3026 668   [DELETED]   Shelton Dialysis   [DELETED]   750
BRIDGEPORT AVE     SHELTON   CT   06484-4734 669   [DELETED]   Yuma Dialysis  
[DELETED]   2130 WEST 24TH ST     YUMA   AZ   85364-6122 670   [DELETED]  
Pittsburgh Dialysis   [DELETED]   4312 PENN AVE     PITTSBURGH   PA   15224-1310
671   [DELETED]   Elizabeth Dialysis   [DELETED]   201 MCKEESPORT RD    
ELIZABETH   PA   15037 672   [DELETED]   Brandon East Dialysis   [DELETED]   114
EAST BRANDON BLVD     BRANDON   FL   33511-5219 673   [DELETED]   North Rolling
Road Dialysis   [DELETED]   1108 NORTH ROLLING RD     CATONSVILLE   MD  
21228-3826 674   [DELETED]   Memphis South Dialysis   [DELETED]   1205 MARLIN RD
    MEMPHIS   TN   38116-5812 675   [DELETED]   Atchison Dialysis   [DELETED]  
1301 N 3RD ST     ATCHISON   KS   66002-1243 676   [DELETED]   Hartford Dialysis
  [DELETED]   675 TOWER AVE   RENAL UNIT 2ND FL   HARTFORD   CT   6112 677  
[DELETED]   New Orleans Uptown Dialysis   [DELETED]   1401 FOUCHER ST   4TH
FLOOR DIALYSIS   NEW ORLEANS   LA   70115-3515 678   [DELETED]   Omaha West
Dialysis   [DELETED]   13014 WEST DODGE RD     OMAHA   NE   68154-2148



--------------------------------------------------------------------------------

679   [DELETED]   White Memorial Dialysis   [DELETED]   1700 CESAR E CHAVEZ AVE
  SUITE L 100   LOS ANGELES   CA   90033-2424 680   [DELETED]   Imperial
Dialysis   [DELETED]   2738 WEST IMPERIAL HIGHWAY     INGLEWOOD   CA  
90303-3111 681   [DELETED]   North Hollywood Dialysis   [DELETED]   12126
VICTORY BLVD     NORTH HOLLYWOOD   CA   91606-3205 682   [DELETED]   Mountain
View Dialysis   [DELETED]   2881 BUSINESS PARK COURT   STE 150   LAS VEGAS   NV
  89128 683   [DELETED]   San Juan Capistrano South Dialysis   [DELETED]   31736
RANCHO VIEJO RD   STE B   SAN JUAN CAPISTRANO   CA   92675-2783 684   [DELETED]
  Mission Viejo Dialysis   [DELETED]   27640 MARGUERITE PKWY     MISSION VIEJO  
CA   92692-3604 685   [DELETED]   HI-Desert Dialysis   [DELETED]   58457 29
PALMS HWY   STE 102   YUCCA VALLEY   CA   92284-5879 686   [DELETED]   Banning
Dialysis   [DELETED]   6090 WEST RAMSEY ST     BANNING   CA   92220-3052 687  
[DELETED]   Rainbow City Dialysis   [DELETED]   2800 RAINBOW DR     RAINBOW CITY
  AL   35906-5811 688   [DELETED]   Gadsden Dialysis   [DELETED]   409 S 1ST ST
    GADSDEN   AL   35901-5358 689   [DELETED]   Chateau Dialysis   [DELETED]  
720 VILLAGE RD     KENNER   LA   70065-2751 690   [DELETED]   Donaldsonville
Dialysis   [DELETED]   101 PLIMSOL DR     DONALDSONVILLE   LA   70346-4357 691  
[DELETED]   Dothan Dialysis   [DELETED]   216 GRACELAND DR     DOTHAN   AL  
36301 692   [DELETED]   Birmingham East Dialysis   [DELETED]   1105 E PARK DR  
  BIRMINGHAM   AL   35235-2560 693   [DELETED]   Tuscaloosa Dialysis   [DELETED]
  805 OLD MILL ST     TUSCALOOSA   AL   35401-7132 694   [DELETED]   Demopolis
Dialysis   [DELETED]   511 SOUTH CEDAR STREET     DEMOPOLIS   AL   36732-2209
695   [DELETED]   Singing River Dialysis   [DELETED]   4907 TELEPHONE RD    
PASCAGOULA   MS   39567-1823 696   [DELETED]   Ocean Springs Dialysis  
[DELETED]   13150 PONCE DE LEON DR     OCEAN SPRINGS   MS   39564-2460 697  
[DELETED]   Lucedale Dialysis   [DELETED]   652 MANILLA ST     LUCEDALE   MS  
39452 698   [DELETED]   Holmdel Dialysis   [DELETED]   668 N BEERS ST    
HOLMDEL   NJ   07733-1502 699   [DELETED]   Alameda County Dialysis   [DELETED]
  10700 MACARTHUR BLVD   STE 14   OAKLAND   CA   94605-5260 700   [DELETED]  
Elizabeth City Dialysis   [DELETED]   208 HASTINGS LANE     ELIZABETH CITY   NC
  27909 701   [DELETED]   Cookeville Dialysis   [DELETED]   140 WEST 7TH ST    
COOKEVILLE   TN   38501 702   [DELETED]   Inglewood Dialysis   [DELETED]   125 E
ARBOR VITAE ST     INGLEWOOD   CA   90301-3839 703   [DELETED]   Rome Dialysis  
[DELETED]   15 JOHN MADDOX DR     ROME   GA   30165 704   [DELETED]   Pomona
Dialysis   [DELETED]   2475 N GAREY AVE     POMONA   CA   91767-2139 705  
[DELETED]   Oak Street Dialysis (fka Valdosta Dialysis)   [DELETED]   2704 N OAK
ST   BLDG H   VALDOSTA   GA   31602-1723 706   [DELETED]   Channelview Dialysis
  [DELETED]   777 SHELDON RD STE C     CHANNELVIEW   TX   77530-3509 707  
[DELETED]   Sagemont Dialysis   [DELETED]   10851 SCARSDALE   STE 200   HOUSTON
  TX   77089-5738 708   [DELETED]   San Jacinto Dialysis   [DELETED]   11430
EAST FREEWAY   330   HOUSTON   TX   77029-1970 709   [DELETED]   Victor Valley
Dialysis   [DELETED]   16049 KAMANA RD     APPLE VALLEY   CA   92307-1331 710  
[DELETED]   Delran Dialysis   [DELETED]   8008 ROUTE 130N     DELRAN   NJ  
08075-1869 711   [DELETED]   Central Houston Dialysis   [DELETED]   610 S
WAYSIDE, #B     HOUSTON   TX   77011-4640 712   [DELETED]   Southern Lane
Dialysis   [DELETED]   1840 SOUTHERN LANE     DECATUR   GA   30033-4033 713  
[DELETED]   Northumberland Dialysis   [DELETED]   103 WEST STATE RT 61     MT
CARMEL   PA   17851-2539 714   [DELETED]   Pryor Dialysis   [DELETED]   25 S
MILL ST     PRYOR   OK   74361-3619 715   [DELETED]   Oklahoma City South
Dialysis   [DELETED]   5730 SOUTH MAY AVE     OKLAHOMA CITY   OK   73119-5604
716   [DELETED]   Abington Dialysis   [DELETED]   3940A COMMERCE AVE     WILLOW
GROVE   PA   19090 717   [DELETED]   Memphis Central Dialysis   [DELETED]   889
LINDEN AVE     MEMPHIS   TN   38126-2412 718   [DELETED]   Memphis East Dialysis
  [DELETED]   50 HUMPHREYS BLVD   STE 42   MEMPHIS   TN   38120-2330 719  
[DELETED]   Clarksville Dialysis   [DELETED]   231 HILLCREST DR     CLARKSVILLE
  TN   37043-5093 720   [DELETED]   Miami Campus Dialysis   [DELETED]   1500 NW
12TH AVE   STE 106   MIAMI   FL   33136-1028 721   [DELETED]   Orlando Dialysis
  [DELETED]   116 STURTEVANT ST     ORLANDO   FL   32806-2021 722   [DELETED]  
Durham Dialysis   [DELETED]   601 FAYETTEVILLE ST     DURHAM   NC   27701-3910
723   [DELETED]   Candler County Dialysis   [DELETED]   325 CEDAR STREET    
METTER   GA   30439-4043 724   [DELETED]   Kerrville Dialysis   [DELETED]   515
GRANDA PL   STE A   KERRVILLE   TX   78028-6072 725   [DELETED]   Floresville
Dialysis   [DELETED]   543 10TH STREET     FLORESVILLE   TX   78114-3107 726  
[DELETED]   Pearsall Dialysis   [DELETED]   1305 NORTH OAK ST     PEARSALL   TX
  78061-3414 727   [DELETED]   Nogales Dialysis   [DELETED]   1231 W TARGET
RANGE RD     NOGALES   AZ   85621-2417 728   [DELETED]   Fredericksburg Dialysis
  [DELETED]   402 WEST WINDCREST ST     FREDERICKSBURG   TX   78624-4465 729  
[DELETED]   Wilson Dialysis   [DELETED]   1605 MEDICAL PARK DR     WILSON   NC  
27893-2799 730   [DELETED]   Goldsboro Dialysis   [DELETED]   2609 HOSPITAL RD  
  GOLDSBORO   NC   27534-9424 731   [DELETED]   Roxboro Dialysis   [DELETED]  
718 RIDGE RD     ROXBORO   NC   27573-4508 732   [DELETED]   Boston Dialysis  
[DELETED]   660 HARRISON AVE     BOSTON   MA   02118-2304 733   [DELETED]  
Chula Vista Dialysis   [DELETED]   630 BAY BLVD   STE 101   CHULA VISTA   CA  
91910-5262 734   [DELETED]   Jesup Dialysis   [DELETED]   301 PEACHTREE STREET  
  JESUP   GA   31545-0245 735   [DELETED]   Sheffield Dialysis   [DELETED]  
1120 JACKSON HWY 107     SHEFFIELD   AL   35660



--------------------------------------------------------------------------------

736   [DELETED]   Berkeley Dialysis   [DELETED]   2920 TELEGRAPH AVENUE    
BERKELEY   CA   94705-2031 737   [DELETED]   Douglas Dialysis   [DELETED]   190
WESTSIDE DR   STE A   DOUGLAS   GA   31533-3534 738   [DELETED]   Hopkinsville
Dialysis   [DELETED]   1914 SOUTH VIRGINIA ST     HOPKINSVILLE   KY   42240-3610
739   [DELETED]   Roxborough Dialysis   [DELETED]   5003 UMBRIA ST    
PHILADELPHIA   PA   19128-4301 740   [DELETED]   New Haven Dialysis   [DELETED]
  100 CHURCH ST S   STE C   NEW HAVEN   CT   06519-1714 741   [DELETED]   Ocoee
Dialysis   [DELETED]   11140 W COLONIAL DR   STE 5   OCOEE   FL   34761-3311 742
  [DELETED]   Waverly Dialysis   [DELETED]   407 E BALTIMORE PIKE     MORTON  
PA   19070-1042 743   [DELETED]   Sells Dialysis   [DELETED]   HIGHWAY 86 &
TOPAWA RD   PO BOX 3030   SELLS   AZ   85634-3030 744   [DELETED]   Sierra Vista
Dialysis   [DELETED]   629 N HWY 90   STE 6 & 7   SIERRA VISTA   AZ   85635-2257
745   [DELETED]   Callaghan Road Dialysis   [DELETED]   4151 CALLAGHAN RD   STE
101   SAN ANTONIO   TX   78228-3434 746   [DELETED]   Houston Dialysis  
[DELETED]   7543 S FREEWAY     HOUSTON   TX   77021-5928 747   [DELETED]   South
Yuma Dialysis   [DELETED]   3010 S 4TH AVE     YUMA   AZ   85364-8103 748  
[DELETED]   Cherry Hill Dialysis   [DELETED]   1030 KINGS HWY N   STE 100  
CHERRY HILL   NJ   08034-1901 749   [DELETED]   Escondido Dialysis   [DELETED]  
203 EAST 2ND AVE     ESCONDIDO   CA   92025-4212 750   [DELETED]   Brookline
Dialysis   [DELETED]   322 WASHINGTON ST     BROOKLINE   MA   02445-6850 751  
[DELETED]   Reliant Dialysis   [DELETED]   1335 LA CONCHA LN     HOUSTON   TX  
77054-1809 752   [DELETED]   Fullerton Dialysis   [DELETED]   238 ORANGEFAIR
MALL     FULLERTON   CA   92832-3037 753   [DELETED]   Huntington Beach Dialysis
  [DELETED]   16892 BOLSA CHICA AVE     HUNTINGTON BEACH   CA   92649-3591 754  
[DELETED]   Eastlake Dialysis (formerly South Dekalb Dialysis)   [DELETED]  
1757 CANDLER RD     DECATUR   GA   30032-3276 755   [DELETED]   Mt. Olive
Dialysis   [DELETED]   105 MICHAEL MARTIN RD     MOUNT OLIVE   NC   28365-1112
756   [DELETED]   Southwest San Antonio Dialysis   [DELETED]   1620 SOMERSET RD
    SAN ANTONIO   TX   78211-3021 757   [DELETED]   North Loop East Dialysis  
[DELETED]   7139 NORTH LOOP E     HOUSTON   TX   77028-5903 758   [DELETED]  
Katy Cinco Ranch Dialysis   [DELETED]   1265 ROCK CANYON RD     KATY   TX  
77450-3831 759   [DELETED]   Palm Springs Dialysis   [DELETED]   1061 INDIAN
CANYON DR NORTH     PALM SPRINGS   CA   92262-4854 760   [DELETED]   Muskegon
Dialysis   [DELETED]   1277 MERCY DR     MUSKEGON   MI   49444-4605 761  
[DELETED]   Loomis Road Dialysis   [DELETED]   4120 W LOOMIS RD     GREENFIELD  
WI   53221-2052 762   [DELETED]   Ludington Dialysis   [DELETED]   5 ATKINSON DR
  STE 101   LUDINGTON   MI   49431-2918 763   [DELETED]   Walterboro Dialysis  
[DELETED]   302 RUBY ST     WALTERBORO   SC   29488-2758 764   [DELETED]   K
Street (formerly GWU N Street Dialysis)   [DELETED]   2131 K ST NW    
WASHINGTON   DC   20037-1898 765   [DELETED]   GWU Southeast Dialysis  
[DELETED]   3857-A PENNSYLVANIA AVE SE     WASHINGTON   DC   20020 766  
[DELETED]   Lakeside Dialysis   [DELETED]   10401 HOSPITAL DR   STE G02  
CLINTON   MD   20735 767   [DELETED]   Summit Dialysis   [DELETED]   1139 SPRUCE
DR     MOUNTAINSIDE   NJ   07092-2221 768   [DELETED]   Aiken Dialysis  
[DELETED]   775 MEDICAL PARK DR     AIKEN   SC   29801-6306 769   [DELETED]  
Houston Heights Dialysis   [DELETED]   336 WEST 21ST ST     HOUSTON   TX  
77008-2410 770   [DELETED]   Barnwell Dialysis   [DELETED]   914 REYNOLDS RD  
PO BOX 338   BARNWELL   SC   29812-6358 771   [DELETED]   East Rome Dialysis  
[DELETED]   1401 DEAN AVENUE   STE H   ROME   GA   30161-6494 772   [DELETED]  
Ozark Dialysis   [DELETED]   214 E HOSPITAL AVE     OZARK   AL   36360-2038 773
  [DELETED]   Wylds Road Dialysis   [DELETED]   1815 WYLDS RD     AUGUSTA   GA  
30909-4430 774   [DELETED]   Douglasville Dialysis   [DELETED]   3899 LONGVIEW
DR     DOUGLASVILLE   GA   30135-1373 775   [DELETED]   Brunswick Dialysis  
[DELETED]   53 SCRANTON CONNECTOR     BRUNSWICK   GA   31525-1862 776  
[DELETED]   Benicia Dialysis   [DELETED]   560 FIRST ST   BLDG D, #103   BENICIA
  CA   94510-3266 777   [DELETED]   Atlanta Dialysis   [DELETED]   400 DECATUR
ST     ATLANTA   GA   30312-1801 778   [DELETED]   Rolla Dialysis   [DELETED]  
1503 E 10TH ST     ROLLA   MO   65401-3696 779   [DELETED]   East Atlanta
Dialysis   [DELETED]   1308 MORELAND AVE SE     ATLANTA   GA   30316-3224 780  
[DELETED]   Brunswick South Dialysis   [DELETED]   4420 ALTAMA AVE   STE 19  
BRUNSWICK   GA   31520-3037 781   [DELETED]   Thomaston Dialysis   [DELETED]  
113A EAST COUNTY RD     THOMASTON   GA   30286 782   [DELETED]   Piedmont
Dialysis   [DELETED]   105 COLLIER RD NW   STE B   ATLANTA   GA   30309-1730 783
  [DELETED]   Athens West Dialysis   [DELETED]   2047 PRINCE AVE   STE A  
ATHENS   GA   30606-6033 784   [DELETED]   Florence Dialysis   [DELETED]   216
MARENGO ST   SUITE I   FLORENCE   AL   35630-6032 785   [DELETED]   Atwater
Dialysis   [DELETED]   580 E BELLEVUE RD     ATWATER   CA   95301-2300 786  
[DELETED]   North Merced Dialysis   [DELETED]   3150 NORTH G ST   STE A   MERCED
  CA   95340-1308 787   [DELETED]   Wisconsin Avenue Dialysis   [DELETED]   3801
W WISCONSIN AVE     MILWAUKEE   WI   53208-3155 788   [DELETED]   River Center
Dialysis   [DELETED]   1563 N RIVERCENTER DR     MILWAUKEE   WI   53212 789  
[DELETED]   South Fulton Dialysis   [DELETED]   2685 METROPOLITAN PKWY SW   STE
F   ATLANTA   GA   30315 790   [DELETED]   Heartland Dialysis   [DELETED]   925
NE 8TH ST     OKLAHOMA CITY   OK   73104-5800 791   [DELETED]   Hospital Hill
Dialysis   [DELETED]   2250 HOLMES ST     KANSAS CITY   MO   64108-2639 792  
[DELETED]   Tucson South Dialysis   [DELETED]   3662 SOUTH 16TH AVE     TUCSON  
AZ   85713-6001



--------------------------------------------------------------------------------

793   [DELETED]   Greene County Dialysis   [DELETED]   544 US HIGHWAY 43 SOUTH  
  EUTAW   AL   35462-4017 794   [DELETED]   Fayette Dialysis   [DELETED]   2450
TEMPLE AVE N     FAYETTE   AL   35555-1160 795   [DELETED]   Tuscaloosa
University Dialysis   [DELETED]   815 UNIVERSITY BLVD E     TUSCALOOSA   AL  
35401-7411 796   [DELETED]   Goldsboro South Dialysis   [DELETED]   1704 WAYNE
MEMORIAL DR     GOLDSBORO   NC   27534-2240 797   [DELETED]   Orlando North
Dialysis   [DELETED]   5135 ADANSON ST   STE 700   ORLANDO   FL   32804-1317 798
  [DELETED]   UT Southwestern-Dallas Dialysis   [DELETED]   8230 ELMBROOK DR    
DALLAS   TX   75247-4010 799   [DELETED]   San Diego South Dialysis   [DELETED]
  995 GATEWAY CENTER WAY   STE 101   SAN DIEGO   CA   92102-4550 800   [DELETED]
  Santa Monica Dialysis   [DELETED]   1260 15TH ST   STE 102   SANTA MONICA   CA
  90404-1136 801   [DELETED]   Airport Dialysis   [DELETED]   4632 W CENTURY
BLVD     INGLEWOOD   CA   90304-1456 802   [DELETED]   Plantation Dialysis  
[DELETED]   7061 CYPRESS RD   STE 103   PLANTATION   FL   33317-2261 803  
[DELETED]   Fulton Dialysis   [DELETED]   993 JOHNSON FERRY RD   BLDG D STE 130
  ATLANTA   GA   30342-1620 804   [DELETED]   Laurens County Dialysis  
[DELETED]   2400 BELLEVUE RD   BLDG 8   DUBLIN   GA   31021-2856 805   [DELETED]
  Ford Factory Square Dialysis   [DELETED]   699 PONCE DE LEON AVE   19  
ATLANTA   GA   30308 806   [DELETED]   North Fulton Dialysis   [DELETED]   1295
HEMBREE RD   103   ROSWELL   GA   30076-3809 807   [DELETED]   Freehold Dialysis
  [DELETED]   300 CRAIG RD     MANALAPAN   NJ   07726-8742 808   [DELETED]  
Neptune Dialysis   [DELETED]   3297 ROUTE 66     NEPTUNE   NJ   07753-2703 809  
[DELETED]   East Orange Dialysis   [DELETED]   90 WASHINGTON ST, BASEMENT    
EAST ORANGE   NJ   07017-1050 810   [DELETED]   UT Southwestern-Oakcliff
Dialysis   [DELETED]   610 WYNNEWOOD DRIVE     DALLAS   TX   75224-1857 811  
[DELETED]   Atlanta West Dialysis   [DELETED]   2538 MARTIN LUTHER KING JR DR  
ATLANTA   GA   30311-1779   812   [DELETED]   Columbia University Dialysis
Center   [DELETED]   60 HAVEN AVE     NEW YORK   NY   10032-2604 813   [DELETED]
  Northeast Cambridge Dialysis   [DELETED]   799 CONCORD AVE     CAMBRIDGE   MA
  02138-1048 814   [DELETED]   New Bedford Dialysis   [DELETED]   524 UNION ST  
  NEW BEDFORD   MA   2740 815   [DELETED]   Wellesley Dialysis   [DELETED]   195
WORCHESTER ST   LOWER LEVEL   WELLESLEY   MA   02481-5568 816   [DELETED]  
Weymouth Dialysis   [DELETED]   330 LIBBEY INDUSTRIAL PARK   STE 900   WEYMOUTH
  MA   02189-3122 817   [DELETED]   Woburn Dialysis   [DELETED]   23 WARREN AVE
    WOBURN   MA   01801-4979 818   [DELETED]   Bryan Dialysis   [DELETED]   701
UNIVERSITY DR   STE 401   COLLEGE STATION   TX   77840-1866 819   [DELETED]  
Brenham Dialysis   [DELETED]   2536 S DAY     BRENHAM   TX   77833-5521 820  
[DELETED]   Huntsville Dialysis   [DELETED]   521 IH 45S   STE 20   HUNTSVILLE  
TX   77340-5651 821   [DELETED]   Utica Avenue Dialysis Center   [DELETED]  
1305 UTICA AVE     BROOKLYN   NY   11203-5911 822   [DELETED]   New London
Dialysis   [DELETED]   5 SHAW’S COVE   SUITE 100   NEW LONDON   CT   06320-4974
823   [DELETED]   Baxley Dialysis   [DELETED]   539 FAIR STREET     BAXLEY   GA
  31513-0112 824   [DELETED]   Pascua Yaqui Tribe Dialysis   [DELETED]   7490
SOUTH CAMINO DE OESTE     TUCSON   AZ   85746-9308 825   [DELETED]   JHHS North
Bond Street Dialysis   [DELETED]   409 NORTH CAROLINE ST     BALTIMORE   MD  
21231-1003 826   [DELETED]   Syosset Kidney Center   [DELETED]   ONE LOCUST LANE
    SYOSSET   NY   11791-4834 827   [DELETED]   Freeport Kidney Center  
[DELETED]   267 WEST MERRICK RD     FREEPORT   NY   11520-3346 828   [DELETED]  
Huntington Station Dialysis Center   [DELETED]   256 BROADWAY     HUNTINGTON
STATION   NY   11746-1403 829   [DELETED]   Medford Kidney Center   [DELETED]  
1725 NORTH OCEAN AVE     MEDFORD   NY   11763-2649 830   [DELETED]   Blue Ash
Dialysis   [DELETED]   10600 MCKINLEY RD     CINCINNATI   OH   45242-3716 831  
[DELETED]   Mt. Auburn Dialysis   [DELETED]   2109 READING RD     CINCINNATI  
OH   45202 832   [DELETED]   Southwest Ohio Dialysis   [DELETED]   2109 READING
RD     CINCINNATI   OH   45202-1417 833   [DELETED]   Charlottesville Dialysis  
[DELETED]   925 E JEFFERSON ST     CHARLOTTESVILLE   VA   22902-5355 834  
[DELETED]   Alexandria Dialysis   [DELETED]   5150 DUKE ST     ALEXANDRIA   VA  
22304 835   [DELETED]   Sebastian Dialysis   [DELETED]   1424 US HWY 1   STE C  
SEBASTIAN   FL   32958 836   [DELETED]   Crestview Hills Dialysis   [DELETED]  
400 CENTERVIEW BLVD     CRESTVIEW HILLS   KY   41017-3478 837   [DELETED]  
Washington Square Dialysis   [DELETED]   1112 WASHINGTON SQUARE     WASHINGTON  
MO   63090-5336 838   [DELETED]   Florissant Dialysis   [DELETED]   11687 WEST
FLORISSANT RD     FLORISSANT   MO   63033 839   [DELETED]   Ithaca Dialysis
Center   [DELETED]   201 DATES DR   STE 206   ITHACA   NY   14850-1338 840  
[DELETED]   Fairfield Dialysis   [DELETED]   1210 HICKS BLVD     FAIRFIELD   OH
  45014-1921 841   [DELETED]   Fairfield Home Training Dialysis   [DELETED]  
1210 HICKS BLVD     FAIRFIELD   OH   45014-1921 842   [DELETED]   South Hill
Dialysis   [DELETED]   525 ALEXANDRIA PIKE   STE 120   SOUTHGATE   KY  
41071-3260 843   [DELETED]   Silver Spring Dialysis   [DELETED]   8412 GEORGIA
AVE     SILVER SPRING   MD   20910-4406 844   [DELETED]   Philadelphia PMC
Dialysis   [DELETED]   51 N 39TH ST     PHILADELPHIA   PA   19104-2640 845  
[DELETED]   Tulare Dialysis   [DELETED]   545 EAST TULARE AVE     TULARE   CA  
93274-4220 846   [DELETED]   Tri Counties Home Dialysis   [DELETED]   433 SOUTH
BRIDGE ST     VISALIA   CA   93277-2801 847   [DELETED]   Visalia Dialysis  
[DELETED]   1031 N DEMAREE RD     VISALIA   CA   93291-4117 848   [DELETED]  
Falls Road Dialysis   [DELETED]   10753 FALLS RD   STE 115   LUTHERVILLE   MD  
21093-4535 849   [DELETED]   Malden Dialysis   [DELETED]   10 CABOT ROAD   STE
103B   MEDFORD   MA   02155-5173



--------------------------------------------------------------------------------

850   [DELETED]   Salem Northeast Dialysis   [DELETED]   10 COLONIAL RD   STE
205   SALEM   MA   01970-2947 851   [DELETED]   Lexington (OK)   [DELETED]   C/O
LEXINGTON ASSMT & REC CENTER   HIGHWAY 39 EAST - ATTN DIALYSIS   LEXINGTON   OK
  73051 852   [DELETED]   Macon County Dialysis   [DELETED]   1090 WEST MCKINLEY
    DECATUR   IL   62526 853   [DELETED]   Effingham Dialysis   [DELETED]   904
MEDICAL PARK DR   STE 1   EFFINGHAM   IL   62401-2193 854   [DELETED]  
Jacksonville Dialysis   [DELETED]   1515 WEST WALNUT     JACKSONVILLE   IL  
62650 855   [DELETED]   Litchfield Dialysis   [DELETED]   915 ST FRANCES WAY    
LITCHFIELD   IL   62056-1775 856   [DELETED]   Mattoon Dialysis   [DELETED]  
200 RICHMOND AVE EAST     MATTOON   IL   61938-4652 857   [DELETED]  
Springfield Central Dialysis   [DELETED]   932 N RUTLEDGE ST     SPRINGFIELD  
IL   62702-3721 858   [DELETED]   Taylorville Dialysis   [DELETED]   901 WEST
SPRESSER     TAYLORVILLE   IL   62568-1831 859   [DELETED]   Lincoln Dialysis  
[DELETED]   2100 WEST FIFTH     LINCOLN   IL   62656-9115 860   [DELETED]   J.
B. Zachary Dialysis Center   [DELETED]   333 CASSELL DR   STE 2300   BALTIMORE  
MD   21224-6815 861   [DELETED]   Whitesquare Dialysis   [DELETED]   1 NASHUA CT
  STE E   BALTIMORE   MD   21221-3147 862   [DELETED]   25th Street Dialysis  
[DELETED]   920 EAST 25TH ST     BALTIMORE   MD   21218-5503 863   [DELETED]  
Perth Amboy Dialysis   [DELETED]   530 NEW BRUNSWICK AVE     PERTH AMBOY   NJ  
08861-3654 864   [DELETED]   Old Bridge Dialysis   [DELETED]   THREE HOSPITAL
PLAZA   1ST FL   OLD BRIDGE   NJ   08857-3093 865   [DELETED]   Pear Tree
Dialysis (fka Ukiah Dialysis)   [DELETED]   126 N ORCHARD AVE     UKIAH   CA  
95482-4502 866   [DELETED]   Hubbard Road Dialysis   [DELETED]   1963 HUBBARD RD
    MADISON   OH   44057-2105 867   [DELETED]   St. Charles Dialysis   [DELETED]
  2125 BLUESTONE DR     ST CHARLES   MO   63303-6704 868   [DELETED]   Bel Air
Dialysis   [DELETED]   2225 OLD EMMORTON RD   STE 105   BEL AIR   MD  
21015-6122 869   [DELETED]   Cedarburg Dialysis   [DELETED]   N 54 W 6135 MILL
ST     CEDARBURG   WI   53012-2021 870   [DELETED]   Western Hills Dialysis  
[DELETED]   3267 WESTBOURNE DR     CINCINNATI   OH   45248 871   [DELETED]  
Winton Road Dialysis   [DELETED]   6550 WINTON RD     CINCINNATI   OH   45224
872   [DELETED]   Stamford Dialysis   [DELETED]   30 COMMERCE RD     STAMFORD  
CT   06902-4550 873   [DELETED]   Boaz Dialysis   [DELETED]   16 CENTRAL
HENDERSON RD     BOAZ   AL   35957 874   [DELETED]   Guernsey County Dialysis  
[DELETED]   1300 CLARK ST     CAMBRIDGE   OH   43725 875   [DELETED]   Marietta
Dialysis   [DELETED]   1019 PIKE ST     MARIETTA   OH   45750-3500 876  
[DELETED]   Zanesville Dialysis   [DELETED]   3120 NEWARK RD     ZANESVILLE   OH
  43701-9659 877   [DELETED]   Licking County Dialysis   [DELETED]   65 MCMILLEN
DR   BLDG 300   NEWARK   OH   43055 878   [DELETED]   Orlando East Dialysis  
[DELETED]   1160 S SEMORAN BLVD   STE C   ORLANDO   FL   32807-1461 879  
[DELETED]   Norwich Dialysis   [DELETED]   113 SALEM TURNPIKE     NORWICH   CT  
06360-6484 880   [DELETED]   Columbus Dialysis   [DELETED]   3830 OLENTANGY
RIVER RD     COLUMBUS   OH   43214-5404 881   [DELETED]   Pasadena Dialysis  
[DELETED]   8894 FORT SMALLWOOD RD   STES 12-16   PASADENA   MD   21122-7608 882
  [DELETED]   Howard Street Dialysis   [DELETED]   22 S HOWARD ST     BALTIMORE
  MD   21201 883   [DELETED]   Baltimore Geriatric & Rehab Dialysis Center  
[DELETED]   4940 EASTERN AVE 5TH FLOOR PAVILION   JOHNS HOPKINS BAYVIEW MEDICAL
CTR   BALTIMORE   MD   21224-2735 884   [DELETED]   Frederick Dialysis  
[DELETED]   196 THOMAS JOHNSON DR   STE 210   FREDERICK   MD   21702-4527 885  
[DELETED]   Fayetteville Dialysis   [DELETED]   1279 HIGHWAY 54 WEST   STE 110  
FAYETTEVILLE   GA   30214 886   [DELETED]   Birmingham Central Dialysis  
[DELETED]   728 RICHARD ARRINGTON JR BLVD S   BIRMINGHAM   AL   35233-2106   887
  [DELETED]   Birmingham North Dialysis   [DELETED]   1917 32ND AVE NORTH    
BIRMINGHAM   AL   35207-3333 888   [DELETED]   Bessemer Dialysis   [DELETED]  
901 WESTLAKE BLVD   STE 101   BESSEMER   AL   35020-5441 889   [DELETED]  
Ensley Dialysis   [DELETED]   2630 AVENUE EAST     ENSLEY   AL   35218-2163 890
  [DELETED]   Sylacauga Dialysis   [DELETED]   1385 WEST FORT WILLIAMS    
SYLACAUGA   AL   35150 891   [DELETED]   Branford Dialysis   [DELETED]   249
WEST MAIN ST     BRANFORD   CT   06405-4022 892  

[DELETED]

  Shrewsbury Dialysis   [DELETED]   7435 WATSON RD   STE 119   SAINT LOUIS   MO
  63119-4415 893   [DELETED]   Milford Dialysis   [DELETED]   470 A-F BRIDGEPORT
AVE     MILFORD   CT   6460 894   [DELETED]   Homerville Dialysis   [DELETED]  
180 CARSWELL RD   STE 180   HOMERVILLE   GA   31634 895   [DELETED]  

Cedartown Dialy

sis

  [DELETED]   325 WEST AVE     CEDARTOWN   GA   30125 896   [DELETED]  
Brookfield Dialysis  

[DELETED]

  19395 W CAPITOL DR  

BLDG C

 

BRO

OKFIELD

 

WI

 

53

045-2736

897   [DELETED]   Henrico County Dialysis   [DELETED]  

527

0 CHAMBERLAYNE RD

    RICHMOND   VA   23227-2950 898   [DELETED]   St. Louis West Dialysis  
[DELETED]   400 NORTH LINDBERGH     ST LOUIS   MO   63141-7814 899   [DELETED]  
Springfield Montvale Dialysis   [DELETED]   2930 S MONTVALE DR   STE A  
SPRINGFIELD   IL   62704-5376 900   [DELETED]   South Norwalk Dialysis  
[DELETED]   31 STEVENS ST     NORWALK   CT   06850-3805 901   [DELETED]  
Decatur East Wood Dialysis   [DELETED]   794 EAST WOOD ST     DECATUR   IL  
62523-1155 902   [DELETED]   Schaeffer Drive Dialysis   [DELETED]   18100
SCHAEFER HWY     DETROIT   MI   48235-2600 903   [DELETED]   Redford Dialysis  
[DELETED]   22711 GRAND RIVER AVE     DETROIT   MI   48219-3113 904   [DELETED]
  Kresge Dialysis   [DELETED]   4145 CASS AVE     DETROIT   MI   48201 905  
[DELETED]   Motor City Dialysis   [DELETED]   HARPER PROF BLDG   4160 JOHN R STE
724   DETROIT   MI   48201 906   [DELETED]   Whitebridge Dialysis   [DELETED]  
103 WHITE BRIDGE PIKE   SUITE 6   NASHVILLE   TN   37209-4514



--------------------------------------------------------------------------------

907   [DELETED]   Columbia Dialysis   [DELETED]   1705 GROVE ST     COLUMBIA  
TN   38401 908   [DELETED]   Murfreesboro Dialysis   [DELETED]   1346 DOW ST    
MURFREESBORO   TN   37130-2414 909   [DELETED]   Lawrenceburg Dialysis  
[DELETED]   2022 N LOCUST AVE     LAWRENCEBURG   TN   38464-2336 910   [DELETED]
  Sumner Dialysis   [DELETED]   300 STEAMPLANT RD   STE 270   GALLATIN   TN  
37066 911   [DELETED]   Cumberland Dialysis   [DELETED]   312 HOSPITAL DR   STE
3   MADISON   TN   37115-5029 912   [DELETED]   Williamson County Dialysis  
[DELETED]   3983 CAROLTHERS PARKWAY   STE E-4   FRANKLIN   TN   37067-5043 913  
[DELETED]   Cumming Dialysis   [DELETED]   CUMMING MARKET PLACE   911
MARKETPLACE BLVD #3   CUMMING  

GA

  30041-7938 914   [DELETED]   Silverton Dialysis   [DELETED]   6929 SILVERTON
AVE     CINCINNATI   OH   45236 915   [DELETED]   Atlanta South Dialysis  
[DELETED]   3158 EAST MAIN ST     EAST POINT   GA   30344-4800 916   [DELETED]  
St. Petersburg Dialysis   [DELETED]   1117 ARLINGTON AVE N     ST PETERSBURG  
FL   33705-1521 917   [DELETED]   Alton Dialysis   [DELETED]   3511 COLLEGE AVE
    ALTON   IL   62002-5009 918   [DELETED]   Edison Dialysis   [DELETED]   29
MERIDIAN RD     EDISON   NJ   08820-2823 919   [DELETED]   Dundalk Dialysis  
[DELETED]   14 COMMERCE ST     DUNDALK   MD   21222 920   [DELETED]   Columbus
East Dialysis   [DELETED]   299 OUTERBELT ST     COLUMBUS   OH   43213-1529 921
  [DELETED]   Dallas East Dialysis   [DELETED]   3312 NORTH BUCKNER BLVD   STE
213   DALLAS   TX   75228-5604 922   [DELETED]   San Ysidro Dialysis   [DELETED]
  1445 30TH ST   STE A   SAN DIEGO   CA   92154-3496 923   [DELETED]   Olathe
Dialysis   [DELETED]   732 W FRONTIER LN     OLATHE   KS   66061-7202 924  
[DELETED]   Orange City Dialysis   [DELETED]   242 TREEMONT DR   BLDG II  
ORANGE CITY   FL   32763-7945 925   [DELETED]   Miami East Dialysis   [DELETED]
  1250 NW 7TH ST   STE 106   MIAMI   FL   33125-3744 926   [DELETED]   Temple
Terrace Dialysis   [DELETED]   11306 53RD ST     TEMPLE TERRACE   FL  
33617-2214 927   [DELETED]   Midlothian Dialysis   [DELETED]   14281 MIDLOTHIAN
TPKE   BLDG B   MIDLOTHIAN   VA   23113-6560 928   [DELETED]   Christian County
Dialysis   [DELETED]   200 BURLEY AVE     HOPKINSVILLE   KY   42240-8725 929  
[DELETED]   St. Louis West PD Dialysis   [DELETED]   400 NORTH LINDBERGH   PD
PROGRAM   CREVE COEUR   MO   63141-7814 930   [DELETED]   Atlanta Midtown
Dialysis   [DELETED]   489 PEACHTREE ST   STE 100   ATLANTA   GA   30308-3101
931   [DELETED]   Silverton Home Training Dialysis   [DELETED]   6929 SILVERTON
AVE     CINCINNATI   OH   45236-3701 932   [DELETED]   Philadelphia 42nd Street
Dialysis   [DELETED]   4126 WALNUT ST     PHILADELPHIA   PA   19104-3511 933  
[DELETED]   Radnor Dialysis   [DELETED]   250 KING OF PRUSSIA RD     RADNOR   PA
  19087-5220 934   [DELETED]   St. Louis Dialysis   [DELETED]   324 DEBALIVIERE
AVE     ST. LOUIS   MO   63112 935   [DELETED]   Elkins Park Dialysis  
[DELETED]   8380 OLD YORK RD   STE 100   ELKINS PARK   PA   19027-1574 936  
[DELETED]   Mainland Dialysis   [DELETED]   2600 GULF FREEWAY     LA MARQUE   TX
  77568-4922 937   [DELETED]   Island Dialysis   [DELETED]   5920 BROADWAY ST  
  GALVESTON   TX   77551-4305 938   [DELETED]   Orlando Home Training Dialysis  
[DELETED]   3885 OAKWATER CIRCLE   STE C   ORLANDO   FL   32806-6264 939  
[DELETED]   Mechanicsville Dialysis   [DELETED]   8191 ATLEE RD    
MECHANICSVILLE   VA   23116-1807 940   [DELETED]   San Diego East Dialysis  
[DELETED]   292 EUCLID AVE   STE 100   SAN DIEGO   CA   92114-3609 941  
[DELETED]   Russellville Dialysis   [DELETED]   14897 HWY 43     RUSSELLVILLE  
AL   35653-1954 942   [DELETED]   Encinitas Dialysis   [DELETED]   332 SANTA FE
DR   STE 100   ENCINITAS   CA   92024-5143 943   [DELETED]   Rushville Dialysis
  [DELETED]   112 SULLIVAN DRIVE     RUSHVILLE   IL   62681-1293 944   [DELETED]
  Plainfield Dialysis   [DELETED]   1200 RANDOLPH RD   KENYAN HOUSE   PLAINFIELD
  NJ   07060-3361 945   [DELETED]   Parkersburg Dialysis   [DELETED]   1824
MURDOCH AVE   STE 44   PARKERSBURG   WV   26101-3230 946   [DELETED]   Tucson
South Central Dialysis   [DELETED]   2024 EAST IRVINGTON   STE 7   TUCSON   AZ  
85714-1825 947   [DELETED]   Hazelwood Dialysis   [DELETED]   637 DUNN RD    
HAZELWOOD   MO   63042-1725 948   [DELETED]   Durham West Dialysis   [DELETED]  
4307 WESTERN PARK PLACE     DURHAM   NC   27705-1204 949   [DELETED]   Liberty
Dialysis   [DELETED]   2525 GLEN HENDREN DR     LIBERTY   MO   64068-9625 950  
[DELETED]   Chino Dialysis   [DELETED]   4445 RIVERSIDE DR     CHINO   CA  
91710-3961 951   [DELETED]   Greenview Dialysis   [DELETED]   18544 EIGHT MILE
RD     SOUTHFIELD   MI   48075-4194 952   [DELETED]   Perry Dialysis   [DELETED]
  118 WEST MAIN     PERRY   FL   32347-2656 953   [DELETED]   Bethany Dialysis  
[DELETED]   21 N 12TH ST   STE 201   KANSAS CITY   KS   66102-5161 954  
[DELETED]   Ashtabula Dialysis   [DELETED]   1614 W 19TH ST     ASHTABULA   OH  
44004 955   [DELETED]   Northland Dialysis   [DELETED]   2750 CLAY EDWARDS DR  
STE 100   N KANSAS CITY   MO   64116-3248 956   [DELETED]   Lake St. Louis
Dialysis   [DELETED]   201 BREVCO PLAZA     LAKE ST. LOUIS   MO   63367 957  
[DELETED]   Wyandotte West Dialysis   [DELETED]   8919 PARALLEL PARKWAY STE    
KANSAS CITY   KS   66112 958   [DELETED]   Huntingdon Valley Dialysis  
[DELETED]   769 HUNTINGDON PIKE   STE 18   HUNTINGDON VALLEY   PA   19006-8362
959   [DELETED]   Glendale Dialysis   [DELETED]   1000 E PALMER AVE     GLENDALE
  CA   91205-3532 960   [DELETED]   Toledo Dialysis   [DELETED]   1614 S BYRNE
RD     TOLEDO   OH   43614-3402 961   [DELETED]   Cameron Dialysis   [DELETED]  
1003 WEST 4TH ST     CAMERON   MO   64429-1466 962   [DELETED]   Omaha Central
Dialysis   [DELETED]   144 S 40TH ST     OMAHA   NE   68131-3004 963   [DELETED]
  Chillicothe Dialysis   [DELETED]   507 PARK LANE     CHILLICOTHE   MO  
64601-1561



--------------------------------------------------------------------------------

964   [DELETED]   Council Bluffs Dialysis   [DELETED]   300 W BROADWAY   STE 150
  COUNCIL BLUFFS   IA   51503-9045 965   [DELETED]   DeRidder Dialysis  
[DELETED]   239 EAST 1ST ST     DERIDDER   LA   70634 966   [DELETED]  
Farmerville Dialysis   [DELETED]   1008 STERLINGTON HWY     FARMERVILLE   LA  
71241-3810 967   [DELETED]   Dodge County Dialysis   [DELETED]   2125 E 23RD AVE
SOUTH     FREMONT   NE   68025 968   [DELETED]   Nodaway County Dialysis  
[DELETED]   2613 SOUTH MAIN     MARYVILLE   MO   64468-3601 969   [DELETED]  
Monroe North Dialysis   [DELETED]   2344 STERLINGTON RD     MONROE   LA   71203
970   [DELETED]   Omaha North Dialysis   [DELETED]   6572 AMES AVE     OMAHA  
NE   68104-1931 971   [DELETED]   Omaha South Dialysis   [DELETED]   3427 L ST  
STE 16   OMAHA   NE   68107-2577 972   [DELETED]   Lake Charles Southwest
Dialysis   [DELETED]   433 SOUTH RYAN ST     LAKE CHARLES   LA   70602 973  
[DELETED]   St. Joseph Dialysis   [DELETED]   5514 CORPORATE DR   STE 100   ST
JOSEPH   MO   64507-7752 974   [DELETED]   Sulphur Dialysis   [DELETED]   944
BEGLIS PARKWAY     SULPHUR   LA   70663-5102 975   [DELETED]   Tipton County
Dialysis   [DELETED]   107 TENNESSEE AVE     COVINGTON   TN   38019 976  
[DELETED]   Dyersburg Dialysis   [DELETED]   1575 PARR AVE     DYERSBURG   TN  
38024 977   [DELETED]   Lake Charles South Dialysis   [DELETED]   4015 COMMON ST
    LAKE CHARLES   LA   70607 978   [DELETED]   Monroe LA Dialysis   [DELETED]  
1701 HWY 165 BYPASS SOUTH     MONROE   LA   71202 979   [DELETED]   Effingham
North Dialysis   [DELETED]   301 N PINE ST     SPRINGFIELD   GA   31329-3076 980
  [DELETED]   Westminster South Dialysis   [DELETED]   14260 BEACH BLVD    
WESTMINSTER   CA   92683-4562 981   [DELETED]   Williams Street Dialysis  
[DELETED]   2812 WILLIAMS ST     SAVANNAH   GA   31404-4134 982   [DELETED]  
DeRenne Dialysis   [DELETED]   5303 MONTGOMERY ST     SAVANNAH   GA   31405-5138
983   [DELETED]   Abercorn Dialysis   [DELETED]   11706 MERCY BLVD   BLDG 9  
SAVANNAH   GA   31419-1751 984   [DELETED]   Monroe Jackson St Dialysis  
[DELETED]   309 JACKSON ST     MONROE   LA   71201-7407 985   [DELETED]   Fort
Myers North Dialysis   [DELETED]   16101 NORTH CLEVELAND AVE     N FT MYERS   FL
  33903-2148 986   [DELETED]   Butler County Dialysis   [DELETED]   3497 S DIXIE
HWY     FRANKLIN   OH   45005-5717 987   [DELETED]   Willingboro   [DELETED]  
230 VAN SCIVER PKWY     WILLINGBORO   NJ   08046-1131 988   [DELETED]  
McKeesport West Dialysis   [DELETED]   101 9TH ST     MCKEESPORT   PA   15132
989   [DELETED]   College Dialysis   [DELETED]   6535 UNIVERSITY AVE     SAN
DIEGO   CA   92115-5810 990   [DELETED]   Montezuma Dialysis   [DELETED]   114
DEVAUGHN ST     MONTEZUMA   GA   31063-1708 991   [DELETED]   Romulus Dialysis  
[DELETED]   31470 ECORSE RD     ROMULUS   MI   48174-1963 992   [DELETED]  
Wrightsville Dialysis   [DELETED]   511 WEST ELM ST     WRIGHTSVILLE   GA  
31096-1223 993   [DELETED]   Tower Dialysis   [DELETED]   8635 W 3RD ST   STE
W560   LOS ANGELES   CA   90048-6176 994   [DELETED]   Columbus Downtown
Dialysis   [DELETED]   415 EAST MOUND ST     COLUMBUS   OH   43215 995  
[DELETED]   Northeast Columbia Dialysis   [DELETED]   10 GATEWAY CORNERS PKWY  
STE 200   COLUMBIA   SC   29203-8905 996   [DELETED]   Charlotte East Dialysis  
[DELETED]   3204 NORTH SHARON AMITY RD     CHARLOTTE   NC   28205-6541 997  
[DELETED]   Carmel Mountain Dialysis   [DELETED]   9850 CARMEL MOUNTAIN RD    
SAN DIEGO   CA   92129-2812 998   [DELETED]   Lenexa Dialysis   [DELETED]   8630
HALSEY ST     LENEXA   KS   66215-2880 999   [DELETED]   Nashua Dialysis  
[DELETED]   38 TYLER ST   STE 100   NASHUA   NH   03060-2943 1000   [DELETED]  
Illini Renal Dialysis   [DELETED]   507 E UNIVERSITY AVE     CHAMPAIGN   IL  
61820-3828 1001   [DELETED]   Loring Heights Dialysis   [DELETED]   1575
NORTHSIDE DR NW   STE 405   ATLANTA   GA   30318 1002   [DELETED]   Forest Hills
Dialysis   [DELETED]   2693 FOREST HILLS RD SW     WILSON   NC   27893-4430 1003
  [DELETED]   St. Peters Dialysis   [DELETED]   300 FIRST EXECUTIVE AVE   STE A
  SAINT PETERS   MO   63376-1655 1004   [DELETED]   Penn Valley Dialysis  
[DELETED]   11374 PLEASANT VALLEY RD     PENN VALLEY   CA   95946-9580 1005  
[DELETED]   Platte Woods Dialysis   [DELETED]   7667 NW PRAIRIE VIEW RD    
KANSAS CITY   MO   64151-1544 1006   [DELETED]   Fresno North Dialysis  
[DELETED]   770 WEST PINEDALE     FRESNO   CA   93711-5744 1007   [DELETED]  
Middlesex County Dialysis   [DELETED]   41 MALL RD     BURLINGTON   MA  
01803-4136 1008   [DELETED]   Clearfield Dialysis   [DELETED]   SJ WATERWORTH
MED BLDG   1033 TURNPIKE AVE STE 100   CLEARFIELD   PA   16830-3061 1009  
[DELETED]   Papillion Dialysis   [DELETED]   1502 S WASHINGTON AVE   STE 100  
PAPILLION   NE   68046-3131 1010   [DELETED]   Birmingham Home Training Dialysis
  [DELETED]   2101 7TH AVE SOUTH     BIRMINGHAM   AL   35233-3105 1011  
[DELETED]   Bayou Dialysis (Magnolia)   [DELETED]   210 E SPILLMAN RD    
GONZALES   LA   70737 1012   [DELETED]   Radford Dialysis   [DELETED]   600 E
MAIN ST   STE F   RADFORD   VA   24141-1786 1013   [DELETED]   Eufaula Dialysis
  [DELETED]   220 N ORANGE AVE     EUFAULA   AL   36027-1612 1014   [DELETED]  
Coshocton Dialysis   [DELETED]   1404 CHESTNUT ST EAST     COSHOCTON   OH  
43812-1401 1015   [DELETED]   Costa Mesa Dialysis   [DELETED]   1590 SCENIC AVE
    COSTA MESA   CA   92626-1400 1016   [DELETED]   Little Rock Dialysis  
[DELETED]   5800 WEST 10TH   SUITE 510   LITTLE ROCK   AR   72204-1752 1017  
[DELETED]   Northport Dialysis   [DELETED]   2401 HOSPITAL DR     NORTHPORT   AL
  35476 1018   [DELETED]   Pageland Dialysis   [DELETED]   505A S PEARL ST    
PAGELAND   SC   29728-2222 1019   [DELETED]   Bakersfield South Dialysis  
[DELETED]   7701 WHITE LANE   STE D   BAKERSFIELD   CA   93309-0201 1020  
[DELETED]   Newaygo County Dialysis   [DELETED]   1317 WEST MAIN ST     FREMONT
  MI   49412-1478



--------------------------------------------------------------------------------

1021   [DELETED]   Cedar Lane Dialysis   [DELETED]   6334 CEDAR LANE   STE 101  
COLUMBIA   MD   21044-3818 1022   [DELETED]   Torrington Dialysis   [DELETED]  
780 LITCHFIELD ST   STE 100   TORRINGTON   CT   6790 1023   [DELETED]  
Janesville Dialysis   [DELETED]   1305 WOODMAN RD     JANESVILLE   WI   53545
1024   [DELETED]   Bloomfield Dialysis   [DELETED]   29 GRIFFIN RDSOUTH    
BLOOMFIELD   CT   6002 1025   [DELETED]   Anthem Village Dialysis   [DELETED]  
2530 ANTHEM VILLAGE DR     HENDERSON   NV   89052 1026   [DELETED]   Glen Burnie
Dialysis   [DELETED]   120 NORTH LANGLEY RD     GLEN BURNIE   MD   21060-6578
1027   [DELETED]   Melbourne Dialysis   [DELETED]   2235 S BABCOCK ST    
MELBOURNE   FL   32901-5305 1028   [DELETED]   St. Petersburg South Dialysis  
[DELETED]   2850 34TH ST SOUTH     ST PETERSBURG   FL   33711 1029   [DELETED]  
Belpre Dialysis   [DELETED]   2906 WASHINGTON BLVD     BELPRE   OH   45714 1030
  [DELETED]   Stockton Home Training Dialysis   [DELETED]   545 EAST CLEVELAND
ST   SUITE A   STOCKTON   CA   95204-5535 1031   [DELETED]   Escondido Home
Training Dialysis   [DELETED]   635 EAST GRAND AVE     ESCONDIDO   CA  
92025-4402 1032   [DELETED]   Rock Prairie Road Dialysis   [DELETED]   1605 ROCK
PRAIRIE RD   STE 101   COLLEGE STATION   TX   77845-8358 1033   [DELETED]  
Market Street (formerly Philadelphia Market Street)   [DELETED]   3701 MARKET ST
  STE 100   PHILADELPHIA   PA   19104-5501 1034   [DELETED]   Northwood (fka
Toledo East)   [DELETED]   611 LEMOYNE RD     NORTHWOOD   OH   43619-1811 1035  
[DELETED]   Tyson’s Corner Dialysis   [DELETED]   8391 OLD COURTHOUSE RD   STE
160   VIENNA   VA   22182-3819 1036   [DELETED]   Southern Maryland Dialysis  
[DELETED]   9211 STUART LANE   4TH FL   CLINTON   MD   20735 1037   [DELETED]  
Cottage City Dialysis   [DELETED]   3804 BLADENSBURG RD     COTTAGE CITY   MD  
20722-1613 1038   [DELETED]   Brentwood Dialysis   [DELETED]   1231 BRENTWOOD RD
NE     WASHINGTON   DC   20018-1019 1039   [DELETED]   Amelia Dialysis  
[DELETED]   15151 PATRICK HENRY HWY     AMELIA COURT HOUSE   VA   23002-4700
1040   [DELETED]   Eighth Street Dialysis   [DELETED]   300 8TH ST NE    
WASHINGTON   DC   20002-6108 1041   [DELETED]   Chester Dialysis   [DELETED]  
10360 IRONBRIDGE RD     CHESTER   VA   23831-1425 1042   [DELETED]   Howard
County Dialysis   [DELETED]   5999 HARPER’S FARM RD   STE E-110   COLUMBIA   MD
  21044 1043   [DELETED]   Catonsville Dialysis   [DELETED]   1581 SULPHUR
SPRING RD   112   BALTIMORE   MD   21227-2599 1044   [DELETED]   Mercy Dialysis
  [DELETED]   315 NORTH CALVERT ST   STE 300   BALTIMORE   MD   21202-3611 1045
  [DELETED]   Harbor Park Dialysis   [DELETED]   111 CHERRY HILL RD    
BALTIMORE   MD   21225 1046   [DELETED]   Dabney Dialysis   [DELETED]   2028
DABNEY RD   BLDG 16   RICHMOND   VA   23230 1047   [DELETED]   Hioaks Dialysis  
[DELETED]   671 HIOAKS RD   STE A   RICHMOND   VA   23225-4042 1048   [DELETED]
  Arlington Dialysis   [DELETED]   1701 N GEORGE MASON DR   DELIVER BEHIND
HOSPITAL TO DAVITA DIALYSIS   ARLINGTON   VA   22205-3610 1049   [DELETED]  
Landover Dialysis   [DELETED]   1200 MERCANTILE LN   STE 105   UPPER MARLBORO  
MD   20774-5389 1050   [DELETED]   Staunton Dialysis   [DELETED]   29 IDLEWOOD
BLVD HWY 250     STAUNTON   VA   24401-9355 1051   [DELETED]   Covington
Dialysis   [DELETED]   2504 VALLEY RIDGE RD     COVINGTON   VA   24426 1052  
[DELETED]   Culpeper Dialysis   [DELETED]   430 SOUTHRIDGE PARKWAY     CULPEPPER
  VA   22701 1053   [DELETED]   Greenbrier Dialysis   [DELETED]   129 SENECA
TRAIL     LEWISBURG   WV   24901-1564 1054   [DELETED]   Harrisonburg Dialysis  
[DELETED]   871 CANTRELL AVE   STE 100   HARRISONBURG   VA   22801 1055  
[DELETED]   Lexington Dialysis   [DELETED]   756 N LEE HWY     LEXINGTON   VA  
24450-3724 1056   [DELETED]   Manteca Dialysis   [DELETED]   1156 SOUTH MAIN    
MANTECA   CA   95336-3208 1057   [DELETED]   Roseburg/Mercy Dialysis   [DELETED]
  2599 NW EDENBOWER BLVD     ROSEBURG   OR   97470-6220 1058   [DELETED]   Daly
City Dialysis   [DELETED]   1498 SOUTHGATE AVE   STE 101   DALY CITY   CA  
94015-4015 1059   [DELETED]   Vallejo Dialysis   [DELETED]   121 HOSPITAL DR    
VALLEJO   CA   94589-2562 1060   [DELETED]   Salem Dialysis   [DELETED]   3550
LIBERTY RD SOUTH     SALEM   OR   97302-5700 1061   [DELETED]   Fresno Dialysis
  [DELETED]   1111 E WARNER ST     FRESNO   CA   93710-4030 1062   [DELETED]  
Oakland Dialysis   [DELETED]   5354 CLAREMONT AVE     OAKLAND   CA   94618-1035
1063   [DELETED]   Bakersfield Dialysis   [DELETED]   4900 CALIFORNIA AVE   STE
100A   BAKERSFIELD   CA   93309-7024 1064   [DELETED]   Northeast Bakersfield
Dialysis   [DELETED]   3761 MALL VIEW RD     BAKERSFIELD   CA   93306-3048 1065
  [DELETED]   San Francisco Dialysis   [DELETED]   1499 WEBSTER ST     SAN
FRANCISCO   CA   94115-3705 1066   [DELETED]   Hanford Dialysis   [DELETED]  
402 WEST EIGHTH ST     HANFORD   CA   93230-4536 1067   [DELETED]   San Pablo
Dialysis   [DELETED]   14020 SAN PABLO AVE     SAN PABLO   CA   94806-3604 1068
  [DELETED]   Chinatown Dialysis   [DELETED]   636 CLAY ST     SAN FRANCISCO  
CA   94111-2502 1069   [DELETED]   El Cerrito Dialysis   [DELETED]   10690 SAN
PABLO AVE     EL CERRITO   CA   94530-2620 1070   [DELETED]   Tracy Dialysis  
[DELETED]   425 W BEVERLY PL   STE A   TRACY   CA   95376-3010 1071   [DELETED]
  Salem North Dialysis   [DELETED]   1220 LIBERTY ST NE     SALEM   OR  
97301-7330 1072   [DELETED]   Auburn Dialysis   [DELETED]   3126 PROFESSIONAL DR
  SUITE 100   AUBURN   CA   95603-2407 1073   [DELETED]   Grass Valley Dialysis
  [DELETED]   776 FREEMAN LANE   STE A-B   GRASS VALLEY   CA   95949-9618 1074  
[DELETED]   Santee Dialysis   [DELETED]   228 BRADFORD BLVD     SANTEE   SC  
29142-8677 1075   [DELETED]   Upland Dialysis   [DELETED]   600 N 13TH AVE    
UPLAND   CA   91786-4905 1076   [DELETED]   Vance County Dialysis   [DELETED]  
511 RUIN CREEK RD   STE 202   HENDERSON   NC   27536-5919 1077   [DELETED]  
Edenton Dialysis   [DELETED]   703 LUKE ST     EDENTON   NC   27932-9694



--------------------------------------------------------------------------------

1078   [DELETED]   Ahoskie Dialysis   [DELETED]   129 HERTFORD COUNTY HIGH RD  
  AHOSKIE   NC   27910-8131 1079   [DELETED]   St. Matthews Dialysis   [DELETED]
  602 FR HUFF DR N     ST MATTHEWS   SC   29135-9596 1080   [DELETED]  
Winnsboro Dialysis   [DELETED]   1134 KINCAID BRIDGE RD   STE A   WINNSBORO   SC
  29180-7116 1081   [DELETED]   Allendale County Dialysis   [DELETED]   202 N
HAMPTON ST   PO BOX 946   FAIRFAX   SC   29827 1082   [DELETED]   Edgefield
Dialysis   [DELETED]   700 AUGUSTA RD     EDGEFIELD   SC   29824-1510 1083  
[DELETED]   North Orangeburg Dialysis   [DELETED]   3031 ST MATTHEWS RD    
ORANGEBURG   SC   29118-1443 1084   [DELETED]   South Orangeburg Dialysis  
[DELETED]   1080 SUMMERS AVE     ORANGEBURG   SC   29115-4920 1085   [DELETED]  
North Augusta Dialysis   [DELETED]   201 EDGEFIELD RD     NORTH AUGUSTA   SC  
29841-2400 1086   [DELETED]   Greenwood Dialysis   [DELETED]   109 OVERLAND DR  
  GREENWOOD   SC   29646-4053 1087   [DELETED]   Union County Dialysis  
[DELETED]   701 E ROOSEVELT BLVD   BLDG 400   MONROE   NC   28112-4107 1088  
[DELETED]   South Charlotte Dialysis   [DELETED]   6450 BANNINGTON RD    
CHARLOTTE   NC   28226-1327 1089   [DELETED]   Lancaster SC Dialysis   [DELETED]
  980 WOODLAND DR   STE 100   LANCASTER   SC   29720-1964 1090   [DELETED]  
Central Columbia Dialysis   [DELETED]   3511 MEDICAL DR     COLUMBIA   SC  
29203-6504 1091   [DELETED]   Central Bamberg Dialysis   [DELETED]   67 SUNSET
DR     BAMBERG   SC   29003-1181 1092   [DELETED]   West Tallahassee Dialysis  
[DELETED]   2645 WEST TENNESSEE ST     TALLAHASSEE   FL   32304-2547 1093  
[DELETED]   Daytona South Dialysis   [DELETED]   1026 S RIDGEWOOD AVE    
DAYTONA BEACH   FL   32114-6108 1094   [DELETED]   Daytona Beach Dialysis  
[DELETED]   575 N CLYDE MORRIS BLVD   STE B   DAYTONA BEACH   FL   32114-2323
1095   [DELETED]   West Tampa Dialysis   [DELETED]   4515 GEORGE RD   STE 300  
TAMPA   FL   33634-7300 1096   [DELETED]   Fontana Dialysis   [DELETED]   16655
FOOTHILL BLVD   STE 300   FONTANA   CA   92335 1097   [DELETED]   Fort Myers
Dialysis   [DELETED]   2133 WINKLER AVE     FORT MYERS   FL   33901-9128 1098  
[DELETED]   Cape Coral Dialysis   [DELETED]   1315 SE 8TH TER     CAPE CORAL  
FL   33990-3213 1099   [DELETED]   Lehigh Acres Dialysis   [DELETED]   2719 4TH
ST W     LEHIGH ACRES   FL   33971-1942 1100   [DELETED]   Los Banos Dialysis  
[DELETED]   222 I ST     LOS BANOS   CA   93635-4132 1101   [DELETED]   Dade
City Dialysis   [DELETED]   37205 MEDICAL DR     DADE CITY   FL   33525-5246
1102   [DELETED]   Kissimmee Dialysis   [DELETED]   802 N JOHN YOUNG PKWY    
KISSIMMEE   FL   34741-4912 1103   [DELETED]   New Smyrna Beach Dialysis  
[DELETED]   110 S ORANGE ST     NEW SMYRNA BEACH   FL   32168-7153 1104  
[DELETED]   Lake Wales Dialysis   [DELETED]   1125 BRYN MAWR AVE     LAKE WALES
  FL   33853-4333 1105   [DELETED]   Dearborn Dialysis   [DELETED]   1185 MONROE
    DEARBORN   MI   48124 1106   [DELETED]   Greater Miami Dialysis   [DELETED]
  160 NW 176TH ST   STE 100   MIAMI   FL   33169-5023 1107   [DELETED]   Burbank
Dialysis   [DELETED]   1211 N SAN FERNANDO BLVD     BURBANK   CA   91504-4234
1108   [DELETED]   Greater Daytona Home Training Dialysis   [DELETED]   575 N
CLYDE MORRIS BLVD   STE A   DAYTONA BEACH   FL   32114-2323 1109   [DELETED]  
Lakeland Dialysis   [DELETED]   515 BELLA VISTA     LAKELAND   FL   33805-3005
1110   [DELETED]   Burlington North Dialysis   [DELETED]   1164 E ROUTE 130    
BURLINGTON   NJ   08016-2954 1111   [DELETED]   Delano Dialysis   [DELETED]  
905 MAIN ST.     DELANO   CA   93215-1729 1112   [DELETED]   Erie Dialysis  
[DELETED]   350 EAST BAYFRONT PKWY   STE A   ERIE   PA   16507-2410 1113  
[DELETED]   Homestead Dialysis   [DELETED]   207 WEST 7TH AVE     W HOMESTEAD  
PA   15120 1114   [DELETED]   Plant City Dialysis   [DELETED]   1211 W REYNOLDS
ST     PLANT CITY   FL   33563-4321 1115   [DELETED]   Winter Haven Dialysis  
[DELETED]   1625 MARTIN LUTHER KING DR     WINTER HAVEN   FL   33881-5226 1116  
[DELETED]   Charlotte Dialysis   [DELETED]   2321 W MOREHEAD ST   STE 102  
CHARLOTTE   NC   28208-3748 1117   [DELETED]   McKeesport Dialysis   [DELETED]  
OAK PARK MALL DAVITA HEALTHCARE   2001 LINCOLN WAY   WHITE OAK   PA   15131 1118
  [DELETED]   Broward Dialysis   [DELETED]   1500 N FEDERAL HWY   STE 100   FT
LAUDERDALE   FL   33304-5600 1119   [DELETED]   Athens Dialysis   [DELETED]  
1005 WEST MARKET ST   STE 15   ATHENS   AL   35611 1120   [DELETED]   Bradenton
Dialysis   [DELETED]   3501 CORTEZ RD W   STE 104   BRADENTON   FL   34210-3104
1121   [DELETED]   Deland Dialysis   [DELETED]   346 EAST NEW YORK AVE    
DELAND   FL   32724-5510 1122   [DELETED]   Boynton/North Delray Dialysis  
[DELETED]   2655 W ATLANTIC AVE     DELRAY BEACH   FL   33445-4429 1123  
[DELETED]   Lake Worth Dialysis   [DELETED]   2459 S CONGRESS AVE   STE 100  
WEST PALM BEACH   FL   33406-7613 1124   [DELETED]   Palm Coast Dialysis  
[DELETED]   13 KINGSWOOD DR   STE A   PALM COAST   FL   32137-4614 1125  
[DELETED]   Fort Myers South Dialysis   [DELETED]   8570 GRANITE COURT     FORT
MYERS   FL   33908-4102 1126   [DELETED]   Woodburn Dialysis   [DELETED]   2245
COUNTRY CLUB RD     WOODBURN   OR   97071-2811 1127   [DELETED]   Four Freedoms
(fka Range Street Dialysis)   [DELETED]   289A SW RANGE AVE     MADISON   FL  
32340-2340 1128   [DELETED]   West Philadelphia Dialysis   [DELETED]   6510
EASTWICK AVE     PHILADELPHIA   PA   19142-3311 1129   [DELETED]   Tucson West
Dialysis   [DELETED]   1780 W ANKLAM RD     TUCSON   AZ   85745-2632 1130  
[DELETED]   Tucson East Dialysis   [DELETED]   6420 E BROADWAY AVE   STE C300  
TUCSON   AZ   85710-3512 1131   [DELETED]   Tallahassee South Dialysis  
[DELETED]   2410 S ADAMS STREET     TALLAHASSEE   FL   32301-6325 1132  
[DELETED]   Selma Dialysis   [DELETED]   2001 HIGH ST     SELMA   CA  
93662-3512 1133   [DELETED]   Hinesville Dialysis   [DELETED]   522 ELMA G MILES
PKWY     HINESVILLE   GA   31313-4021 1134   [DELETED]   Los Angeles Downtown
Dialysis   [DELETED]   2021 S FLOWER ST     LOS ANGELES   CA   90007-1342



--------------------------------------------------------------------------------

1135   [DELETED]   Anaheim Dialysis   [DELETED]   1107 WEST LA PALMA AVE    
ANAHEIM   CA   92801-2804 1136   [DELETED]   Martinsville Dialysis   [DELETED]  
33 BRIDGE STREET S   STE A   MARTINSVILLE   VA   24112-6214 1137   [DELETED]  
Jefferson Dialysis   [DELETED]   14 CLAIRTON BLVD     PITTSBURGH   PA  
15236-3911 1138   [DELETED]   Saddleback Dialysis   [DELETED]   23141 PLAZA
POINTE DR     LAGUNA HILLS   CA   92653-1425 1139   [DELETED]   Sun City Center
Dialysis   [DELETED]   775 CORTARO DR     SUN CITY CENTER   FL   33573-6812 1140
  [DELETED]   Paris Dialysis   [DELETED]   32 STEUBENVILLE PK     PARIS   PA  
15021 1141   [DELETED]   Central Tampa Dialysis   [DELETED]   4204 N MACDILL AVE
  SOUTH BLDG   TAMPA   FL   33607-6342 1142   [DELETED]   Zephyrhills Dialysis  
[DELETED]   6610 STADIUM DR     ZEPHYRHILLS   FL   33542-7510 1143   [DELETED]  
Bartow Dialysis   [DELETED]   1190 E CHURCH ST     BARTOW   FL   33830-4117 1144
  [DELETED]   Ormond Beach Dialysis   [DELETED]   495 S NOVA RD   STE 109  
ORMOND BEACH   FL   32174-8444 1145   [DELETED]   Lakeland South Dialysis  
[DELETED]   5050 S FLORIDA AVE   STE 1   LAKELAND   FL   33813-2501 1146  
[DELETED]   St. Mary’s Dialysis   [DELETED]   204 ARNOW DR     ST MARY’S   GA  
31558-4071 1147   [DELETED]   Miami North Dialysis   [DELETED]   860 NE 125TH ST
    NORTH MIAMI   FL   33161-5743 1148   [DELETED]   Naples Dialysis   [DELETED]
  661 9TH ST NORTH     NAPLES   FL   34102-8132 1149   [DELETED]   Bonita
Springs Dialysis   [DELETED]   9132-9134 BONITA BEACH RD     BONITA SPRINGS   FL
  34135-4281 1150   [DELETED]   Orlando Southwest Dialysis   [DELETED]   6925
LAKE ELLENOR DR   STE 650   ORLANDO   FL   32809-4603 1151   [DELETED]   Quincy
Dialysis   [DELETED]   878 STRONG ROAD     QUINCY   FL   32351-5243 1152  
[DELETED]   Tallahassee Dialysis   [DELETED]   1607 PHYSICIANS DR    
TALLAHASSEE   FL   32308-4620 1153   [DELETED]   South Beach Dialysis  
[DELETED]   4701 N MERIDIAN AVE     MIAMI BEACH   FL   33140-2910 1154  
[DELETED]   Americus Dialysis   [DELETED]   227 N LEE ST     AMERICUS   GA  
31709-3525 1155   [DELETED]   Corry Dialysis   [DELETED]   300 YORK ST     CORRY
  PA   16407 1156   [DELETED]   Elizabethtown Dialysis   [DELETED]   844 N
HANOVER ST     ELIZABETHTOWN   PA   17022-1303 1157   [DELETED]   Lumberton
Dialysis   [DELETED]   668 MAIN ST     LUMBERTON   NJ   08048-5014 1158  
[DELETED]   Cobbs Creek Dialysis   [DELETED]   1700 S 60TH ST     PHILADELPHIA  
PA   19142-1404 1159   [DELETED]   Westland Dialysis   [DELETED]   5715 N VENOY
RD     WESTLAND   MI   48185-2830 1160   [DELETED]   Meadville Dialysis  
[DELETED]   19050 PARK AVE PLAZA     MEADVILLE   PA   16335 1161   [DELETED]  
Bradford Dialysis   [DELETED]   665 EAST MAIN ST     BRADFORD   PA   16701 1162
  [DELETED]   Southgate Dialysis   [DELETED]   14752 NORTHLINE     SOUTHGATE  
MI   48195-2467 1163   [DELETED]   Dubois Dialysis   [DELETED]   5780 SHAFFER RD
  STE 106B   DU BOIS   PA   15801-3872 1164   [DELETED]   Waynesburg Dialysis  
[DELETED]   248 ELM DR     WAYNESBURG   PA   15370 1165   [DELETED]  
Selinsgrove Dialysis   [DELETED]   1030 NORTH SUSQUEHANNA TRAIL     SELINSGROVE
  PA   17870-7767 1166   [DELETED]   Arlington Dialysis   [DELETED]   1250 EAST
PIONEER PARKWAY   SUITE 700   ARLINGTON   TX   76010-6422 1167   [DELETED]  
Grapevine Dialysis   [DELETED]   1600 W NORTHWEST HWY   STE 100   GRAPEVINE   TX
  76051-3177 1168   [DELETED]   Willow Dialysis   [DELETED]   1675 ALEX DRIVE  
  WILMINGTON   OH   45177-2446 1169   [DELETED]   New Braunfels Dialysis  
[DELETED]   900 LOOP 337     NEW BRAUNFELS   TX   78130-3555 1170   [DELETED]  
Castroville Dialysis   [DELETED]   1003 US HIGHWAY 90 W     CASTROVILLE   TX  
78009-3854 1171   [DELETED]   Chickasha Dialysis   [DELETED]   228 SOUTH 29TH  
  CHICKASHA   OK   73018-2502 1172   [DELETED]   Sugarloaf (Lawrenceville)
Dialysis   [DELETED]   1705 BELLE MEADE COURT   SUITE 110   LAWRENCEVILLE   GA  
30043-5895 1173   [DELETED]   Buford Dialysis   [DELETED]   1550 BUFORD HIGHWAY
  SUITE 1E   BUFORD   GA   30518-3666 1174   [DELETED]   St. Louis Park PD  
[DELETED]   3505 LOUISIANA AVENUE S     ST LOUIS PARK   MN   55426-4121 1175  
[DELETED]   Front Royal Dialysis   [DELETED]   1077D N SHENANDOAH AVE     FRONT
ROYAL   VA   22630-3546 1176   [DELETED]   Winchester Dialysis   [DELETED]   190
CAMPUS BLVD STE 150     WINCHESTER   VA   22601-2872 1177   [DELETED]  
Hillsboro Dialysis   [DELETED]   207 NW I-35     HILLSBORO   TX   76645-2658
1178   [DELETED]   New Hope Dialysis (Golden Valley)   [DELETED]   5640
INTERNATIONAL PARKWAY     NEW HOPE   MN   55428-3047 1179   [DELETED]  
Richfield Dialysis   [DELETED]   6601 LYNDALE AVENUE SOUTH   SUITE 150  
RICHFIELD   MN   55423-2490 1180   [DELETED]   Fairborne Dialysis   [DELETED]  
3070 PRESIDENTIAL DR   SUITE A   FAIRBORN   OH   45324-6220 1181   [DELETED]  
Benton Dialysis   [DELETED]   1151 ROUTE 14 WEST     BENTON   IL   62812-1500
1182   [DELETED]   Centralia Dialysis   [DELETED]   1231 STATE ROUTE 161 EAST  
  CENTRALIA   IL   62801-6739 1183   [DELETED]   Marion Dialysis   [DELETED]  
324 SOUTH 4TH ST     MARION   IL   62959-1241 1184   [DELETED]   Mount Vernon
Dialysis   [DELETED]   1800 JEFFERSON AVE     MOUNT VERNON   IL   62864-4300
1185   [DELETED]   Bayou City Dialysis   [DELETED]   10655 EASTEX FREEWAY    
HOUSTON   TX   77093-4323 1186   [DELETED]   Metarie Dialysis Center   [DELETED]
  7100 AIRLINE DR     METAIRIE   LA   70003-5950 1187   [DELETED]   Stony Creek
Dialysis   [DELETED]   9115 S CICERO AVE     OAK LAWN   IL   60453-1895 1188  
[DELETED]   Beverly Dialysis   [DELETED]   9415 S WESTERN AVE   STE 105  
CHICAGO   IL   60620-6232 1189   [DELETED]   Summit Dialysis   [DELETED]   3150
POLK STREET     HOUSTON   TX   77003-4631 1190   [DELETED]   Upper Valley
Dialysis   [DELETED]   7933 NORTH MESA ST   SUITE H   EL PASO   TX   79932-1625
1191   [DELETED]   Dallas County (fka Perry Dialysis)   [DELETED]   610 10TH
STREET   SUITE L100   PERRY   IA   50220-2221



--------------------------------------------------------------------------------

1192   [DELETED]   Baton Rouge Dialysis   [DELETED]   3888 NORTH BLVD  
SUITE 101   BATON ROUGE   LA   70806-3824 1193   [DELETED]   Nampa Dialysis
Center   [DELETED]   846 PARKCENTRE WAY     NAMPA   ID   83651-1790 1194  
[DELETED]   Table Rock Dialysis   [DELETED]   5610 WEST GAGE ST   STE B   BOISE
  ID   83706-1332 1195   [DELETED]   Twin Falls Dialysis   [DELETED]   1840
CANYON CREST     TWIN FALLS   ID   83301-3007 1196   [DELETED]   Burley Dialysis
Center   [DELETED]   741 N OVERLAND AVE     BURLEY   ID   83318-3440 1197  
[DELETED]   Gate City Dialysis Center   [DELETED]   2001 BENCH ROAD    
POCATELLO   ID   83201-2033 1198   [DELETED]   Four Rivers Dialysis   [DELETED]
  515 EAST LANE     ONTARIO   OR   97914-3953 1199   [DELETED]   River Parishes
  [DELETED]   2880 WEST AIRLINE HWY     LA PLACE   LA   70068-2922 1200  
[DELETED]   South Lincoln   [DELETED]   3401 PLANTATION DRIVE   SUITE 140  
LINCOLN   NE   68516-4712 1201   [DELETED]   Monroe Dialysis   [DELETED]   114
8TH ST     MONROE   WI   53566-1050 1202   [DELETED]   Rochester Hills  
[DELETED]   1886 W AUBURN RD   SUITE 100   ROCHESTER HILLS   MI   48309-3858
1203   [DELETED]   Willowbrook Dialysis   [DELETED]   12120 JONES ROAD   SUITE G
  HOUSTON   TX   77070-5280 1204   [DELETED]   Springhurst Dialysis   [DELETED]
  10201 CHAMPION FARMS DR     LOUISVILLE   KY   40241-6150 1205   [DELETED]  
Magnolia West (Riverside II)   [DELETED]   11161 MAGNOLIA AVE     RIVERSIDE   CA
  92505-3605 1206   [DELETED]   Garrisonville Dialysis   [DELETED]   70 DOC
STONE RD   101   STAFFORD   VA   22556-4515 1207   [DELETED]   Branchview
Dialysis   [DELETED]   217 BRANCHVIEW DRIVE SE     CONCORD   NC   28025-3578
1208   [DELETED]   Strongsville Dialysis   [DELETED]   17792 PEARL RD    
STRONGSVILLE   OH   44136-6909 1209   [DELETED]   Summerlin Dialysis   [DELETED]
  653 N TOWN CENTER DRIVE   BLDG 2 STE 70   LAS VEGAS   NV   89144-6367 1210  
[DELETED]   Red Bluff Dialysis   [DELETED]   2455 SISTER MARY COLUMBA DRIVE    
RED BLUFF   CA   96080-4364 1211   [DELETED]   Cobb Dialysis   [DELETED]   3865
MEDICAL PARK DRIVE     AUSTELL   GA   30106-1109 1212   [DELETED]   Paulding
Dialysis   [DELETED]   4019 JOHNS RD     DALLAS   GA   30132-3420 1213  
[DELETED]   Sweetwater Dialysis   [DELETED]   7117 S SWEETWATER RD     LITHIA
SPRINGS   GA   30122-2446 1214   [DELETED]   Charlottesville North   [DELETED]  
1800 TIMBERWOOD BLVD   STE C   CHARLOTTESVILLE   VA   22911-7574 1215  
[DELETED]   Southern Crescent (fka Riverdale)   [DELETED]   275 UPPER RIVERDALE
ROAD SW   SUITE B   RIVERDALE   GA   30274-2556 1216   [DELETED]   Meridian Park
(f/k/aLake Oswego)   [DELETED]   19255 SW 65TH AVE   SUITE 100   TUALATIN   OR  
97062-9712 1217   [DELETED]   Treasure Valley Dialysis   [DELETED]   3525 E
LOUISE ST   SUITE 155   MERIDIAN   ID   83642-6303 1218   [DELETED]   White Oak
(includes White Oak Trainng)   [DELETED]   5520 CHEVIOT ROAD   SUITE B  
CINCINNATI   OH   45247-7094 1219   [DELETED]   Ash Tree (Chronic Cert. 8/21/06)
PD   [DELETED]   2666 NORTH GROVE INDUSTRIAL DRIVE     FRESNO   CA   93727-1552
1220   [DELETED]   Madera Dialysis   [DELETED]   1200 EAST ALMOND AVE     MADERA
  CA   93637-5606 1221   [DELETED]   Interstate Dialysis   [DELETED]   334 SOUTH
13TH STREET     BURLINGTON   CO   80807-2414 1222   [DELETED]   Carrollton  
[DELETED]   1544 VALWOOD PKWY   STE 114   CARROLLTON   TX   75006-6827 1223  
[DELETED]   Edna Dialysis   [DELETED]   1008 N WELLS     EDNA   TX   77957-2153
1224   [DELETED]   Bear Creek Dialysis   [DELETED]   4978 NORTH HIGHWAY 6  
SUITE 1   HOUSTON   TX   77084-5282 1225   [DELETED]   Windham Dialysis  
[DELETED]   375 TUCKIE ROAD   STE C   NORTH WINDHAM   CT   06256-1345 1226  
[DELETED]   Vernon Dialysis   [DELETED]   460 HARTFORD TURNPIKE     VERNON   CT
  06066-4819 1227   [DELETED]   Fountain Dialysis   [DELETED]   6910 BANDLEY
DRIVE     FOUNTAIN   CO   80817-2612 1228   [DELETED]   Grand Junction  
[DELETED]   710 WELLINGTON AVE   SUITE 20   GRAND JUNCTION   CO   81501-6100
1229   [DELETED]   Fort Mill   [DELETED]   1975 CAROLINA PLACE     FORT MILL  
SC   29708 1230   [DELETED]   Mrytle Beach   [DELETED]   3919 MAYFAIR STREET    
MYRTLE BEACH   SC   29577-5773 1231   [DELETED]   Oakwood (West Jefferson)  
[DELETED]   148 HECTOR AVE     GRETNA   LA   70056-2531 1232   [DELETED]   SP
Hillsboro   [DELETED]   2500 NW 229TH AVE   BLDG E, SUITE 300   HILLSBORO   OR  
97124-6517 1233   [DELETED]   Kettering   [DELETED]   5721 BIGGER ROAD    
KETTERING   OH   45440-2752 1234   [DELETED]   Mansfield   [DELETED]   987 N
WALNUT CREEK DRIVE     MANSFIELD   TX   76063-1503 1235   [DELETED]   Beeville  
[DELETED]   100 WEST HUNTINGTON ST     BEEVILLE   TX   78102-3324 1236  
[DELETED]   Cottage Grove   [DELETED]   8800 EAST POINT DOUGLAS ROAD   STE 100  
COTTAGE GROVE   MN   55016 1237   [DELETED]   Scott County Dialysis   [DELETED]
  7456 SOUTH PARK DRIVE     SAVAGE   MN   55378 1238   [DELETED]   Denham
Springs   [DELETED]   26737 HWY 1032     DENHAM SPRINGS   LA   70726-4926 1239  
[DELETED]   Virginia Beach   [DELETED]   1800 CAMELOT DR   STE 100   VIRGINIA
BEACH   VA   23454-2425 1240   [DELETED]   Amelia Island   [DELETED]   1525 LIME
ST   STE 120   FERNANDINA BEACH   FL   32034-3015 1241   [DELETED]   Laurel
Manor at the Villages   [DELETED]   1950 LAUREL MANOR DR   STE 190   LADY LAKE  
FL   32162-5602 1242   [DELETED]   East Deerborn   [DELETED]   13200 WEST WARREN
AVE     DEARBORN   MI   48126-1415 1243   [DELETED]   North Houston   [DELETED]
  7115 NORTH LOOP EAST     HOUSTON   TX   77028-5948 1244   [DELETED]   South
Houston   [DELETED]   5989 SOUTH LOOP EAST     HOUSTON   TX   77033-1017 1245  
[DELETED]   Ralph McGill Dialysis Center   [DELETED]   448 RALPH MCGILL BLVD NE
    ATLANTA   GA   30312-1217 1246   [DELETED]   Chelsea   [DELETED]   1620
COMMERCE PARK DRIVE   SUITE 200   CHELSEA   MI   48118-1452 1247   [DELETED]  
Smokey Mountain   [DELETED]   1611 ANDREWS RD     MURPHY   NC   28906-5100 1248
  [DELETED]   Miami Gardens   [DELETED]   3363 NW 167TH ST     MIAMI GARDENS  
FL   33056-4254



--------------------------------------------------------------------------------

1249   [DELETED]   Deerbrook   [DELETED]   9660 FM 1960 BYPASS RD W     HUMBLE  
TX   77338-4039 1250   [DELETED]   Downtown Dallas   [DELETED]   3515 SWISS
AVENUE   STE A   DALLAS   TX   75204-6223 1251   [DELETED]   Henderson (Siena)  
[DELETED]   2865 SIENNA HEIGHTS DR   #141   HENDERSON   NV   89052 1252  
[DELETED]   Wyandotte   [DELETED]   3737 STATE AVE     KANSAS CITY   KS  
66102-3830 1253   [DELETED]   Westview   [DELETED]   3749 COMMERCIAL DRIVE  
LAFAYETTE PLACE SHOPPING CENTER   INDIANAPOLIS   IN   46222-1676 1254  
[DELETED]   Garland   [DELETED]   776 E CENTERVILLE RD     GARLAND   TX  
75041-4640 1255   [DELETED]   Aberdeen   [DELETED]   780 WEST BELAIR AVE    
ABERDEEN   MD   21001-2236 1256   [DELETED]   Mountain Park (fka Stone Mountain)
  [DELETED]   5235 MEMORIAL DRIVE     STONE MOUNTAIN   GA   30083-3112 1257  
[DELETED]   Downtown San Antonio   [DELETED]   615 E QUINCY ST     SAN ANTONIO  
TX   78215-1600 1258   [DELETED]   Medlock Bridge (fka Duluth)   [DELETED]  
10680 MEDLOCK BRIDGE ROAD   STE 103   DULUTH   GA   30097-8404 1259   [DELETED]
  Greene County Dialysis   [DELETED]   1025 KINGOLD BLVD     SNOW HILL   NC  
28580-1616 1260   [DELETED]   West Broadway Dialysis   [DELETED]   720 WEST
BROADWAY     LOUISVILLE   KY   40202-2216 1261   [DELETED]   St. Pauls Dialysis
  [DELETED]   564 WEST MCLEAN STREET     ST PAULS   NC   28384-1421 1262  
[DELETED]   Carquinez Dialyis   [DELETED]   125 CORPORATE PLACE   SUITE C  
VALLEJO   CA   94590-6968 1263   [DELETED]   DaVita East (fka La Bamba)  
[DELETED]   11989 PELLICANO DRIVE     EL PASO   TX   79936-6271 1264   [DELETED]
  Natomas   [DELETED]   30 GOLDEN LAND CT   BLDG G   SACRAMENTO   CA  
95834-2420 1265   [DELETED]   Tennesse Valley (fka Johnson City)   [DELETED]  
107 WOODLAWN DR   STE 2   JOHNSON CITY   TN   37604-6287 1266   [DELETED]  
Turfway Dialysis   [DELETED]   11 SPIRAL DRIVE   STE 15   FLORENCE   KY  
41042-1357 1267   [DELETED]   Leavenworth   [DELETED]   501 OAK STREET    
LEAVENWORTH   KS   66048-2646 1268   [DELETED]   Franklin Dialysis   [DELETED]  
1140 W JEFFERSON ST   STE A   FRANKLIN   IN   46131-2101 1269   [DELETED]  
Norco   [DELETED]   1901 TOWN AND COUNTRY DRIVE   SUITE 100   NORCO   CA  
92860-3625 1270   [DELETED]   Andover   [DELETED]   488 S MAIN ST     ANDOVER  
OH   44003-9602 1271   [DELETED]   Little Rock   [DELETED]   400 T P WHITE DR  
  JACKSONVILLE   AR   72076-3287 1272   [DELETED]   North Little Rock Dialysis  
[DELETED]   4505 E MCCAIN BLVD     NORTH LITTLE ROCK   AR   72117-2902 1273  
[DELETED]   Grants Pass   [DELETED]   1055 REDWOOD AVE     GRANTS PASS   OR  
97527-5525 1274   [DELETED]   Anadarko   [DELETED]   412 SE 11TH STREET    
ANADARKO   OK   73005-4442 1275   [DELETED]   Desert Springs   [DELETED]   2110
EAST FLAMINGO ROAD   STE 108   LAS VEGAS   NV   89119-5191 1276   [DELETED]  
Livingston   [DELETED]   9120 NE VANCOUVER MALL DRIVE     VANCOUVER   WA  
98662-9401 1277   [DELETED]   Vancouver   [DELETED]   308 OAK ST     LIVINGSTON
  TN   38570-1729 1278   [DELETED]   Fenton Dialysis   [DELETED]   17420 SILVER
PARKWAY     FENTON   MI   48430-4429 1279   [DELETED]   Cold Spring   [DELETED]
  430 CROSS ROADS DR     COLD SPRING   KY   41076-2341 1280   [DELETED]  
Yucaipa   [DELETED]   33487 YUCAIPA BLVD     YUCAIPA   CA   92399-2064 1281  
[DELETED]   Florida Renal Center   [DELETED]   3500 NW 7TH ST     MIAMI   FL  
33125-4016 1282   [DELETED]   Harbor UCLA   [DELETED]   1075 E PACIFIC COAST HWY
    LONG BEACH   CA   90806-5016 1283   [DELETED]   Seaton Drive (fka
Greenspring II)   [DELETED]   4800 SETON DRIVE   REAR OF BLDG   BALTIMORE   MD  
21215-3210 1284   [DELETED]   South Valley   [DELETED]   17815 VENTURA BLVD  
STE 100   ENCINO   CA   91316-3600 1285   [DELETED]   West Pensacola   [DELETED]
  598 N FAIRFIELD DRIVE   STE 100   PENSACOLA   FL   32506-4320 1286   [DELETED]
  Mar Vista (fka UCLA - Santa Monica)   [DELETED]   2020 SANTA MONICA BLVD   STE
100 AND 120   SANTA MONICA   CA   90404-2001 1287   [DELETED]   Riddle Dialysis
  [DELETED]   100 GRANITE DRIVE   STE 106   MEDIA   PA   19063-5134 1288  
[DELETED]   Uptown   [DELETED]   3601 LYNDALE AVENUE SOUTH     MINNEAPOLIS   MN
  55409 1289   [DELETED]   Lake Griffith East Dialysis   [DELETED]   401 E NORTH
BLVD     LEESBURG   FL   34748-5246 1290   [DELETED]   West Linn   [DELETED]  
19056 WILLAMETTE DR     WEST LINN   OR   97068-1715 1291   [DELETED]   Cape
Coral South Dialysis   [DELETED]   3046 DEL PRADO BLVD   UNIT 4A   CAPE CORAL  
FL   33904-7232 1292   [DELETED]   Ceres   [DELETED]   1768 MITCHELL ROAD   STE
308   CERES   CA   95307-2147 1293   [DELETED]   Hileah Kidney Center II  
[DELETED]   1401 E 4TH AVE   STE 105   HIALEAH   FL   33010-3504 1294  
[DELETED]   Shaker Square   [DELETED]   11201 SHAKER BLVD   STE 312   CLEVELAND
  OH   44104-3869 1295   [DELETED]   St. Cloud Dialysis   [DELETED]   4750 OLD
CANOE CREEK RD     SAINT CLOUD   FL   34769-1430 1296   [DELETED]   Turlock
Dialysis Center   [DELETED]   50 W SYRACUSE AVE     TURLOCK   CA   95380-3143
1297   [DELETED]   Haymarket (fka Gainesville)   [DELETED]   14664 GAP WAY    
GAINESVILLE   VA   20155-1683 1298   [DELETED]   Hackettstown   [DELETED]   657
WILLOW GROVE ST   WEST WING MEDICAL PLAZA STE 202   HACKETTSTOWN   NJ  
07840-1713 1299   [DELETED]   Regency (fka Jacksonville)   [DELETED]   9535
REGENCY SQUARE BLVD     JACKSONVILLE   FL   32225-8806 1300   [DELETED]  
Williamsburg (fka Yorkstown)   [DELETED]   500 SENTARA CIR   STE 103  
WILLIAMSBURG   VA   23188-5726 1301   [DELETED]   Commerce Township   [DELETED]
  120 COMMERCE ROAD     COMMERCE TOWNSHIP   MI   48382-3915 1302   [DELETED]  
Kankakee   [DELETED]   581 WILLIAM LATHAM DRIVE   STE 104   BOURBONNAIS   IL  
60914-2319 1303   [DELETED]   Sandusky   [DELETED]   795 BARDSHAR RD    
SANDUSKY   OH   44870-1505 1304   [DELETED]   Ionia   [DELETED]   2622 HEARTLAND
BLVD     IONIA   MI   48846-8757 1305   [DELETED]   Indian River (fka Vero
Beach)   [DELETED]   2150 45TH ST   STE 102   VERO BEACH   FL   32967-1547



--------------------------------------------------------------------------------

1306   [DELETED]   North Henry   [DELETED]   5627 N HENRY BLVD   STE I-1  
STOCKBRIDGE   GA   30281-3244 1307   [DELETED]   Tacoma Dialysis   [DELETED]  
3401 S 19TH STREET     TACOMA   WA   98405-1905 1308   [DELETED]   Hileah Kidney
Center I   [DELETED]   2750 W 68TH ST   STE 207   HIALEAH   FL   33016-5446 1309
  [DELETED]   St. Francis (Charter Colony)   [DELETED]   2312 COLONY CROSSING PL
    MIDLOTHIAN   VA   23112-4280 1310   [DELETED]   Bellflower   [DELETED]  
15736 WOODRUFF AVE     BELLFLOWER   CA   90706-4018 1311   [DELETED]   Smyrna  
[DELETED]   537 STONE CREST PARKWAY     SMYRNA   TN   37167-6804 1312  
[DELETED]   Clearlake   [DELETED]   14400 OLYMPIC DR     CLEARLAKE   CA  
95422-8809 1313   [DELETED]   New Orleans   [DELETED]   4528 FRERET ST     NEW
ORLEANS   LA   70115-6317 1314   [DELETED]   Folsom Prison /Wasco Prison  
[DELETED]   900 QUEBEC AVE   PO BOX 7100   CORCORAN   CA   93212-7100 1315  
[DELETED]   WASCO/Kern/SATF Prison   [DELETED]   701 SCOFIELD AVE     WASCO   CA
  93280-7515 1316   [DELETED]   Point Place   [DELETED]   4747 SUDER AVE   STE
107   TOLEDO   OH   43611-1831 1317   [DELETED]   Salem   [DELETED]   1201 N JIM
DAY RD   STE 103   SALEM   IN   47167-7219 1318   [DELETED]   North County  
[DELETED]   795 BARDSHAR RD     SANDUSKY   OH   44870-1505 1319   [DELETED]  
Hortom   [DELETED]   1901 EUCLID AVE     HORTON   KS   66439-1238 1320  
[DELETED]   Central Kalazmazoo   [DELETED]   535 S BURDICK   STE 110   KALAMAZOO
  MI   49007-5281 1321   [DELETED]   Eaton   [DELETED]   105 E WASHINGTON
JACKSON RD     EATON   OH   45320-9789 1322   [DELETED]   Anderson   [DELETED]  
7502 STATE RD   MEDICAL BLDG 2   CINCINNATI   OH   45255-2439 1323   [DELETED]  
Maysville   [DELETED]   489 TUCKER DR     MAYSVILLE   KY   41056-9111 1324  
[DELETED]   Eastchester (fka Bronx II)   [DELETED]   1515 JARRETT PLACE    
BRONX   NY   10461-2606 1325   [DELETED]   Fallon   [DELETED]   1103 NEW RIVER
PKWY     FALLON   NV   89406-6899 1326   [DELETED]   West Sacramento   [DELETED]
  3450 INDUSTRIAL BLVD   STE 100   WEST SACRAMENTO   CA   95691-5003 1327  
[DELETED]   Eastland (fka Independence, MO)   [DELETED]   19101 E VALLEY VIEW
PKWY   STE E   INDEPENDENCE   MO   64055-6904 1328   [DELETED]   Fridley  
[DELETED]   5301 E RIVER RD   STE 117   FRIDLEY   MN   55421-3778 1329  
[DELETED]   Pataskala   [DELETED]   642 EAST BROAD ST     PATASKALA   OH  
43062-7627 1330   [DELETED]   Fargo   [DELETED]   4474 23RD AVE S   STE M  
FARGO   ND   58104-8787 1331   [DELETED]   West Kalamazoo   [DELETED]   1040
NORTH 10TH STREET     KALAMAZOO   MI   49009-6149 1332   [DELETED]   Exerter  
[DELETED]   1116 WEST VISALIA ROAD   STE 106   EXETER   CA   93221-1482 1333  
[DELETED]   Meadows East   [DELETED]   2529 SIX MILE LN     LOUISVILLE   KY  
40220-2934



--------------------------------------------------------------------------------

Schedule 1.11

Managed Centers



--------------------------------------------------------------------------------

        DaVita Inc.                             Schedule 1.11                
[DELETED]            

[DELETED]

 

[DELETED]

 

[DELETED]

 

[DELETED]

 

[DELETED]

 

[DELETED]

 

[DELETED]

 

[DELETED]

 

[DELETED]

[DELETED]

  [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]  
[DELETED]   [DELETED]

[DELETED]

  [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]  
[DELETED]   [DELETED]

[DELETED]

  [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]  
[DELETED]   [DELETED]

[DELETED]

  [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]  
[DELETED]   [DELETED]

[DELETED]

  [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]  
[DELETED]   [DELETED]

[DELETED]

  [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]  
[DELETED]   [DELETED]

[DELETED]

  [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]  
[DELETED]   [DELETED]

[DELETED]

  [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]  
[DELETED]   [DELETED]

[DELETED]

  [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]  
[DELETED]   [DELETED]

[DELETED]

  [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]  
[DELETED]   [DELETED]

[DELETED]

  [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]  
[DELETED]   [DELETED]

[DELETED]

  [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]  
[DELETED]   [DELETED]

[DELETED]

  [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]  
[DELETED]   [DELETED]

[DELETED]

  [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]  
[DELETED]   [DELETED]

[DELETED]

  [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]  
[DELETED]   [DELETED]

[DELETED]

  [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]  
[DELETED]   [DELETED]

[DELETED]

  [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]  
[DELETED]   [DELETED]

[DELETED]

  [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]  
[DELETED]   [DELETED]

[DELETED]

  [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]  
[DELETED]   [DELETED]

[DELETED]

  [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]   [DELETED]  
[DELETED]   [DELETED]



--------------------------------------------------------------------------------

Schedule 4.1

Data

1. ACIS (Amgen’s customer identification number);

2. Facility ID;

3. Patient ID (sufficient to consistently track an individual patient without in
any way disclosing the identity of the patient);

4. [DELETED];

5. Modality; Including designation of Hemodialysis (“HD”) ID or peritoneal
dialysis (“PD”) ID (a PD patient shall be defined as a patient who receives at
least one (1) peritoneal dialysis treatment during a given month). [DELETED]
When they are able to do so, those designations will be added to this Schedule.

6. [DELETED];

7. All [DELETED] with their corresponding draw dates for each patient by Patient
ID;

8. [DELETED] delivered for each patient per treatment with date (Example:
[DELETED]);

9. [DELETED];

10. [DELETED];

11. [DELETED] for each patient;

12. [DELETED] for each patient;

13. [DELETED] for each patient;

14. [DELETED] for each patient;

15. [DELETED];

16. [DELETED];

17. [DELETED];

18. To the best of Dialysis Center’s knowledge, [DELETED];

19. To the best of Dialysis Center’s knowledge, [DELETED];

20. [DELETED];

21. [DELETED];

 

1



--------------------------------------------------------------------------------

22. [DELETED];

23. All [DELETED] test results for each dialysis patient, the date of each such
test, a consistent, unique, alpha-numeric case identifier for each patient
(sufficient to consistently track an individual patient without in any way
disclosing the identity of the patient), and the name, address and phone number
of the physical location at which such patient received treatment;

24. [DELETED];

25. [DELETED]; and

26. Product shipped/dispensed date.

 

2



--------------------------------------------------------------------------------

Schedule 5

Compensation Data

Product Data Submission Requirements. Compensation Data shall be sent in either
Excel or a tab-delimited text file to the following email address:
salesadj@amgen.com. The file naming convention shall include the Dialysis Center
name, Products, and data [DELETED] and year (i.e. DaVita_Epogen_[DELETED]_2007).
Dialysis Center must supply all of the information set forth in the table below.

 

ID

  

Data Field Name

  

Data Field Description

    1    Unique Account Identifier    DaVita’s numeric identifier for each
account (PFac & OFac)   2    Account Name    Account requesting Products   3   
Account Street Address    Account requesting Products   4    Account City   
Account requesting Products   5    Account State    Account requesting Products
  6    Account zip    Account requesting Products   7    Dispensing Pharmacy for
Products    DaVita’s numeric identifier for location that has dispensed the
Products   8    Product NDC Number      9    Product Description    Name of
Products including strength (Label Name)   10    Quantity Shipped      11   
Unit Of Measure    Tabs, bottles, vials, etc.  



--------------------------------------------------------------------------------

Exhibit 3.1

Discount Terms and Conditions

 

1 DEFINITIONS. In addition to the defined terms set forth in Article 1 of the
Agreement, the following terms, as used in this Exhibit A, shall have the
meaning ascribed below.

 

1.1 “Qualified Gross Purchases” shall mean Products purchased by Dialysis
Center, Designated Affiliates or Managed Centers during the term of this
Agreement from an Authorized Wholesaler (or from Amgen pursuant to Section 2.3)
and confirmed by Amgen through sales tracking data. Qualified Gross Purchases
shall be calculated using the [DELETED].

 

2 [DELETED] The rebates Dialysis Center may be eligible to receive as set forth
in this Exhibit 3.1 are subject to the following [DELETED].

 

2.1 [DELETED] The rebates set forth in this Exhibit 3.1 shall be paid to
Dialysis Center only on aggregate Qualified Gross Purchases made (as adjusted
pursuant to Section 2.2 and to Section 3.4 of the Agreement) to reflect any
Designated Affiliates or Managed Centers added or removed during such period)
during any [DELETED] which do not exceed [DELETED] of the aggregate Qualified
Gross Purchases made (as adjusted pursuant to Section 2.2 and Section 3.4 of the
Agreement) in the [DELETED]. Such calculation shall be adjusted to remove from
the calculation the effect of any change in [DELETED] during the relevant
comparison periods.

 

2.2 For any Qualified Gross Purchases over [DELETED] Dialysis Center may be
eligible to receive rebates on such Qualified Gross Purchases if Amgen, in its
sole discretion, determines that such Qualified Gross Purchases [DELETED]. Amgen
shall make such determination based upon a review of all relevant reports
including, but not limited to: [DELETED] finance reports. Such determination
must be approved by Amgen’s Corporate Accounts Senior Management.

 

3 [DELETED]

 

3.1 Calculation. Dialysis Center shall receive a [DELETED]. The [DELETED] will
be calculated as a percentage of the Qualified Gross Purchases during each
[DELETED].

 

3.2 Payment. Amgen will pay such [DELETED] within [DELETED] after the end of the
corresponding [DELETED].

 

3.3 Vesting. The [DELETED] for a given [DELETED] shall vest on the [DELETED].

 

4 [DELETED] Dialysis Center shall qualify for the [DELETED] for a given
[DELETED] provided it, its Designated Affiliates and Eligible Managed Centers
provide to Amgen the Data set forth in Schedule 4.1, and provided Dialysis
Center meets the requirements described below in this Article 4 of this
Exhibit 3.1.

 

4.1 Requirement.

 

  4.1.1

Submission of Data. Subject to the validity of a Certification as described in
Article 4 of the Agreement, Dialysis Center, its Designated Affiliates and
Eligible Managed Centers must provide to Amgen the Data in a machine readable
format

 

1



--------------------------------------------------------------------------------

 

acceptable to Amgen, (Excel; or text file that is tab delimited, comma
delimited, colon delimited or space delimited including a line of column headers
identifying the column contents and units, if applicable. The Data files shall
contain record counts for each file contained in the data submission); provided,
however, that Dialysis Center shall be required to submit such test results only
for those dialysis patients whose test results are actually determined by
laboratories owned and operated by Dialysis Center.

 

4.2 Calculation. Provided Dialysis Center has fulfilled all requirements
described in this Article 4, Dialysis Center shall be eligible to receive a
[DELETED]. The [DELETED] will be calculated as a percentage of the Qualified
Gross Purchases during each [DELETED].

 

4.3 Payment. The Data must be submitted, on a [DELETED] basis by the last day of
the following [DELETED] (or the next business day if such last day is not a
business day). If the Data is received after such timeframe for any [DELETED]
within a given [DELETED], the total Qualified Gross Purchases during such
[DELETED] will be excluded from the calculation of the [DELETED] for that
[DELETED]. Notwithstanding the foregoing, if Amgen receives all required Data
from a minimum of [DELETED] of all Designated Affiliates and Eligible Managed
Centers within the time frame referenced above for any [DELETED] within a given
[DELETED], the total Qualified Gross Purchases during such [DELETED], will be
included in the calculation of the [DELETED] for that [DELETED]. Failure of
Dialysis Center to qualify under this provision during a particular [DELETED]
shall not affect Dialysis Center’s eligibility to qualify during any other
[DELETED], nor shall Dialysis Center’s qualification during a particular
[DELETED] automatically result in qualification during any other [DELETED]. If
Amgen receives all required Data from less than [DELETED] of Designated
Affiliates and Eligible Managed Centers for any [DELETED] within a given
[DELETED], no Qualified Gross Purchases during such [DELETED] will be included
in the calculation of the [DELETED] for that [DELETED]. However, if Amgen
determines that any Designated Affiliates and/or Eligible Managed Centers is
consistently not submitting the required Data, Amgen and Dialysis Center will
work collaboratively in resolving such inconsistencies. Amgen will use its best
efforts to notify Dialysis Center in writing, no later than [DELETED] after the
receipt and acceptance by Amgen of the Data, of the identity of all those
Designated Affiliates and Eligible Managed Centers, if any, which have failed to
meet the Data submission requirements for that [DELETED]. Amgen reserves the
right, in its sole discretion, to exclude any such consistently non-reporting
Designated Affiliate’s and/or Eligible Managed Center’s Qualified Gross
Purchases from the calculation of the [DELETED] for any relevant [DELETED].
Amgen will pay such [DELETED] within [DELETED] after the end of the
corresponding [DELETED] provided Amgen is in receipt of all Data in a form
acceptable to Amgen, in the time period described above. If the failure of
Dialysis Center to deliver any such Data is a result of a Certification not
being valid due to Amgen’s failure to satisfy any Certification Requirement (as
described in Article 4 of the Agreement) then the [DELETED] shall still be
available to Dialysis Center and payable by Amgen, in which case Dialysis Center
shall deliver the Data to Amgen as soon as the Certification becomes valid. Upon
a valid Certification being issued, Dialysis Center shall submit to Amgen all
Data dating back to the date Dialysis Center stopped submitting the Data to
Amgen within [DELETED].

 

4.4 Vesting. The [DELETED] for a given [DELETED] shall vest on the [DELETED].

 

2



--------------------------------------------------------------------------------

5 [DELETED] Dialysis Center shall qualify for the [DELETED] for a given
[DELETED] provided it meets the requirements described below in this Article 5
of this Exhibit 3.1. The purpose of the [DELETED] is to improve the [DELETED] of
all Data sent from Dialysis Center, its Designated Affiliates and Eligible
Managed Centers and received by Amgen, such that the [DELETED] used by both
parties are more efficient and timely.

 

5.1 Requirements.

 

  5.1.1 For the term of the Agreement the following requirements shall be met:

 

5.1.1.1

   Dialysis Center must adhere to the [DELETED] agreed upon with Amgen following
any [DELETED] by Dialysis Center and/or a [DELETED] of Dialysis Center.

5.1.1.2

   Dialysis Center shall participate in [DELETED] with Amgen to discuss the
[DELETED] of each project, with additional [DELETED] as required.

5.1.1.3

   Dialysis Center shall cooperate with Amgen to define [DELETED].

5.1.1.4

   Dialysis Center shall adhere to the [DELETED].

5.1.1.5

   Dialysis Center shall provide review and approval of Amgen educational and
promotional material within thirty (30) days of Amgen providing such material,
and shall respond within such period in writing stating either that such
material is approved, or rejected (and, if rejected, the reasons for such
rejection in reasonable detail).

5.1.1.6

   Dialysis Center and Amgen will collaborate to [DELETED].

5.1.1.7

   Dialysis Center shall use its best efforts to [DELETED] to Amgen in
[DELETED].

5.1.1.8

   Dialysis Center shall continue to collaborate with Amgen to [DELETED].

5.1.1.9

   Dialysis Center shall collaborate with Amgen to [DELETED].

 

  5.1.2 Each year during the term of the Agreement, Dialysis Center and Amgen
shall meet during the [DELETED] year, to develop a mutually agreeable [DELETED].
Each [DELETED] shall be set forth in a detailed [DELETED] and attached as an
addendum to the Agreement on or before the end of the [DELETED] applicable year
during the term of the Agreement. Each [DELETED] shall include [DELETED] on a
specific timeline for the [DELETED] applicable year during the term of the
Agreement. The [DELETED] and [DELETED] set forth in each such [DELETED] shall be
used to determine the requirements for earning the [DELETED] in the [DELETED]
year.

 

  5.1.3 To qualify for the [DELETED] during each year of the term of the
Agreement, Dialysis Center must achieve the [DELETED] as set forth in each such
[DELETED]; provided, that the only requirement for Dialysis Center to earn the
[DELETED] during the [DELETED] year during the term of the Agreement shall be to
develop a [DELETED] year.

 

3



--------------------------------------------------------------------------------

5.2 Calculation. Provided Dialysis Center has fulfilled all requirements
described in this Article 5, Dialysis Center shall be eligible to receive a
[DELETED]. The [DELETED] will be calculated as a percentage of the Qualified
Gross Purchases during each [DELETED].

 

5.3 Payment. Amgen will pay such [DELETED] within [DELETED] after the end of the
corresponding [DELETED].

 

5.4 Vesting. The [DELETED] for a given [DELETED] shall vest on the [DELETED].

 

6 [DELETED]. Dialysis Center shall qualify for the [DELETED] provided it meets
the requirements described below in this Article 6 of this Exhibit 3.1.

 

6.1 Requirements.

 

  6.1.1 For the term of the Agreement the following requirements shall be met:

 

6.1.1.1

   Dialysis Center shall [DELETED]; and

6.1.1.2

   Dialysis Center shall submit to Amgen the results of such [DELETED] by the
[DELETED] calendar year of the term of the Agreement.

 

  6.2 Calculation. Provided Dialysis Center has fulfilled all requirements
described in this Article 6 of this Exhibit 3.1, Dialysis Center shall be
eligible to receive an [DELETED]. The [DELETED] will be calculated as a
percentage of the Qualified Cross Purchases during each calendar year during the
term of the Agreement.

 

  6.3 Payment. Amgen will pay the [DELETED] annually, within [DELETED] following
the [DELETED] calendar year during the term of the Agreement.

 

  6.4 Vesting. The [DELETED] shall vest on the [DELETED] calendar year during
the term of the Agreement.

 

4